Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 1 of 113 PageID# 967
  Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 2 of 113 PageID# 968




                                    0



 I.          iijp]pIication for i^elief anb injunction
             ISemeb X4l €M 2017 Supreme Court
             of ^ennsiplbama (€xl)ibit
ti.         pennjsiplbania Human B^elations;
            (€xf)ibtt "PPP")
lu.          Casf0 1705034X9 Court of Common
             $leai( i^esiponsiE to Jilatrix Jfinancial
             Complaint to/i^eto ;lilatter (Cxfjlbit"")
lb.          Cage X8X20X9079 Hetember XO, 20X8
            iSebj Cage J^ileb bp iWatrix Jfinancial
            for (auiet mtle (Cxfjibit "CCC")
  X.        ^ggignment of ilWlortgage ^ttacfjeb
  2.        toiform 3K.egibential i^oan ^plication
            ^ttacl^eb (no gignature or mention of
            ^era % Sfoneg)
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 3 of 113 PageID# 969




3.         iHortgage ^ttacljeb (^cra % Stones; name
           abbeb to i^otarp page)
4.         iWortgage Jforetlosiure Complaint
           ^ttacljeb (claiming signature anb
           Agreement betineen bot^ jWlap C.
           iBltClottb anb ^era H. pfonesi bJitl)
           iWatrix ^financial)
5.         ^nsitoer anb J^ebj jfEatter to ^laintiff'si
           1705034X9 Complaint
6v         JSote (toitliottt anp siigniature of                     |L.
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 4 of 113 PageID# 970




                                   it   ^'A   4V ^   , j'       /

                                                             Y-v.v.^




                                                     i''B-
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 5 of 113 PageID# 971




                                                r   ;
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 6 of 113 PageID# 972




                                 Supreme Couvt of $enns(plbanta
jokn W. Person )r., Em].                                                                      468 City Hall
Deputy ProthoRotary                              Eastern District                    Philadelphia. PA 19107
Patricia A. Johnson                                                                        (21S)S60-6n0
Chief Clerk                                                                               www.paoourts.us
                                              January 29. 2018

Vera L. Jones
1361 South 46th Street
Philadelphia. PA 19143-3827


RE:           McCloud v. First Jud Dist of PA, Pet. of: Jones, V
              No. 141 EM 2017
              Lower Appellate Court Docket No:
              Agency/Trial Court Docket No:

Dear Vera L Jones:

     Enclosed please find a certified copy of an order dated January 29, 2018 entered in the
above-captioned matter.



                                                        Very truly yours,
                                                        Office of the Prothonotary
/sdm
Enclosure
cc; May E. McCloud
    A. Taylor Williams, Esq.
    Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 7 of 113 PageID# 973




                         IN THE SUPREME COURT OF PENNSYLVANIA
                                    EASTERN DISTRICT



       MAY E. MCCLOUD AND VERA L.                    No. 141 EM 2017
      JONES, IN PROPRIA PERSONA


                   V.




      THE FIRST JUDICIAL DISTRICT OF
      PENNSYLVANIA, OFFICE OF JUDICIAL
      RECORDS FOR FILING(AGENTS AND
      AGENCIES)


      PETITION OF: VERA L JONES



                                            ORDER




      PER CURIAM

            AND NOW, this 29th day of January. 2018, the "Application for Relief for
      Mandate and Injunction" is DENIED.
            Justice Donohue concurs in the result.




Attest:
John WABSOnTHquIro
                                                   V-= hiiLAU L L l~'
           PROTHONOTARY'S OFFICE
    SUPREME COURT OF PENNSYLVANIA                  PA 1.91
              468 CITY HALL                        3?3      J M8
          PHILADELPHIA. PA. 19107
                                                   PM S i.




                                    iSi43-3B27&i             il)liiii}t}ll|liin|i)|||i]|)M{|jj]]])|]||)|})j.,|]i}tl||t|]
                                                                                                                           Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 8 of 113 PageID# 974




3                                     D                                                                           }
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 9 of 113 PageID# 975
    Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 10 of 113 PageID# 976




^                  Pennsylvania
                     HUMAN RELATIONS COMMISSION



        March 30,2018



        Vera Jones
       c/o 1361 S.46th Street
       Philadelphia,PA 19143




       RE: Vera Jones Vs. The First Judicial District ofPenn^lvania OfGce ofJudicial Records
       Case No.201701873

       Dear Vera Jones,

       This notice is to confirm that you have been informed that your complaint may not be
      accepted for filing, pursuant to Section 9(a)ofthe Pennsylvania Human Relations Act
      (PHRA),43 P.S. §959(a). This also confinns that you have been told ofyour right to submit
      your complaint for filing and receive a formal decision as to whether your complaint would
      be accepted for filing. You have also been informed that your decision not to file a complaint
      may prevent you from filing an oction in o Court ofCommon Plciu under the PHRA.

       You have been told that your complaint may not be accepted because it is dearly not
       within the jurisdiction ofthe Pennsylvania Human Relations Commission.

      The Commission does not have the jurisdiction to adjudicate any complaints against the
      judicial branch.

       You may wish to consult a private attorney familiar with discrimination law about whether
      any other remedies exist for your complaint

      Sincerely,



      Lisa Collins
      Intake Investigator



                                  PA Human Rotations Commtsslon Philadatphlo Regtonsl OfTtco
                   tlO North Bth Street. SuKe 6011 Phltadetphb. PA 191071(215)560.24981 www.phrc.|>a.gov
                                                  pH7' ADFJ P HTA
                                                  PA lyi
    Pennsylvania                                  03 APR 'IB
    HUMAN RELATIONS CO'iMlSSION
                                                  PM •} 1
    Phlladelnhia Regional Office
    llO N. bth Street, Suite 501
    Philadelphia, PA 19107




                                   ISiOi-'44046
                                                                    Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 11 of 113 PageID# 977




J                                      3
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 12 of 113 PageID# 978
   Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 13 of 113 PageID# 979


                                                LAWOFnCES
                                         PiNNOLA &. BOMSraN

                                            MICHAEL S. BOMSTEIN
                                              PETER J. PINNOLA

 ELKINS PARK OFRCE                   100 SOUTH BROAD STREET. SUITE 2126             MT. AIRY OFFICE
B039 OLX}YORK ROAD                         PHILADELPHIA.PA 191 lO          7727 GERMANTOWN AVENUE.SUITE lOO
ELKINS PARK.PA 19027                           (215)592-6383                      PHILADELPHIA. PA 19119
   (215)635-3070                             FAX (215)5740699                       (215)2465800
  FAX(215)63&3944                         EMAIL mbomstein@ginaa.ooni
                                                                                      REPLYTO:
                                                                                       Senter'City

                                          December 14,2018


    Vera L. Jones                                 May E. McCloud
    1818 South Alden Street                       1818 South Alden Street
    Philadelphia, PA 19143                        Philadelphia, PA 19143

            Re: Matrix Financial Services Corp., vs. May E. McCloud,et al.
                C.P. Phila.. December Term. 2018. No. 1061

    Dear Ms. Jones and Ms. McCloud:

          A new suit has now been filed against you in the Court ofCommon Pleas of Philadelphia
    County. The Complaint in that suit is herewith enclosed.

            You should take these papers to your attorney at once. If you do not have an attorney,
    you can go to the Philadelphia Bar Association for assistance. Contact information is contained
    in the Complaint. If you choose not to respond, your righjs-^y be adversely affected.



                                                                       OMSTEIN



    MSB:mik
    End.
         Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 14 of 113 PageID# 980
       Court of Common Pleas of Philadelphia County      EQf-EiBthonolatv.UsetGnfa-iDceketiNumbarV
                             ^rial Division                                                              an#
                   Civil Cover Sheet                                        •eransiNinn^. l'8(l2'0i9d7'S'
PLAINTIFFS NAME                                                              DEFENDANTS NAME
 MATRIX FINANCIAL SERVICES CORP.                                               VERA L. JONES


PLAINTIFF'S ADDRESS                                                          DEFENDANTS ADDRESS
 5151 CORPORATION DRIVE                                                       1818 SOUTH ALDEN STREET
 TROY MI 48098                                                                 PHILADELPHIA PA 19143



PLAINTIFFS NAME                                                             DEFENDANTS NALIE
                                                                              MAY E. MCCLOUD


PLAINTIFFS ADDRESS                                                          DEFENDANTS ADDRESS
                                                                              1818 SOUTH ALDEN STREET
                                                                              PHILADELPHIA PA 19143



PLAINTIFFS NAME                                                             DEFENDANTS NAME




PLAINTIFFS ADDRESS                                                          DEFENDANTS ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS         COMMENCEMENT OF ACTION

               1
                                                                                             . O Petition Action                O Notice ofAppeal
                                                     2
                                                                       Q WritofSununonsi m Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                               O Arbitration                                                  lEHv Commerce                    □ Settlement
□ $50,000.00 or less           n Jury                                                              Minor Court Appeal          □ Minors
12 More than S50.000.00        12 Ncn-Jur)r^--..^                                              □ ' Slatutoiy Appeals           □ W/D/Survlval
                               O Other '
CASE TYPE AND CODE

  E2 - EQUITY - REAL ESTATE


STATUTORY BASIS FOR CAUSE OF ACTION
                                                                                  .} -■



REUTEO PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                Rf CTl                                IS CASE SUBJECT TO
                                                                                                                 COORDINATION ORDER?
                                                                       PTOPflOTHY                                             YES       NO


                                                                    DEC 10 2018

                                                                        M. BRYANT

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of PlaintiffiPetitioner/Appellant: MATRIX FINANCIAL SERVICES CORP.
Papers may be served at the address set forth below.

NAME OF PLAINTIFFS/PETmONER'S/APPELLANrS ATTORNEY                           ADDRESS

 MICHAEL S.           BOMSTEIN                                               STE. 2126 LAND TITLE BUILDING
                                                                             100 SOUTH BROAD STREET
PHONE NUMBER                            FAX NUMBER                           PHILADELPHIA PA 19110
  (215)592-8383                         (215)574-0699

SUPREME COURT IDENTIFICATION NO.                                            E-MAIL ADDRESS

 21328                                                                       mbomsteinOgmail.com

SIGNATURE OF RUING ATTORNEY OR PARTY                                        DATE SUBMITTED
 MICHAEL BOMSTEIN
                                                                             Monday, December 10, 2018,                       02:48 pm

                                                    FINAL COPY (ApprDved by the Prothonotary Clerk)
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 15 of 113 PageID# 981



 PINNOLA & BOMSTEIN,ATTORNEYS AT LAW                                                                                              a.      %
 BY: Michael S. Bomstein,Esq.                                                                             Filed ;^d Ji              0te3\2>y the
                                                                                                         Officeii^f>                      <i. siecords
 Attorney LD.No.21328
                                                                                                                 10
 Email: mbomstein@gmail.com                                          Attorney for Plaintiff
 Suite 2126 land Title Building                                                                                              ..




 100 South broad Street
 Philadelphia,PA 19110
 Tel.:(215)592-8383


MATRIX FINANCIAL SERVICBS CORP.,                                        COURT OF COMMON PLEAS
5151 Corporate Drive
Troy, Michigan 48098,                                                   PHILADELPHIA COUNTY
                                 Plaintiff
                                                                        CIVIL ACnON-LAW
                       V.

                                                                        DECEMBER TERM,2018
VERAL.JONES
1818 South Alden Street                                                 NO.
PhUadelphia,PA 19143

                      and


MAYE.McCLODD
1818 South Alden Street
Philadelphia,PA 19143,
                                 Defendants

                                                             COMPLAINT

                               NOTICE                                                                    AVISO

You have been sued in court If you wish to defend against the claims     Le han demandado a ustcd en la corte. SI usted quiere defenderse de
setforth In the following pages,you must take action whhln twenty        estas demandas expuestas en las pdgtnassigulentes, usted tiene
(20)daysafter this complaintand notice are served,by entering a          velnte(20)dias de plazo al partir de lasfecha de las demanda y la
wrinen appearance personally or by attorney and filing In writlngwitb    notlficacldn. Hace fialta asentar una comparesenda escrita o en
the court your defenses or objections to the claimssetforth against       persona o con un abogado y entregar a la corte en forma escrita sus
you. You are warned that if you fell to do so the case may proceed       defenses osus objedones a la demandas en contra de su persona.
without you bythe court withoutfurther noticefor any money               Sea avisado que si ustcd no se defiende,la corte tomdra medldas y
claimed in the complaint orfor any other claim or relief requested by    puede continuar las demanda en contra suya sin previo aviso o
the plaintiff. You may lose money or property or other rights            notlflcaddn. Adem^s,(a corte puede decider a favor del demandante
Important to you.                                                        y require que usted cumpta con todas las prmdslones de esta
                                                                         demanda. Used puede perder dinero o sus propledades u otros
YOU SHOUIDTAKETHIS PAPERTO YOUR LAWYER AT ONCE. IF YOU                   derechos Importantes para usted.
DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE,GOTO OR
TELEPHONE THE OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU               LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE. 51 NO
CAN GET LEGAL HELP.                                                      TIENE ABOGADO O SI NO TIENE EL DINERO SURQENTE DE PAGAR TAL
                                                                         SERVICIO, VAYA EN PERSONA O LLAME PORTELEFONO A LA ORONA
                    PHILADELPHIA BAR ASSOCIATION                         CUYA DIRECCION SE ENCUENTRA ESCRITA A8AJ0 PARA AVERIGUAR
          UWYER REFERRAL AND INFORMATION SERVICE                         DONDE se puede CONSEGUIR ASI5TENCIA LEGAL
                     One Reading Center
                   Philadelphia, PA 19107                                  asociaqOn de ucenciados de RLADELFIA
                  Telephone:215^1-6197                                   SERVQCIO DE REFERENOA EINFORMAQON LEGAL
                                                                                            One Reading Center
                                                                                             RIadelfla, Pennsylvania 19107
                                                                                                Telefbno:215-4S1-6197




                                                                                                                                   Case ID: 1812010^
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 16 of 113 PageID# 982




 PINNOLA & BOMSTBIN,ATTORNEYS AT LAW
 BY:Michael S. Bomstein,Esquire
 PAID.No.21328
 Email: mbomstein@gmail.com
 Suite 2126 Land Title Building                     Attorney for Plaintiff
 100 South Broad Street
 Philadelphia,PA 19110
 Tel.:(215)592 -8383


 MATRIX FINANCIAL SERVICES CORP.: COURT OF COMMON PLEAS
 5151 Corporate Drive
 Troy, Michigan 48098,                      : PHILADELPHIA COUNTY
                           Plaintiff
                                            : CIVIL ACTION-LAW
        V.

                                            : DECEMBER TERM,2018
 VERA L.JONES
 1818 South Alden Street                    : NO.
 Philadelphia,PA 19143

      and


 MAYRMcCLOUD
 1818 South Alden Street                :
Philadelphia,PA 19143,
                           Defendants       :

                           OUIET TITLE COMPLAINT

      1. Plaintiffis Matrix Financial Services Corporation CMatrix"), a foreign
company doing business in the Commonwealth with offices headquarters at 5151
Corporate Drive, Troy, Michigan 48098. This action is brought by Matrix as
corporate assignee ofFlagstar Bank,FSB (^'Flagstar'*) by virtue ofassignment
recorded in the Department ofRecords ofPhiladelphia County on March 17,2017



                                                                             Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 17 of 113 PageID# 983



 as DocunLent LD.No,53187986. A true and correct copy ofthe assignnient is
attached hereto as Exhibit A.

       2. Defendants are:

      (a)May E.McCloud,an adult resident ofthe Commonwealth who resides at
1361 South 46^ Street, Philadelphia,PA 19143; and
      (b)Vera L. Jones,an adult resident ofthe Commonwealth who resides at

1818 South Alden Street,Philadelphia,PA 19143. Upon information and belief,
defendant Jones is defendant McCloud's daughter.
      3. In April 2011,defendants both signed and submitted to Flagstar,
plaintiffs assignor, an application for a mortgage loan to pay offan existing
mortgage, originally given to Key Bank USA,N.A.,subsequently assigned to U.S.
Bank National Association, as Trustee,and serviced by Select Portfolio Servicing
("Select Portfolio")for premises 1361 South 46^ Street("the property"). A true
and correct copy ofthe executed loan application is attached hereto as Exhibit B.
      4. Defendants were approved by Flagstar for the requested mortgage loan.
Closing on the loan took place on April 14,2011,at which time the mortgage
instrument was signed by both defendants in the presence ofa notary public who
verified their identities and notarized the instrument. The said mortgage was then
recorded in the Department ofRecords as Document I.D. No.52340885 on April




                                                                                Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 18 of 113 PageID# 984



   27,2011. A true and coir^copy ofthe recorded mortgage is attached hereto as
  Exhibit C.

         5. The prior mortgage,origmally given to Key Ttanir uSA,N^,
  subsequeidly assigned to U.S.Bank National Association,as Trustee,and serviced
  by SelectPortfoUo Servicing,was paid offand satisfied by instrument recorded in
  the Dqjarlment ofRecords on May 9,2011 as DocumentIT).No.52345364. A
  true and correctcopy ofthe satisfaction ofmortgage is attached hereto as Exhibit
  D.

        6. Commendng June 1,2011,defendants madeloan payments to Flagstar.
  No further payments were received after Novonber 1,2016.
        7. Plaintifffiien si^ defendants in a foreclosure action,vhioh action was
 docketed at CJ>.Philadelphia County,        Term,2017,No.03419. A true and
 correct cc^y ofthe foreclosure complaintis attached hereto as F-vhiht*E.
       8. Defendants'answer to the foreclosure complaint defends,inter alia,on
 ihe ground that Vera Jones never signed the Promissory Note and May E.
 McCloud either was oris incompetentand,therefore, did nothave the legal
 capacitytosignlhePromissoryNoteandmortgageinstrument Thatactionis
pending at the time offiling ofthe instant Complaint and,ifsuccessfid,will make
it uimecessaiy to impose the reliefrequested hereinbelow. A true and correct copy
ofDefendants' answer is attached hereto as         y.



                                                                            Case ID: 18120loe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 19 of 113 PageID# 985



        9. Notwithstanding defendants' contentions in the foreclosure action, both
  defendants borrowed the sums identified in the mortgage and utilized the loan
  funds to satisfy the debt owed to Select Portfolio.

        10. Defendant McCloud continues to reside in the subject premises.
        11. Title to the premises remains in both defendants'names.

        12. Plaintiff, upon a review ofcourt records, believes and avers that May E.
  McCloud was not declared incompetent until February 8,2016 when the Orphans
  Court declared her incompetent. The petition that was the basis for the Order was
 filed October 20,2015. Defendant Jones was appointed her guardian. A true and
 correct copy ofthe October 20,2015 petition is attached hereto as Exhibit G.

        13. The Orphans' Court petition does not allege a date ofonset ofdementia.

 The loan and mortgage papers were signed by McCloud in April,2011,over4
 years prior to the petition being filed. The exhibits attached to the petition do not
 allege an onset date. Exhibit 5,a letter signed by a physician, states only that as of
 February,2015 Ms.McCloud had dementia. A true and correct copy ofExhibit 5
 ofthe petition that included the physician's letter is attached hereto as Exhibit H.
        14. Plaintiffbelieves and avers that defendant McCloud was not

 incompetent at the time ofexecution ofthe loan and mortgage.




                                                                              Case ID: I8l20i0d
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 20 of 113 PageID# 986



         15. Whether defendants signed die mortgage or no^ they benefitted from it
  through the rqjaymaitoftheir prior mor^a^ debts and diey validated fiather
  their intent by making timely p^entto plaintifPs assignor for a period ofyears.
                                      COUNT I:

               OUtET Tm-y.-VATmrrv nr? u-NcnivreT? Aiyrni-
         16. Plaintiffhereby incorporatesff 1-15 above asIhough set forth more
  fully at length below.
        17. Pa.R.Civ.P. 1061(b)(2)recognizes an action to quiet title to
   determine any right,lien,title orinterestin the land or determine the validity   or

  discharge ofany document,obligation or deed affecting any right, hen,title  or

 interest in land."

        18. Pa.R. Civ.P. 1061(b)(3)authorizes the Courtto "enter a final
 judgment ordedng tire defaidant,the protiionotary, or tire recorder ofdeedsto ffle,
 record,cancel,surrender or satisfy ofrecord, asthe case may be,any plan,
 document,obhgation or deed determined to be vahd,invahd,satisfied or
 discharged,and to execute and dehver any docum«ait,obhgation or deed necessary
 to make the order effective."

       19. Pa,R.Civ.P.1061(bX4)authorizes the Courtto "enter any other
 order necessary for the granting ofproper relief"




                                                                             Case ID: 181201 oe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 21 of 113 PageID# 987



        20. Plaintiffbelieves and avers Uiat the subject mortage was and remains
  valid for the reasons already set forlii above.

        WHEREFORE,plaintiffprays this Honorable Court enter a finaljudgment
  declaring that the subject mortgage was valid.
                            COUNTH;EOTHTART.T!'. T.TTT.INT

        21. <1^ 1-15 above are hereby incorporated by reference thereto asthou^ set
 foilii more fully below.

        22. An equitable "liar arises either fi-om a written contract vdiich shows an
 intention to charge some particular property with a debt or obligation,or is impUed
 and declared by a court ofequity out ofgeneral considerations ofri^t andjustice
 as applied to the relations ofthe parties and the circumstances oftheir
dealings."Baram^ky v. Weiss, 182 A.47,48-49(Pa.Sv5)er.l935).
      23. Before an equitable lien may be imposed rq)on real estate as security for
a debt,there must be an unambiguous and clear agreement evidencing an intent to
impose a lien on the subject property.
       24. Typically, courts look to the existence ofan agreement or to the
attendant circumstances to determine whether an equitable lien arises."In re CS
Associates. 121 BJL 942,955(BankrEXlEa.1990)(internal citations omitted).
"An equitable liai arises fi:om a contract indicating an intent to malfft certain
properly security for an obligation or finm a situation vhich otherwise would



                                                                               Case ID: 18120ice
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 22 of 113 PageID# 988



   result in anunjust eniicBmenL"itikC Shoemaker Co. v.SoutheasternP^hania
   Development Corp.,419 A^d 60,63(Pa.Siq)er.l980).
         25. Hieloan documents,the payment history,the notary's involvement,and
   defendants cantmuing possession ofthe premises aU show that defendants clearly
  intended to grant plaintifi's assignor a security interestin their Property.
        26. Further,defendant's accqjtance ofthe discharge oftheirpiior mortgage
  debts and salis&ction ofthe prior mortgage lien militate infevor ofimposing an
  equitable lien against the subject property.
         ■WHEREFORE, in the event this Court does not find in plaintifiE's fevor in
  the foreclosure action, plaintiff prays this Court enter judgment in its fevor and
  against defendants by:

       (a) hnposmg an equitable Hen against the property in the principal amount of
 $63,784.05, with interest fixim November 1,2016, on the same terms as set forth in
 the subject mortage;

       (b) Directing the Department ofRecords to make a notation in the
 appropriate mortgage index to reflect the Court's determination in this
       (c) Directing the Dqiartmait ofRecords to record a copy ofthis Court's
 final order in the ^piiate mortgage book to reflect the Court's determination in
this matter;




                                                                              Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 23 of 113 PageID# 989



        (d)Directing the Office ofJudicial Records to make a notation on the docket

  in the foreclosure action to reflect the Court's determination in this matter;
        (e) Directing the Office ofJudicial Records tofde a copy ofthis Court's
 final order on the docketin the foreclosure action to reflect the Court's

 determination in this matter; and

        ® Granting such other and fiirther reliefas may be reasonable,just and
 proper.


                    COUNT ni:EQTJTTABLE STJBROGATIQN

            Iff 1-15,25 and 26 above are hereby incorporated by reference thereto
 as thou^ set forth more fidly at length below.
        28. Pennsylvania law recognizes the doctrine ofequitable subrogration
 where the claimant paid a creditor to protect its own interests, the claimant did not
 act as a volunteer,the claimant was not primarily liable for the debt, and
 subrogation would not cause injustice to the rights ofothers.
       29. Prior to the closing,the property was subject to and encumbered by the
 lien ofthe Key Bank mortgage.
       30. At the closing plaintiffs Assignor disbursed proceeds from the loan
memorialized in the note to satisfy and pay offdefendants' debtto Key Bank         m


order to protect its own interests in the property.
       31. The said mortgage was then marked satisfied ofrecord.



                                                                              Case ID: 18120106
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 24 of 113 PageID# 990



           32. In disbursing the proceeds offlie new mortgage loan,plaintifPs
   Assigaor was not acting as a volunteer.
          33. PlaintifPs Assignor was not primarily liable for the debt incurred by
   defendants to      Bank.

          34. Equitable subrogation will not cause injustice to the rights ofothers.
          35. Defendants would be unjustly enriched ifpermitted to retain thdr
  interest m the property without bearing responstlDilily for the subject mortgage.
         WHEREFORE,in the eventthis Court does not find in plaintifPs fevor in
  tbe foreclosure action,plaintiffprays this Court enterjudgment in its fevor and
  against defendants by;
       (a)Inqjosing an equitable lien againstthe property in the prindpal amount of
  $63,784.05,with interest from November 1,2016,on the same terms as set forth in
 the subject mortgage;
        (b)Directing the Dg,artmeat ofRecords to make a notation in the
  appropriate mortgage index to reflectthe Court's determination in this matter;
        (c)Directing the Department ofRecords to record a copy ofthis Court's
 final order in the appropriate mortgage book to reflect the Court's determination in
 this mattesr;

       (d)DiMingft.Office ofMcial Roorf,»                   a
mftefcftdosfteacS<mtoftfleotft«Co»n'»<lMomiiiatioamftisnialter.

                                                                              Case ID: 1812010€
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 25 of 113 PageID# 991



       (e) Directing the Office ofJudicial Records tofile a copy ofthis Court's
 final order on the docket in the foreclosure action to reflect the Court's
 detennination in this mattei^ and

       (f)Granting such other and further reliefas may be reasonable,just and
proper.


                                        PINNOLA & BOMSTEIN

                                        /s/Mickael     Bomstein
                                        Michael S. Bomstein,Esq.
                                        Attorney for Plaintiffi


Dated: December 10,2018




                                                                              Case ID: 181201oe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 26 of 113 PageID# 992




                                          VERIFICATION
                    Bella KbarsoD
                                        verify that the statements set forth in the foregoing
   Complaint are true and correct to the best of my knowledge,information and belief.
         I understand thatthe statement therein are made subjectto the penalties of18 Pa.C.S.
  §4904 relating to unsworn falsification to authorities.




  Dated: November  iL.2018
                                                 ^          =^faldiitVlcePtBsident




                                                                                         #3725428 V. 1




                                                                                                Case ID: 1812010^
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 27 of 113 PageID# 993




                EXHIBIT A




                                                                 Case ID: I8i?.ni
                                                    Recefpjj^.17-28353^                                     $220.00
                                                   Records Departmeiit Doc.Code; A
          PENNSYLVAiVU
          COUNTY OF'PHUADEXPHIA
                      505182676 \
         knowallmenbvtok1SSS^^5®®'^®^GE
                        mortgage ELECraONrc
         nominee for FLAGSTAR bank. FSr.                                                   CMERS^X solely as
         V00RHEES^REETSUITE.C
         Assi^r,                       DAimLL^irMt^^^2^£S^
                 does, hereby giahL barean.                         ASSIGNS-
                                            flssianf*if9iiSl % f ^PUNT, MianpAN       at 1901 E
                                                                             located 48501-2026,
         services COmtORATICINSd^^                                          crt.T            MATRBC FINi^CIAi:
         Assig^ee, its -successors and assiens that certakMfS?                      •^- MINNETONKA, MN 55305,
         MCCLOUD             VERA U JONES Wnrt«i»«                                            executed by MAY E.
         Sfc'STEMS^INCCMERS^h
         AND ASSIGNS
                              SOLELY AS Sn^is?i?nDS?!^Sf    EtEQTRONIC REGISTRATION
                                        nominee for-fi^agstar bank.FSB,Trs successors
                      The Northbmterly -Siop of 48ra'Street At ire Distance Of 478 Feet 4 Inches
                                         SOUTHEASTSlpB OrWOtotAND AVENUE IN TRE 2TTil*WAR0 OfTRe OTY Of
         CoNTAoiiNGIn Front0$Breadth On the Said-48tiiStreet H'Eeev,4inched and Extending OfThat
         WIDTHiNLENCntOR DEETR NORTREA^ARD80 FEETIN A CERTAIN ALLEY3FEET WIDE.
         PropeilyAadress:I361S46rat.ST,PlftLAOELPHIA^BAl9143           j
         CnyOFTHlLADfRLPHIA                                           !
        .TOGETHER WUHnll rj^itSi title,stod interest in and to the premito,accrued or to accrue-undersaid Mmtgage.
         TO HAVE AND HOLD the.^e auto Assignee^ ttFSUccessois and assigns,to Asdgnees proper use and-lienefit
         IN WfFNESS WHEREOF,die undersigned has caused tbHs-Ipsdument'to be executed this'MARCH 16,201.7.
         MORTGAGE ELECTRONIC IdSGISTRA-TlON SYSTEMS,INC C*MERS'*). SOLELY AS NOhpNEE
         FOR FLAGSTAR BANK,FSB,ITSStlCC£SSORSANDAl^N.S                                 ^
                                                                   CRISTINA GOMEa,ViCR PRESIDENT
         STATE OF IDAHO                      COUNTY OF BONNEVILLE )ss.
         onMAiCH
         to be the VICB PRESIDENT ofthe corporation that executed the in^ment or the
         »                 ATcaiA MmnraHfliL andAcknowledccd                                            same.
         Instrum^qtoo bdudfof;said           and.aclaiowledB¥d to me thatsuch corpoiahon'execuied the
                                               ION EXP.02/13/2021)           tsis^frs^^
                                                                                NOTAftYPOBUC
                  ARYPOBL
                                                                                ■QTATE OF IDAHO
                                                         Page 1 -of 2                MIN: 100052550318267605
          RS8090II21M - AM      ttffl
                                        PA                                      MERS .PHON'E: 1-888-679-6377
                                                                                                                Case ID: 18\2'
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 28 of 113 PageID# 994
•VI I
        Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 29 of 113 PageID# 995
                                                   5318:79.86 Page.2of2 03/17/201710M4 AM




             I do hereby-certi^ Oat'the precise^addi^ otthfe Assignee Residence is;
             MATRIX BNANCtAL SERVICES CORPORAT^N,60J CARLSON PKWV,$TE MOO^lINNETbNlCA.
             MN'SSaOS

                                                         SJuitStfttk *
                                            CRISn^A GOMEZ,VICE PRESIDENT




            FS8090I<12I'M - AM - PA        Page 2 of 2
            LoanNq.5031^676




                                                                                 Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 30 of 113 PageID# 996




                   EXHIBIT B




                                                                       Case ID: 1812010<
                                                            UnWomi HoBldontlal Loan Application
        Thlm Ba8fleaitanlad*Blanoqtob»eetBs>rt»d faflh^napUeanlia we>nn6lmdcr'ooaaw«ncg>i »PpOgM&ehcMld cwnptet* thistare »a'Bcnowar pr
        'Co^enovni*,oa oppltesb!*. Co>Bo(Tower fnleimsdm nuM olub* ptsiflM laAdlh*epproptl^ bgv d)«ek*d)whsnCD <h» Incomk er«n«t*
        o1 a p«non Q(h«t than tho Borrcwoi               Iho Bciravnf'o sptUM)wQ b» u«»d bs a baalalsr ben qtaHfieatbn m (_J the(ncocnoer Aesats ef
        ib» Bontmrw'i iponooreUitf psiien «(ba hiscSAMwdypfepeJiyitg^pumianit» i!ds bnv wSIRst be vted 03a bacbfcr losR fluEOteaav bid hb or
        her e«bD!e« rrml b« een^siod bocAwethe apwMCiQftor poison hneonnufflBy prapoJty liQlib punvoAlto oppOsebb tow and BencwerrotUM tn a
        oemnunily piopodysUte^ Oto tecuiBy pfopotty htoesM h Aoonununby pmpony                    01 Boirmm b rolyhg on oUmt pieptny bcaicd booemnun^
        property state as a buttlor ropaymsnt ofthe loan.
                   apploatienferlobd             ipMrOren(ICo>Beneworea£ha|jreeihatwshlMdta«pp|y(ortohttfedb {stgn bobvi}:
                                                                                            c^Senwsr
        MortBSB*       L—JVA        i-xJconveollooal L—J Other                                                   Apaney Cow Nuft^              Lender Cose Kinnber
                                    I niWnAffHimlHntwfnnSnnrfee                                              I                                 MllMCTd
        A/mont                      tfttofMRate       No of Months        AmsrttzxBor?       LJLJRtodRate I——lOther/wplato):
        g      T0»000.00                      $i«0»|         3<a         iTVpei              LJopm            '
        8ub]sctPiop«tyAiidtets(straoL eHy,eate,^ZIP)                                                                                                       Nad Unto
               jlira at, mum^sxK, pk i9W-3927                                                                                                                    ]
        Legal Oeoertpttm efSubjaotProp^(onaebdoseiiptieA 8 neeosMfy)'                                                                                  Ve^Bula
        s"""g
                                                                                                                                                            1212.
        PoipeaoofLean LJPwehaee I—ICcnstruetba 1                        lOfteffwpltMi                                     -WObo!
                           (JLjRsftwKe L-Jcenatracttofl-Perniawani                                                    'Wtiary CZ3seeondery (—Jb»efln»m
                                                                                                                      Heeldcnoe           Residence
        compteteptie Une It eonstnieUon orconitnictlon^inumentlooti.
        Year Let  OilginsiCat             Amount Eiddbtg Usne }(a)l^iantV<Iu>ofLai                        (14 Cod of{mprevcmentt           Tetat(B+fa}
       Acquired
                                                                                                                                           8
       Complets Wt line H tfut it ■ laitnanee loait
        Yoar         OttBlRslcest              AiDOURiEiilsl'ng liens      PaTpowctnefimnea               OAfiBtHmfanprovBtnsnta I           I made dltobamado
       Acqubed
       I99<         8 10,000.08                8 >9,775.00                 CASinor/oiffi                  CotCS
       7iitoM9lboK«dinwbat Namelt)                                                Msnn^btvitlch isleHUi be held                                     fctmieoa beheld ire
       KLT I. taxuotia                                                            smOK B8XMI                                                         LX—lFeeSteate
       SourceoiDown painnent,sctsomeni Cfta/gecena/or Sueoraaisto r^ancbig{stpMnf                                                                   i—JLodeohotd
                                                                                                                                                    (ftoeooirteendac^
                                         Bortowtr                  Jll.BORROWER(NFORIIWTION               CSSoirSiw
       eorrew«VManie(aTciod9dr.crS>. erappUbaUo)                                OoBoneMvrV Nsri*(ieetudedr.orsr.a eppik^T
       HMTS. KUIOOO
       Gedd OMutiyNunUr                        MMwdqjcoapooQctrm«)         ytsBcned     SoddGeeuOyNttrbor KomertaRa|Mi.«Mcooi) 000pB«car'm}|Yia.6<ned
                  Ui                                   eg/od/MM             II
                                                  Dependmta                             U—JMmM L^UnwIed                              Oapendeno
                            d<Ri*a«>l0e>,4>       (tta(liedbirCeOeRQwtit                                    dMrcaanldgMal            (id Vdod by Borrower)
       L_/SepoiiSMf                               na legoe                              I     ISepsttod                              na        icgss
       PieeaJitAddrouimevBv.Mtt.bih tUOvm □flerrt                  17T       Mti.VhL    PiseaniAilt^i (itr»Ac(v.«hv,2P) LJOwn LJRenf
       U616 astB sr                                                                                                                                            .No'Yta.
       ranAsausxA, pa uio
       Mailing Addtea. odattfonttremPresontAddftM                                       Mauls AddtttaBdaortmiibrtiPrteoniAdd^
       FotmofAddress(n«<0v.«rt,,ZP] (_JOwn j |R«it                           NaVto.    FafR«rAd(lrsiitqMictv.«kaz>i UOm LJAeni                                   NaYie.
       Name&AddtendBmpleyor l£l?^&npioyed                                              ..    .                 9**^'            UfilKU.
                                                              Viaenthblob              NBitieaAddtetaefeBipl^r L-lSegOiybyod YnLonih!t[ab
                                                              YraempCoyodintMs                                                                  Ytt, empleytd b Oib
                                                              &i*«fHe4A>dMt)an                                                                  Ehecrwoik/pnrttslort
      Poettlon/TUorTypsot Butlneu"                Bveinsts Ptxne Onet orse code) PotiOonnBfaaVps o(Busboss~
                                                                                                                                   Business Phone (net e/Mebdey
                                                                                                                            iSayEmptoyed Odosfbamte]
                                                             MoniMylnoonia
                                                             8                                                                                  MonflUylaoome
      PesyeWTOAfrype ct Busineu                 piniien l^nono (Inel btsa eodST To^SvRSytypeTBoHHso*"                                          ■8
                                                                                                                                  ^uilnm Piioas Ond. area mS^
      Nsrae&AddieuolBfnpbyor I            iBflOEttpbyod 1 Qetee(tremao)                NimeSAddteacfEmpbyet LjssyEmptayed                      BatwCromtt)
                                                             MonoUymoores
                                                             8                                                                                 MbflthJytneojn#
      PoeSien/TiWiypeot Bueines
                                                                                                                                 piSKsfejsaESSt?
     Ufttform RMtdMitfar toan Apfipettien
     Online Oocumsntalna                                                                                              _     .                   M-tJ-JOIl KiOO
                                                                           Pogs 1 of 4                               nniitAMaePenntoOO 7/0«l{r*KA/O9)
                                                                                                                                                       OURLA 100«
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 31 of 113 PageID# 997                                                                                    Case ID: 181201 Of
          Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 32 of 113 PageID# 998
)10ZISI
                                                                              frjojfiBed                                             >3uj'giuitunaeo •Vguo
                KX>1 VWDD
               (oo/9-A*i)«/x cooiuuojMM«pni«d                                                                           [eoia'M)goit Mtujodegneippuj
               o#«vi ufle-<T-»
                                                                                                                          uoamitddvuteri t>t)U(piiDU uuoiian




               I B»v<f      $N««8Wtn^ m:w.                                                            oaa'eot               twttytoox
                                                                           BUtBrttd wwow wwi




                                                                                anpoMQi                                                   (oapiftrt aawyiWBo
                                                         wupwuww muad»Bliiodirs peo/feccgY
                                                                                              inaey


                                                                                                                           (aBXpwmwfijpouMawiwegiogw
                                                                                                                                  dtfUMBSPPtmia MMSB)
                                                                                                                               pguaoIcOctomnqpquoMiflt^
                                  ipwm»d«                             Xmda»a gwaippg pw mibm                                   panttB»ui»iB»i w ttweta pwa
                                                                                      ^"Vay           OaO'OOl                   frxnaift epiyM fni         m/q

                                                                                                                                        BBftfpgtbnuaewnfi
                                                                                                                                              Qqunotusaosd
                                                                                                                                   oaroAHCTapu watmmiem
                                  ■""ntwas                            Awotfmaa p wjcpa ptw taau
                                                                                         WT30\f


                                                                                                                             (WqdtOMO g JOqUMKfMtauXuMluoo)
                                                                                                                                                acuoaggaiaoia
                                                                                                                                                       •PWT93V
                                                                      XuBdBteai»BB»;ppgp«»«\uc»f
                                                                                              itaov


                                                                                                                ucnyt gpgjQ to igs "atwag to cwppa pu» ti»>M
                                                                                                                                                       •oataav
                            s     tonmjt                             Aiwduiaa P cagjppapuniOTM


                                                              LIXU as S1K2 ZIUIS XS»9 Z08 (M                                  TBBTPWfltotwJPpgpiatiiwM

                                                             Itfll   XUa<tatoop««wppgpweujgij


                                                                                                            ueian PpaiOio iga xntg la wappg pw »uibm
               tu*u                                                         a&9 oruuusMunas                                                           xu-psy
                                  22SZSti«                   (19)    Atiodiiicopmtppgpupeaaatj
                                                                                        xa-pay


                                                               ctc(» BO astaw cm oBvnaa ai\                 «»eptnBI>oow>gs')lu»a>pfitMppBpinr»Qw>f
                                                                            Aiicrao ivsnu nu                       amoq ottnoaa* apinw B>itOMMaou»Hr|
                                  ■eownwdi                   (TB) Xiwdiwopgw/ppBpwwBnn

                           , tnoM'ivuBn                     sgtiniawp
                          'AfldaPiaaftneiapAjpun'Iwi'DtfajDpauMoeisMpojpepsuaonpspBn
              •Bp««na«<smtas o«oio («} Xq    •tottaaMfl iMyt uopmnuaa Mn-ot* <Mep*|d tpon                                  j<qpiH|ft«u>tfidpjB«<ottped>o><wo
              \«osrsppi)'Xueu9iuiO)otii»|MjiRunooneSAtp0ti)^BMiiMO|«0pu)eu«Bmat9»f«Bv                    WflBA                                       uoyapMtQ
              0tfpw»WB»»i<gctmi«Meoipm«mpptXu«m.<»>aMattn-w«wtt>flBi4au»««waM                         wapBWiouwa                        sjaew
              *t»mrrmnn xtinui'                pctqituno—              '
              •9pnu«i|pp«i(»o '
                                                        ^                         IW^WXni g vtsqgpppS, tro
                                                                      33 uijmuzmyasiSEiLc




              M!9<L
                  n   i     a
                                                                                                                                    xtngQis Tvraos
                            a
                                  XBOi tjtfl         io) pAiepjiuoa q oAstt et ■teotp pu «sep (a)i«aei»a-e3 je
                  ta)i«uuiofl«mflpap»«,,eqy„                                                                                          »H,Oo<u»mo
                                     xtUMttiappipinwa pim auinpi xpta ipw uagawuirwop wuoBMD^Bi«ori«                             ntiaMuiaa n»i«du«
                                    -Ii»          i—                 WOljOB'W'I           $
                                                                                                                                          twopq.twuoovqjsip
                                                                    jmnp OO'OtI                                   M'Oll
                                                   MPQ TBWjgUMPgtflOH                                                                 eqwtgo,i4«%gu«UM0

                                                      pawiiwiBl^tBucw                                             imo.                •eu8»puiw«<»;t<ajtipft
             mL                   OP'T>                 wm «pg3iwH|                                                                     «ma9Mwuw^M|i|
             iOL                oaiiL                  MUBmiUlPPOH                                                                   _»2iSaSS«ffiaB
                                                    JWdtBUpUBUdiMOO                                                                             CUCfWmuOQ
                                ooiiSL               j)y«j)OB8B)IOWBBj                                                                               mnoo^
                                                                                                                                                     °g«iW>0
                                                                                                                                          g^iugamidu^aOTfl
                                                      mimfigPfiinwH
                pOMdftJd            tu»«aid          Awuowpx'Wwoo               IQIOX          iUMiJogxo      "M»ouoa               •B>»wl/pguawwoio
             9t9tBtCC( i noi OOSM lA                                                          SttiyiWOOHUlriXHoynf
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 33 of 113 PageID# 999




                                                                                                    &airaoSe<i        ?
                                                                                                                           Ill
                                                                                                                      II                              e.« 3
                                                                                                                                                      §•2 8
                                                                                           II       lllllllflll
                                                                                      II
                                                                                                                 Isfit
                                                                                                                                   IIIM
                                                                                            11 m                                  IS
                                                                                                                                                 IS
                                                                                                                                          ;?s?
                                                                                                [
                                                                                                                 li
                                                                                                    III                                               f       s
                                                                                                                                 0 D DDDDD D D
                                                                                 00
                                                                                 to
                                                                                 o
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 34 of 113 PageID# 1000


                                                                                                               M    ■
                                        Bo(rewtr:                                                           AgaiKyCosa Nuiribtn
         UsoOiis emtiftualion slttd V
         Yoa neod tinro epftce to       KU B. KCOCOD
         eomplett Iht RsAfontfal Loon   CoaoffCMren                                                         Ltndtf Com Nmboc;
         AppUeadOR.Moik Bf0/
         ScnoMtrcrC(or C»8ef(0Mr*r                                                                          503I82i7S




                                                        KSSOOLB cr RZMr B6TM8 CHbTSD CQVD

             graparty Mdns»                                      lyp*     )lart*t   KaxC9fis»   Cross         Hsitgago     msco        Hct {tot
                                                                 gtsp      TaUo     (lieu          Xceoae     Psyassts      Tons        XseoM
         Dsis 4<n sx        pBiumraiA g& mo                     SIR      1C0,9.09     }7,775                        39$         79




       bWe      uftdMstuntf that B b a FM«r«ti ertnw tsunehaBto oy uno or tmptfaeitmontor bofli.to tmo^rfnaV mokeeny Uw statementoeo«K«dna mrS^
       ebcvofedsu appOcablo undonhe provtoisns d 7Ut 18.Utdtsd Stotn Codo,Sototot1001. at e«^
       ^rpMM^s Sffintttura:                                  bolt                                                               tuts


                                                                m/i!.        X
       UfttfdrinntAtRttei Loon Appnosdofl                                                                                   0(>13-20n lltSO
       ProMltMsoFonnoS 7709(rfV.([/OS)                                                                  PannltMsoPsnniooa 7/as(nvA0O)
       OoBiat£>oeum«fttak lac;                                        Pago 4of 4                                                  GURU lOCX

                                                                                                                                             Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 35 of 113 PageID# 1001




                 EXHIBIT C




                                                                     Case ID: 1812010^
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 36 of 113 PageID# 1002


                 Kticofd and Return to:
                   MBA Abstmcl. tnc.
             2337 Phitmont Ave; Suite 1CO
             Huntingdon VaSey. PA 19008


        After Recording Return Tot
        FLA6STAR 8AHK
        51S1 CORPORAIE DRIVE
        TROTr MX 48098
       FIKAL DOCUHBSTS, MAIL STOP K-53i-l




      ^                                                     liiiiiiiiiiiiiii ISSIO2.
                                                                lOtOaAH                                    gocalpt 9-. 1000841
                                                                Ooe Codo' n       Cttonissionor of Records, Cll~or®PhiUd»J^la


                                       >[Spaco Abovo This Lino For Raconting Data]<
       VI HBCD LOKS § 503182676
                                                  MORTGAGE
                                                                       MIN: 100052550318267605


       DERNrnONS
       Words used In tnultlpte sections of this document are defined below and other words are defined In
       Sections 3,11,13,18,20 and 21. Certain rules regarding the usage of words used en this document
       are also prowded in Section 16.
       (A)'Security Instrument" means this document,which Is dated April 14, 2011
       together with ail RIders to this document,
       (B)''Borrower^ is May E. HcCloud and Vora L. Jones*




       Borrower Is the mortgagor under this Security Instrument.
      (0)"MERS"Is Mortgage Hectronlc Registration Systems,Ino. MERS Is aseparate corporation thatIs
       acting solely as a nomineefor Lender and Lender'ssuccessors and assigns. MERSlathe mortgagee
       underthia Security Instrument MERSIs organized and edsting under tfto laws ofDelaware,and has
       a mailing address of P.O. Box 2026, RInt, Ml 48501-2026, and a street address of 1801 E Voorhees
       Street, Suite 0, Danville, IL 61834.the MERS telephone number Is (888)67d-MERS.
       (D)'^Lender"Is flagstar bahk, fsb.




                                                                                      Jnifcialst
       PENNSYLVANlA-ethgla Fwrlly-Fannlo MM/Prcddlo Mac UNIFORM INSTRUMENT Form 80391T01           "
       Online OocUmonts,Ina                     Page 1 of 13                    PAEDEED            PAEDEDl 101!
                                                                                          04-13«2011 14I00




                                                                                                             Case ID: 18120lot
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 37 of 113 PageID# 1003




                                                                             VI HBCO LOAN # 503182676
      Lender Is a redbrall? crartbrbd savzbos bank                          organized and existing under the
      laws of UNZTBD STAZBS OP AMBRZCA.                                                   Lender's address Is
      5151 C0RP0RA3r£ OR, TRO?, HZ 48096-2639.

         "Note" means the promissoTy note signed by Bofrower and dated APRli* 14, 20il.
      The Note states that Boirower cfwes Lender*                                   thousand and no/IOO
                                                                               ^3            $70,000.00 )
      plus Interest Borrower has promised to pay this debtIn regularPeriodic Payments and to paythe debt
      In full not later than has i, 2041.
     ^                meansthe property thatIs descn'bed below underthe heading TransferofRightsIn the
     (G)"Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late
      charges due under the Note, and all sums due under this Security instrument, plus Interest
     (H)"Riders" means all Riders tothis Security instrumentthatareexecuted by Borrower.Thefollowing
     Riders are to be executed by Borrower(check box as applicable]:
         I—IAdjustable Rate Rider         I—ICondominium Rider                     CZlSecond Home Rider
         QBalloon Rider                   OPlanned Unit Development Rider dDOtherfs)(speciM
          — i*4 Family Rider              I   I Biweekly Payment Rider
         miVA Rider



     (I) "Applicable Law" means ail coniroJJing appBcablefederal, state and local statutes, regulations
     ordinances and administrative rulesand orders(thathavethe effect oflaw)as wellasall aDDlicablefinal!
      non-appeafable Judicial opinions,
     (J) "Community Association Dues, Fees,and Assessments" means ail dues,fees,assessments
     and other charges that are imposed on Borrower or the Property by a condominium association,
     homeowners asso^ation or simitar organization.
     (K)"pectronlc Funds Transfer" means any transfer offunds,other than a transaction originated by
     check, draft, or similar paper Instrument, which Is Initiated through an electronicterminal,l^ephonic
     ins^ment,computer, or magnetic tape so as to order,instruct, or authorize a financial institution to
      Jr machinetransactions,
     teller        account Such   terminitiated
                             transfers  includes,  butishone,
                                                byteiep  not limited to, pofet-of-sale
                                                              wiretransfers,           transfera,automated
                                                                             and automatedcjearinghouse
     transfers.
     (L) "Escrow items" means those items that are described in Section 3.
     (M)"MiscellaneousProceodtf'meansany compensation,settlement,award ofdamages,orproceeds
     paid by any third party(other than Insurance proceeds paid underthe coverages described in Section
     o4 the Property;
               damage(ni)to,or destruction
                           conveyance      of,of
                                       in lieu thecondemnation;
                                                   Property;(il) condemnation  or other taking
                                                                  or(h^ misrepresentations  of,of
                                                                                               oraH or any part
                                                                                                  omissions as
     to, the value and/or condition of the Property.
     (N)"Mortgage Insurance" meansinsurance protecting Lender againstthe nonpaymentof,or default
     on, the Loan.
     (O)"Periodic Payment"meansthe regulariy scheduled amcuntduefor (!) principai and Interest under
     the Note, plus (fi) any amounts under Section 3 of this Security Instrument
     (P)"RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 etseq.) and its
     (mplementing regulation, Regulation X(24 C.F.R. Part3500). as they might be amended from time to
     time, or anyaddfflonal or successorieglsfalfon or regubtfon thatgoverns the same subject matter. As
     used in tills Security Instrument"RESPA"refers to all requirements and restrictions that are imposed
     in regard toa"federally related mortgage loan"even ifthe Loan does not qualify as a"federaflv related
     mortgage loan" under RESPA
     (Q>"SuoceaeorIn Interestof Borrower" means any party that hastaken titletothe Property,whether
     or not that party has assumed Borrower's obBgations under the Note and/or this Security Instrument
                                                                                 Initials i
     PENN8YLVANIA-.angIo FairtV-Fannlo Mao/Froddio Mao UNIFORM INSTmJMENT Form 30S91/01                    —
     OnnnoOocumonte.lne.                       Page 2 of 13                                     P^OEDL lOlt
                                                                                       04-13-2011 14i00




                                                                                                            Case ID: I8i20i0f
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 38 of 113 PageID# 1004




       TRANSFER OF RIGHTS IN THE PROPERTY                                                          ^ 503182676
                                                    ®     repayment ofthe Loan,andad renewals,extensions and
                           f 5fw               performance of Borrower's covenants and agreements under this
                             *! the Note.For this purpose.Borrowerdoes hereby mortgage,grantand convey to
                                fl^rfer^rf
       assigns of MERS the following           Lender'slocated
                                     described property successors
                                                               In theandcoujjn
                                                                         assigns) and to the successors and
                                                              .                       IIW,.R<«««n8J«WW».|:
       APN 8s 272165800




       which currently has the address of laei s 46iH st, phxlaoblpria,
       Pennsylvania        19143-3827          fProperty Address");                                    tstroct) iciryj
                              IZIpCodo)
           together WITH^I theImprovements now or hereafter erected on the property,and all easements,
       appurtenances,and fixtures now or hereafter a part ofthe property. Ad redacements and additions shall
                              Security Instrument All of theforegoing is referred toin this Security Instrumentas
       Sfo             Borrower
       gf TOrrowerfri this      OTderstands
                           purity Instrumentand
                                             but,agrees   thatMERS
                                                  ifnecessary        holdsvnth
                                                               to comply    onlylaworcustcmt
                                                                                 legal Htleto the interests
                                                                                               MERS         granted
                                                                                                      (asnordnee
                       Lender's successors and assigns) has the right to exercise any or all of those interests
       including, but notMed to,the right loforedose and sellihe Property;and totake anyaction requlied of
                                            f^l^^slng and canceling this Security instrument
      «u right to mortgage,
      the           ^ COVENANTS
                            grant andthat Borrower
                                      convey       Is lawfully
                                              the Property  andseised of the
                                                                 that the    estate Is
                                                                          Property  hereby conveyed and
                                                                                       unencumbered,     has
                                                                                                      except
      fbrencumbrwcesofr^rd.BorrowervwirranlsandwllIdefendgenerallythetItletothe
      all claims and demands,subject to arry encumbrances of record.                         Propertyaqainsi
           THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-unlform
                       limited variations byjurisdiction to constitute aunlform securityinstrumentcovering real
           UNIFORM COVENANTS. Borrower and Lender covenant and agree asfollows:
           1. Payrnont of Principal, Interest, Escrow Items, Prepayment Charges,and Late Charoee.
      Borrower shall pay when due the principal of,and Intereston,the debtevidenced by the Note and any
      prepayment charges and late charges due under the Note. Borrower shall also payfunds fOr Escrow
      Items pursuantto Section 3,Payments due underthe Note and this Security Instrumentshsil be made
      mu.s.currency. However,If any check or otherlnstrument received by Under as payment under the
      Note or this Security Instrument is returned to Lender unpaid. Lender may require that any or all
      subs^uent payments due undw the Note and this Security Instrument be made In one or more ofthe
                           selert^ by Lender;(a) cash;(b) money order;(c) certffied check, bank check,
      ueasurers check or cashier's chock, provided any such check Is drawn upon an institution whose
      deposits are Insured by afederal agency,instiumentafity. or entity; or (d) aectronic Fun^ Transfer.
      __                                                                             InitialsI                  it
      PENNSYLVAMA-anQlo F^V-Ftonnto Mao/FroddiD Mao UNIFORM INSTRUMENT FbrniS0391                                    '
      OnnnoDocumoi«5.lna                         Pago 3 of 13                                      PaSeDL 1011
                                                                                          04-13-2011 I4t00




                                                                                                                Case ID: 1812010f
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 39 of 113 PageID# 1005




       4          i^® deemed
                  '<^tfon     rec«Vfed
                          as may       by Underby
                                  be designated when   received
                                                    Lender      atthe location
                                                            In accordance  wtthdesignated
                                                                                the notice Inprovisions
                                                                                               the Note or
                                                                                                        In
                       may return any payment or partfal paymentif the paymentor partial payments are
      Insurant to bnng the Loan current Lender may accept any paymentor paiHal payment Insufficient
      MvJU? or partial payments
      payment               without waiver
                                In the      ofany
                                       future, but rights
                                                   Lenderhereunder or prejudice
                                                          Is notobligated       toItssuch
                                                                          to apply     rights torefuseatsuch
                                                                                           payments      the
      «n.e such payments are ac^pted. If each Periodic PaymentIs applied asK^edffdue date
     mon Lender need not pay Intenton unapplied funds. Lender may hold such unapplied funds until
                                                 current If Borrower does not do so vrithin a reasonable
     penod of time. Under shall either apply such funds or return them to Borrower, if not applied earlier
     foredMura
           o
                 No n«S5                           prindpal balance under the Note immediately prior \i
                                          Borrower might have now or In the future against Lender shall
      ♦ho                 making payments
      the covenants and agreements secureddue under
                                           by this   the Note
                                                   Securily   and this Security Instrument or performing
                                                            Instrument
          2. Application of Paymente or Proceeds. Except as othenvise described In this Section 2 all
      due undfr ma                         Londershail be applied In the following order of priority: (a) Interest

                     receives a payment from Borrower for a delinquent Periodic Payment which Includes a
     su^ent amoun to py any late charge due. the payment may be applied to tile detinquw®
     payment and the late charge. If more than one Periodic Paymentis outstanding. Under may aop^anv
     payment received from Borrower to the repayment of the Periodic Payments If. and to the Lent that
     fhB    Payj"®nt of one or more Periodic exientthat
                                             Payments, any
                                                        suchexcess
                                                             excessexists
                                                                    may after the payment
                                                                          be applied         Is applied
                                                                                     to any late chargesto
     In me Note                                         ®"y prepayment charges and then as described
         Any application of payments, insurance proceeds, or Mlscetianeous Proceeds to prindpal due under
     the Note shaU not extend or posmone the due date, or change the amount, of the Periodic Payments
     . .1 the Note,
     und^     J until the Note is paid
                                    Borrower
                                       in full, a shall
                                                  sum pay
                                                        (the to Undertoonpro^nde
                                                             ^Funds'*)    the dayfor
                                                                                  Periodic Payments
                                                                                     payment        are due
                                                                                             of amounts due
     icn (a) taxes and assessments and other items which can attain priority over this Security Instmment
     as a I en or encumbrance on the Property; |b) leasehold payments or ground rents on the Property. If
     any; (c) premiums for any and all Insurance required by Under under Section 5; and (d) Mortgage
     insurance premiums, if any, or any sums payable by Borrower to Lender In lieu of the paymem of
     Jtortgage Insurance premiums In accordance with the provisions of Section 10. These Items are called
      Escrow Items." At orrgfnatlon or at any time durteg tfie term of the Loan, Lender may require (hat
     Community Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, and such
     dues, fees and assessments shall be an Escrow Item. Bmrower shall promptly furnish to Under all
     notices of amounts to be paid under this Section. Borrowershall pay Under the Fundsfor Escrowltems
     unless Lender waives Borrower's obtigatlon to pay the Funds for any or all Escrow Items. Under may
     wa^ve Borrower's obligation to pay to Under Funds for any or all Escrow Items at any time. Any such
     waiver may only be In writing, in the event of such waiver, Borrower shall pay dlrectiy. when and where
     payable,
     and,      theamountsdueforany
          If Under                      Escrow Items
                   requires, shallfUmlshtoLender      forwhIchpaymentofFundshas
                                                    receipts                          been waivedby
                                                             evidencing such paymentwithln    such timeLender
                                                                                                        period
     as Under m^ lequke. Borrower's obllaation to make such navmonte anw tn nrrnArta rc,r.^tt> »h«ii«... »n

                       p                                H wwiiwTvv* <a uunyawu lu pay escrow iiems airecoy,
     pursuant to a waiver, and Borrower fads to pay the amount due for an Escrow item, Under may exetdse
     Its nghts under Section 9 and pay such amount and Borrower shall then bo obligated under Section 9 to
     repay to Under any such amount Lender may revoke the waiver as toany or ail Escrow Item^ any time
                                                                                   Initialst
                                                                                   xnxcxa.
     PENNSYLVANIA-Slnglo Famlly-Fannio Mae/Fraddlo Mao UNIFORM INSTRUMENT Form 3B3s i/oi
     OnBna Documonta. Inc.                     Pago 4 of 13                                       SioEOU 1011
                                                                                         04-13^20X1 14too




                                                                                                             Case ID: 1812010^
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 40 of 113 PageID# 1006




                                                                             VI HBCD LOAH § 503182676
       by anotice given in accoidancewith Section 15 and.upon such revocation. Borrower shail pay to l.ender
       all Funds,and In such amounts,that are then required under this Section 3.
           Lender may.at anytime,collectand hold Fundsin an amount{a)sufficientto permitLendertoapply
       the Funds atthe time specified under RESPA,and(b)notto exceed the maximum amounta lendercan
       require under RESPA.Lender shall estimate the amountof Funds due on the basis oilcurrentdata and
       reasonable estimates of expenditures of future Escrow Items or otherwise In accordance with
       AppRcable Law.
           The Funds shall be held In an Institution whose deposits are Insured by a federal agency.
       Instrumentality,or entity(including Lender,if Lender Is an Institution whose deposits are soInsured)or
       In any Federal Home Loan Bank. Lender shall apply tha Funds to pay the Escrow Items no later than
       the timespecified under RESPA.Lendershall notcharge Borrowerfor holding and applying the Funds,
      annually analyzing the escrow account, or verifying the Escrow Items, unless Lender pays Borrower
      Intereston the Funds and Applicable Law permits Lender to makesuch acharge. Unless an agreement
       is made In writing or Applicable Law requires Interest to be paid on the Funds, Under shall not be
       required to pay Borrower any interest or earnings on the Funds. Borrower and Lender can agree In
       viTfling. however,thatInterestshaflbepaid on the Funds.LendershallglveloBorrower,withoutcharge,
      an annual accounting of the Funds as required by RESPA.
          Iftherefee surplusofFunds held In escrow,asdefinedunderRESPA,lJBnder6hallacccuntto Borrower
      forfheexc^sfunds In accordance with RESPA.Ifthere Is a shortage ofFunds held In escrow,as defined
       under RESPA, Lender shall notify Bo/rower as required by RESPA,and Borrower shail pay to LenderIhe
       amount necessary to make up the shortage in accordance with RESPA.butIn no more than 12monthly
       payments. If there Is a defidency of Funds held in escrow,as defined under RESPA,Lender shall notify
       BorrwefM required byRESPA.andBorrowersha!lpay toUndertheamountnecessary tomakeupthe
       defidanty In accordance with RESPA,but In no more than 12 monthly payments.
           Upon paymentIn full ofallsumssecured by this Security instrument. Lendershall promptly refund
       to Borrower any Funds held by Under.
          4. Charges; Uons, Bcrrower shall pay all taxes, assessments, charges,fines, and Impositions
      attributable to the Property which can attain priority over this Security Instrument,leasehold payments
      or ground rents on the Property,if any,and Community Association Dues,Fees, and Assessments,"if
      any.To the extentthattheseItems are Escrow Items. Borrower shall pay them in the man ner provided
      in Section 3.
           Borrowershall promptly discharge any lien which has priority over this Security Instrument unless
      Borrow^ (a) agrees In writing to the payment of the obligation secured by the Hen In a mantter
      accep^le to Lender,butonlysolong as Borroweris performing such agreement;(b)contests the Hen
      In good faith by, or defends against enforcement of the lien In, legal proceedings which In Under's
      opinion operate to preventthe enforcement of the Hen while those proceedings are pending,but only
      unffl such proceedings are concluded; or (c) secures from the holder of the Hen an agreement
      satisfactory to Undersubordinating the Ren to this Security Instrument if Under determines that any
      partofthe Propertyissubjeclto alien which can attain prlorityoverthlsSecurityInstrument Lendermay
      give Borrower a notice identifying the lien. Within 10 days of the date on whidi that notice is given,
      Borrower shall satisfy the fen or take one or more of the actions setforth above In this Section 4.
          Lender may require Borrower to pay a cno-tlme charge for a real estate tax verification and/or
      reporting service used by Lender In connection with this Uan.
          5. Property Insurance. Borrowershall keep theImprovements now existing or hereafter erected on
      the R-operty insured agairrstloss byfire, hazards Included wfthin the term "extended covBreigG."andany
       other hazards Including, but not Cmlted to, earthquakes and floods,for which Under requires insurance.
      This insurance shall be maintained in the amounts (Including deductible levels) and (or the periods that
      Lender requires.What Under requires pursuantto the preceding sentences can change during the teim
      (rftheLoan.TheinsurancecanterprovfdlngthelnsuranceshaJJbechosen byBorrowersub/eclto Lender's
      rightto disapprove Borrower'schoice,whw rightshall nctboexerclsed unreasonably.Lendermayr«julre
      Boi^^to pay,In connection with this Loan,either (a)a one-tlma chargeforflood zone determination,
      certificaticn and tracking services; or(b)a onetime chargeforfiood zone determination an^rtlficaflon
                                                                                  Initials
                                                                                  xnxcia.  t
      PENNSYLVANIA-Sfngto FanrilywFannro Mae/Froddl» Mso UNIFOBM iNSTRUtyiENT Fbnn S0391/M
      OnOnoOQeumonis.lnc.                        Page 5 of 13                                  PAgOaJL 10H
                                                                                       04--13-2011 14t00




                                                                                                         Case ID: 181201 Of
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 41 of 113 PageID# 1007




      ^            ^         ^                                        VI H8CD LOAN § 503182676
      s&yicesand subsequent charges each time remappings orsimilarchanges occurwhich reasonably might
     ^ctsuch determination or certification. Borrower shall also be responsible for the paymentof anyfees
      imposed byIheFedenal Emeigency ManagementAgencyin connection with the review ofanytlood zone
      aeterminatlcn resulting from an objection by Borrower.
           If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
     cov^age,at Lender s option and Bonower's 6}q3ense. Lender Is under no obligation to purchase any
     particulartype or amountofcoverage.Therefore,such coverageshall cover Lender,butmighlor might
     notprotectBomower,Borrower*sequityin theProperty,orthe contents oftheProperty,againstany risk,
      hazard or fiabiffty and might provide greater or lessercoverage than was previouslyIn effect Borrower
     ^knowtedg^that the cost ofthe Insurance coverage so obtained might significantly exceed the cost
     ofinsurance that Borrower could have obtained.Any amounts disbursed by Lender underthis Section
     5shall become additional debt of Borrower secured by this Security Instrument Those amounts shail
     bear interest at the Note rale from the date of disbursement and shall be pay^le,with such interest
     upon notice from Lender to Borrower requesting payment                         '                   *
          ^1insurance policies required by Lender and renewals ofsuch policiesshall besubj'ectto Lender's
     rightto disapprove such policies,shafi Include a standard mortgage clause,and shall name Lenderas
     mortgagee and/or as an additional loss payee. Lender shall have the right to hold the policies and
     rene^^l certificates. If Lender requires. Borrower shall promptly give to Lender ^1 receipts of paid
     prernlums and renewal notices. If Borrower obtains any form of insurance coverage, not otherwise
     required by Lender,for damage to,or destruction of,the Property,such policy shallinclude astandard
     mortgage clause and shall name Lender as mortgagee anr^cr as an additional loss payee.
         In the eventofloss. Borrower shall give prompt notice to the Insurance carrier and Lender. Lender
     maymakeproofofloss Ifnotmade promptlybyBorrower.Unless Lender and Borrower otherwlseagree
     In^wirang,any Insurance proceeds,whether or not the underlying Insurance was required by Lender,
     shalibe applied torestoratlonorrepairoftheProperty,Ifthe restoration orrepalrls economlcallyfeaslble
     and Lender's secunTyis notlessened.During such repair and restoration period, Lender shall have the
     rightto hold such insurance proceeds until Lender has had an opportunity toInspectsuch Property to
     ensure the work has been completed to Lender's satisfaction, provided that such inspection shall be
     undertaken promptly.Lendermay dlsburseproceedsforthe repairs and restoration In asfnglepayment
     orIn aseries of progress payments as the woritIs completed. Unless an agreementIs made In writing
     orApplicable Law requiresInterestto be paid on such insurance proceeds.Landershafinotberequired
     to pay Bomwer any Interest or earnings on such proceeds. Foes for public adjusters, or other third
     parties, retained by Borrower shall not be paid out of the Insurance proceeds and shall be the sole
     obligation ofBorrower.It the restoration orr^airis noteconomicallyfeasible or Lender'ssecuritywould
     belessened,theinsurance proceeds shall beapplied to thesumssecured by this SecurityInstrument,
     whether or not then due,with the excess. If any, paid to Borrower. Such insurance process shall be
     applied in the order provided for in Section 2,
         If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance
     claim and related matters.If Boirower does notrespond within 30days toa noticefrom Lenderthatthe
     insurance carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The
     30Kiayperiodwfllbegfnwhenthenoticefsgfven.tn eItherevent,orifLenderacquiresth0 Propertyunder
     Section 22 or othenMse, Borrower hereby assigns to Lender (a) Borrower's rights to any Insurance
     proceeds in an amount not to exceed the amounts unpaid under the Note or this Security Instrument,
     and (b) any other of Borrower's rights(other than the right to any refend of unearned premiums paid
     by Borrowei)under all Insurance policies covering the Property.Insofar as such rights are applicable
     to the coverage of the Property. Lender may use the Insurance proceeds elthor to repair or restore the
     Property orto pay amounts unpaid under the Note orthis Security Instrument,v4rether or notthen due.
         6. Occupancy. Borrower shail occupy, establish, and use the Property as Borrower's principal
     residence within 60 days after the execution of this Security Instrument and shaO continue to occupy
     the Ropertyas Borrower's principal residencefor at(eastone year after the date ofoccupancy,unless
     Lender otherwise agrees In writing, which consent shall not be unreasonably withheld, or unless
     ©xtonuallng circumstances ©jdst which are beyond Borrower's control.
                                                                               Initials I
     PENNSYLVANtA-SlngI© FamiV-Fannfs Mao/Froddl© Mae UNIFORM INSTRUMENT Form 30391/01                   ^
     On!ln®Documflms.fna                     Page 6 of 13                                    pJSdedl ion
                                                                                    04-13-2011 I4i00




                                                                                                       Case ID: I8i20i0f
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 42 of 113 PageID# 1008




                                                                                VI WBCD LOAM 8 503182676
           7. Presorvatton. Mafntenanoe and Protection of the Property; Inspections. Borrower shall not
       defray,damage orlmpalrthe Property,afiowthe Propertyto detertoiateorcommltwaste on theProperty.
       Wh^erornot Borrower Is residingInthe Property,Borrowershall maintain theProperty In orderto prevent
       the Propertyfrom deteriorating or decreasing in value due to its condition. Urttess itis deteim&ied pursuant
       toSedtonSthatrepalrorrestoralionrsrioteconofnicaJlyfeasIble,Borrowershalfpnomptlyrepalrthe Properly
       if damaged to avoid further deterioration or damage. IfInsurance or condemnation proceeds are paid in
       conn^on vrith damage to. or the tatdng of. the Property, Borrower shall be responsible for repairing or
       restoring the Property only if Under has released proceeds for such purposes. Lender may cfebuise
       proceedsforthe repairsand restoration In asingle paymentorInaseites of progress paymentsasthewoik
       Is completed.IftheInsurance or condemnatlnn proceeds are notsufilciontto repalrorrestcre the Property,
       Borrows Is notrelieved of Borrowers obligation for the completion of such repair or restoration.
            Lender or te agent may make reasonable entries upon and inspections of the Property if it has
       ^enable cause, Under may inspectthe Interiorofthe improvements on the Property.Undershall give
       Bonder notice at the time of or prior tosuch an interior inspection spectfyfng such reasonable cause.
            8. ^m>wer*8 Uan Application. Borrower shall be in default it during the Loan application
       process. Borrower or any persons or entitles acting at the direction of Borrower or with Borrow^'s
       kno^edge or consent gave materially false, misleading, or Inaccurate Information or statements to
       under(or faaed to provide Under          material Information) In connection with ^e Loan. Material
       ropresentanonsInclud e,but are notlimited to,representations concerning Borrower's occupancyofthe
       Property as Borrower's principal residence.                                        ^
           9. Protoi^on of Lender'sIntoreallnthe Property and Rights Underthla Security InatrumonL
          1} DOiTowerfanstODerfor7nthecovenantsandaarefim»nt«ennt»rnowtr»fh}«>.«AA<»4h#fn««..>.......» a.%


      4    -4 —s ^                .«i4         w w piwusjwHiy 111 woimrupicy, prooaie, TOPconaemnation or
      Tcrreiture, for enforcement of a lien which may attain priority over this Seourlty Instrumentorto enforce
      lawte or regulations), or (c) Borrower has abandoned the Property, then Under may do and pay for
      whateverIsreasonable or appropriate to protect Lender's interestin the Property and rights under this
      se^rity Instrument, Including protecting and/or assessing the value of tiie ^operty, and securing
      and/or repairing theProperty. Lender's actions can indude.butare notlimited to:(a)paying anysums
      s«5ured bya Den which has priority overtWs SecurityInstrument(b)appearing In couit and(c)paying
      reMcnabIa attorneys fees to protect Its Interest in the Property and/or rights under this Security
      in^menUncludlng Itssecured position In a bankruptcy proceeding.Securing the Propertyincludes.
      botynoiiCTitedlo,enteringthe Propertyto makerepairs,changelocks,replaceor board up doorsand
      windows,drain waterfrom pipes,eliminate building or other code violations or dangerousconditions
      and have utilities turned on or off. Although Under may take action undv this Section 9,Lender does
      not have to do so and Is not under any duty or obligation to do so. It Is agreed that Under Incurs no
      llabinty for not taking any or ail actions authorized under this Section 9.
                       « disbursed
               by this Security    by Lender
                                In^ment.     under
                                          These    this Section
                                                amounts    shall9bear
                                                                  shallInterest
                                                                         become    additional
                                                                                at the        debt
                                                                                       Note rate   of Borrower
                                                                                                 from  the date
      or disbursement and sha« be payable, with such interest, upon notice from Lender to Borrower
      requesting payment
          If ttis Security Instrument is on a leasehold. Borrower shall comply with all the provisions of the
      lease.Borrowersh^l notsurrender the leasehold estate and interests herein conveyed orterminate or
      canc^ tte ground lease. Borrower shall not without the express written consent of Lender, alter or
      amend the ground lease. If Borrower acquires fee title to the Property, the leasehold and the fee title
      Shall not merge unless Lender agrees to the merger fn writing.
          10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the
      Loan.Blower shall pay the premiums required to maintain the Mortgage InsuranceIn effect ff,forany
      reason.that
      insurer meMortgagefnsurancecoveragerequfredbyUnderceasestebeavailablefr^omlhemortgage
                  previously provided such Insurance and Borrower was required to make separaSy
      designated paymentstoward the premiumsfor Mortgage Insurance,Borrowershal]pay the premiums
      required to obtain coverage substantially equivalent to the Mortage Insurance previous}:^ ^ct,at
                                                                                    Iniblals t
      PENNSYLVANIA-SlnglB Fannty-Fannto Moo/Froddlo Mac UNIFORM INSTRUMENT Form SOOS 1/Ot
      OnlmB[>ocumenls.Jnc                       Page 7 of 13                                      PAKEOL loil
                                                                                          04-13-2011 14»00




                                                                                                             Case ID: I8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 43 of 113 PageID# 1009




                                                                            VI KBCD LOAN # 503182676
     a cost substantially equivalent to the cost to Borrower of the Mortgage Insurance previously In effect,
     from an alternate mortgage Insurer selected by Lender, If substantially equivalent Mortgage Insurance
     coverage is not available. Borrower shall continue to pay to Lender the amount of the separately
     designated payments that were due when the insurance coverage ceased to be In effecL Lender will
     accept, use and retain these paymentsasa non-refundable loss reserve In lieu of Mortgage Insurance.
     Such loss reserve shall be non-refundable, notwithstanding the fact that the Loan Is ultimately paid Iri
     full, and Lender shaii not be required to pay Borrower any interest or earnings on such loss reserve.
     Lendercan nolonger requireloss reserve paymentsif Mortgagelnsurancecoverage pn the amountand
     forthe period that Lender requires)provided byanInsurerselected by Lenderagain becomes available,
     is obtained, and Lender requires separately designated payments toward the premiumsfor Mortgage
     Insurance. If Lender required Mortgage Insurance as acondldon ofmaking the Loan and Borrowerwas
     required to make separately designated payments toward the premiums for Mortgage Insurance,
     Borrower shall pay the premiums required to maintain Mortgage Insurance In effect, or to provide a
     non-refundable toss reserve, until Lender's requirement for Mortgage Insurance ends In accordance
     with any written agreement between Borrower and Lender providing for such termination or until
     termination is required by Applicable Law. Nothing in this Section 10 affects Borrower's obligation to
     pay interest at the rate provided In the Note.
         MortgageInsurancereimburses Lender(oranyentity thatpurchasestheNote)for certain losses it may
     Incur rf Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.
         Mortgage insurers evaluate their total risk on allsuch insurance in forcefrom time to time,and may
     enter Into agreements with other parties that share or modify their risk, or reduce losses. These
     agreementsareon termsand conditionsthataresafisfactorytothe mortgageinsurerand theother party
     (or parties) to these agreements. These agreements may require the mortgage insurer to make
     payments using any source offunds that the mortgageinsurer may have available(which mayInclude
     funds oblatoed from Mortgage Insurance premiums).
          Asa resultofthese agreements.Lender,any purchaser of the Note,another Insurer,any reinsurer,
     any other entity, orany affHiate ofany of theforegoing, may receive (directly orindirectly)amountsthat
     derive from (or might be characterized as)a portion of Bcirowerts paymentsfor Mortgage insurance
     in ewhangeforsharing or modifying the mortgage Insurer's risk,or reducing losses.Ifsuch agreement
     provides that an affiliate of Lender takes a share of the Insurer's risk In exchange for a share of the
     premiums paid to the insurer, the arrangement Is often termed "captive reinsurance." Further:
        ,(a) Any such agreements will not affect the amounts that Borrower has agrs^ to pay for
     Mortgage Insurance,oranyothertormsofthe Loan.Such agreements will notIncrease the amount
     Borrower will owe for Mortgage Insurance,and they will not enOUe Borrower to any refund.
        (b) Any such agreements will not affect the rights Borrower has-If any•with respect to the
     Mortgage Insurance underthe Homeowners Protection Actof1998or anyother law.These rights
     may Include the right to receive certain dlsolosures, to requeet and obtain cancellation of the
     Mortgage Insurance,to have the Mortgage Insuranceterminated automatically,and/orto receive
     a refundofany Mortgage Insurance premiumsthatwere unearnedatthetlmeofsuch cancellation
     or termination.
         11. Assignmentof MiscellaneousProceed^ Forfeiture.All Mfscellaneous Proceeds areherebv
     ssslgned to and shall be paid to Lender.
     of4the Property.Iftherestoration
                          damaged,or  such Miscelianeous
                                        repair             Proceeds
                                               Is eoonomlcally      shall be
                                                              feaslbleand    appliedsecurity
                                                                          Lender's   to restoration or repair
                                                                                             Isnotlessened
     During such repair and restoration period, Lander shall have the right to hold such Mbcellaneous
     Proceeds until Lender has had an opportunity to Inspect such Property to ensure the work has been
    completed to Lender'ssatisfactlon,providedthatsuch Inspection shaD beundertaken promptly.Lender
    may pay for the repairs and restoration in a single disbursement or In a series of progress payments
    as me wmrk Is completed. Unless an agreement is made In writing or Applicable Law requires interest
    to be pad orr such Miscellaneous Proceeds, Lendershall not be required to pay Borrower anyinterest
    or earnings on such Miscellaneous Proceeds. If the restoration or repair Is not^onomlcallyfeasible or
     Lender'ssecuritywould belessened,the MiscellaneousProceedsshall be applied tothe              soured
                         _                                                      Initials t
    PENNSYLVANfA-Slngte Famlly-Fflnnlo Moo/Ffoddlo Mro UNIFORM INSTRUMENT Form 3039 l/Oi      10^          "
    OtuinaOocumcms.lnc                        Page B Of 13                                    PATOEDL ion
                                                                                      04~I3>2011 14x00




                                                                                                         Case ID: 181201Of
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 44 of 113 PageID# 1010




          K
          by *4.1 O     u. .
             this Security    ^
                           Instrument,  .
                                       whether                                 VIif any,
                                               or not then due. with the excess,    WBCDpaid
                                                                                          LOAN   g 503182676
                                                                                             to Borrower. Such
          Miscellaneous Proceeds shall be applied in the order provided(or In Section 2.
          Shall be applied to the sums secured by this Security Instrument, whether or not then due with the
          excess, if any, pafd to Borrower.                                                             '
               In the eventofa partial taking,destruction, or loss in value of the PropertyIn which thefair market
                                                                       destruction,or loss In value is equal to or
       greatertf^theamountofrnesunrissecuredbythlsSecuritylnstrumentlmmediatelybefQreiSepartla!
       taking, dwtrucllon, or loss in value, unless Bo/rower and Lender otherwise agreeIn writing,thesums
       Snnld b?fL               In^umentshall bo reduced by the amount of the Miscellaneous Proceeds
       partial fabinn
               taking 2              on-(?)
                      destrucUon. or loss in the totaldivided
                                             value      amountbyof<b)
                                                                   thethe
                                                                      sumsfairsecured
                                                                                marketImmediately
                                                                                       value of thebefore
                                                                                                    Prooe^the
       Bonwer                                                   ^'o®® value. Any balance shall be pa?d to
       ,..,1
       ^ueofthe Properly® immediately
                                taking,before
                                        destruction, or loss
                                              the partial    In value
                                                          taking,     ofthe Property
                                                                  destruction, orlossInIn which
                                                                                          value Istheless
                                                                                                       fairthan
                                                                                                            maricet
                                                                                                                the
                                                    before the parfid taking,destrucfion. orloss In value, unless
                                Sfberwlse agree in writing, the Mfeceflaneous Proceeds shall be applied to the
                         ^       Secunty Instrument whether or not the sums are then due
       D,J (as
           / ®?y®?^*?^®"^®"®^^y®®"®^®^'®"**'®^®f"o*^oebyLendertoBorrow*erthattheODDOSIna
               defln^m the nextsentence)offers to make an awardtosetde a daim fordamages Bwowe?



      I                         In default ifany action or proceeding,whether civil <* criminal, is begun that in
      Into C?                f®®"'*^forfeiture of the Property or other material Impairment of Lender's
       f      ® Property or rights under this Security Instrument.Borrower can curesuch a defeuli and
          rt                           reinstate as provided
                                       foat. In Lender's     In Section
                                                         Judgment,      19, by forfeiture
                                                                    precludes  causing the   action
                                                                                          of the    or proceeding
                                                                                                 Property or othw
       maleri^a^alrment of Lender's Interest in the Property or rights under this Security InSrumenL The
      in'm®t2^2,"^®^^^*if®^^"^^°^''®"'®9es1hatareattribulabletoth0tmpalnnentcfUnder'slnteresl
      in the Property are hereby assigned and shall be paid to Lender.
         ^ Miscellaneous Proceeds that are not applied to restoration or repair of the Prooertv shell be
      applied In the order provided for In Section 2.                                      rropeny sneii be
                         *^2^ Released;
      payment w modification              Forbearance
                               of amortization           By Under
                                                of the sums securedNot
                                                                    by athis
                                                                          Waiver.  Extension
                                                                             Security         of the
                                                                                      Instrument     time for
                                                                                                 granted  by
      Under to Borrower orany Successor in Interestof Borrower shall notoperate to release the nabillly of
      Borrower or any Successors m Interest of Borrower. Lender shall not fa© requfred to commence
      pr^edlngs againstanySuccessor In Interest of Borrower or to refuse to extend timefor paymentor
      othervrtsemodrfy amortizationoflhGsumssecuredfaythisSecuritylnslrumentby
      made by the original                                                               reason ofanydemand
                           Borrower or any SuccessorsIn Interest of Borrower. Any forbearance       by Lender
                                remedy Including, withoutlimitation. Lender's acceptfimce of paymentsfrom
      li).          entitles
      due,shall not be       or Successors
                       a waiver             in Interest
                                 of or preclude         of Borrower
                                                 the exerdse  of anyorright
                                                                        in amounts  less than the amountthen
                                                                            or remedy.
           13. Jolnt^andSoveralUabllltyjCo^ignorsjSuccossoroandAaslgnsBound.Borrowercovenants
      and agrees that Borrower's obligations and OabintyshaH be joint and several. However,any Borrower
      ^o co-si^s tl^ Security Instrument but does not execute the Note(a "co-slgnei^:(a)Is co-slgnlnq
                   Instrument only to mortgage, grant and convey the co-signer's Interest In the Property
      und^th® terms ofthis Security Instrument;(b)is not perscn^ly obligated to pay the sumssecured by
      this Security Instrument; and (c) agrees that Lender and any other Borrower can agre^^nd.
                                                                                    loltlalst
      PENNSYLVANIA-SIngta FamiV-FanftIo Mae/Froddlo Mao UNIFORM INSTRUMENT Form303Sl/oi           " Ht&r
      OnflnoDocuments,inc.                        Page 9 of 13                                     PfiEsDL toil
                                                                                          04-13-2011 14»00




                                                                                                              Case ID: I8l20l0d
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 45 of 113 PageID# 1011




      all of Borrowei^s nghts and banefits underthis Security Instrument Borrowershall not be released from
                 ^                       underthisSecurity Instrument unless Lender agrees to such release




     ggi:saagar,aaag.a£=^^
           Borrowjr.Under maychooseto makeIhb reliind byredudnsthepttnctoalowed
     b2         Mf                ® dlr^^entto Boirower.Ifa rdimd reduc^prinefpal.thereducVon win



     ^dr«srfs^tbyothermeans. Nolfce to anyone Borrower shall constilule notice to an Bcrrowere unless
     ^pUcable Law e^ss^ requires olheiwise.The notice address shall be the Rroperty Address unless
                   designed a substitute notice address by notice to Lender. Borrower shall promptly notify
     irf
     of25?
         address then ^owershallofonly
                                  address.
                                       reportIf Lender specifies
                                                a change         a procedure
                                                          cl address throughfor
                                                                             thatreporting
                                                                                   specifiedBorrower's
                                                                                             procedure.r^anrc
                                                                                                        The^e
     may be only one designated notice address underIhb Security Instrumentat any one time.Any notice to
     ^ah^beglv^bydeMngIt<^bymaltog«byllml&smaaioU^Xd^»tS^
     untes Lender has designated another address by notice to Borrower.Any notice In connection vwth this
     Secunty Instrum^s^l riot be deemed to have been given to Lender until actually recerved by Lender
     If any noflcerequIredbythlsSecuilty Inslfumentisalsoreatifed underAnniiMhioi ou/        i!k.«.i.RZ.Ki..i... *

    govern^jt-by iLj
                 federal law'aovwniDuuy,
                            and             nuiBs
                                the law of the      oi vonsiruotion.
                                               jurisdiction in which theThis SecunW
                                                                         Property       Instrument
                                                                                   Is located       shaQand
                                                                                              All riahls be
    obii^tiws contained in this Security Instrument are subject to any requirements and Rmllatlons of
    ApptiMbfe Law.Applicable Law might expliq'lly or impficitiy allow the parties to agree by contract or ft


       As us^ in this Security Instrument (a) words of the masculine gender shall mean and Include
    wiTCsponding neuter virords or words of thefeminine gender;(b)vrordsIn the singular shall mean and
    to*tete any aSfon^                                                    discretion without any oWlgatfon
        17- Borrowor'e^py.Borrowershall begiven one copyofthe Noteand ofthis SecurityInstrument
                             Property or a Beneficial Interest In Borrower. As used in this Se^on 18.
     Interest m the Property means any legalor beneficial InterestIn theProperty,Including, r      '
                                                                               Inltiaao,'
                                                                               Inifcia
    PENNSYLVANIA-Slngle F«n|{y.-Fann!o rMao/Froddla Mao UNIFORM INSTRUMENT Form 30391/01
    OnPno Ooeumonts,Inc.                     Page    10 of 13
                                                                                                   lEOL 1011
                                                                                    04-13-2011 14too




                                                                                                           Case ID: I8i20i0f
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 46 of 113 PageID# 1012




                                                                                VI HBCO UUIB § 503182676
        to,those bene^dalinterests transferred in a bondfor deed,contractfor deed,installmentsalescontract
       or escrowagreement,thelntentofwhich isth e transferof OOe by Borrowerataftrture datetoa purchaser.
           ifail orany partotthe Property or any InterestIn the Propertyis sold ortransfenred (orif Borrower Is not
       a natural person arKl a beneficfaf interestfn Borrower is sold ortransfenred) without Lender's pnor written
       consent. Ijender may require Immediate payment In fuO of eO sums secured by this Security Instrument
        However,this option shall not be exercised by Lender if such exerdse Is prohibited by AppRc^te Law.
           If Lender exercises this option. Lender shall give Borrower notice of acceleration.The noRce shall
       provide a period of not less than SO days from the date the notfce Is given in accordance with Section
       15withirt which Borrower must pay allsumssecured by thisSecurityInstrument if Borrowerfalts to pay
       these sums prior to the expfraQon of this period, Lender may Invoke any remedies permitted by this
       Security fnstmment withoutfurther notice or demand on Borrower.
           19. BorrowePa Rfght to Reinstate After Acceleratton. If ^rrower meets certain conditions,
       BorrowershaU have the right to have enforcement of this Security Instmrnentdisconfin ued at anytime
       prior to the earliest of;(a)five days beforesale of the Property pursuantto any power ofsale contained
       in this Security Instrument;(b)such other period as Applicable Law might specify for the termination
       of Borrower's right to reinslate; or(o) entry of a Judgment enforcing this Securify Instrument Those
       conditions are that Borrower:(a) pays Lender all sums which then would be due under this Securify
       Instrumentand the Note asifno acceleration had occurred;(b)curesanydefault ofany othercovenants
       or agreements;(c) pays all expenses incurred In enforcing this Securify Instrument,including,but not
       limited to,reasonable attorneys*fees, propertyInspectfon and vaiuati^fees, and otherfeesIncurr^
       for the purpose of protecting Lender'sinterestIn the Property and rights under thisSecurifyInstrument;
       and (d) takes such acb'en as Lender may reasonably require to assure that Lender's interest in the
       Property and rights under this SecurifyInstrumenL and Borrower's obligation to paythesumssecured
      by this Security Instrument, shall continue unchanged, lender may require that Borrower pay such
      reinstatementsumsand expensesin oneormoreofthefoliowing fonns,as selected byLender:(a)cash;
      (b) money order;(c) certified check, bank check,treasurer's check or cashier's check, provided any
      such checkisdrawn upon an Institution whose deposits are insured byafederalagency,Instrumentality
       or entity; or fd) Beclronio Funds Transfer. Upon reinstatement by Borrower,this Security instrument
       and obligationssecured herebyshall remainfullyeffective asIfno acceleration had occurred.However,
      this right to reinstate shaQ not apply in the case of acceleration under Section 18.
          20.Saleof Note;Change of Loan Servtoen Notice of Qrfevance.The Note ora partial Interest
      in the Note(together with this Securify instrument can besold one or more timeswithout prior notice
      to Borrower.A sale might resultin a change In the entity(known as the "Loan Servlcer')thatcollects
      PeriodlcRaymentsdue under the Note and this Securify Instrumentand performscthermortgageloan
      servicing obligations under the Note,this SecurityInstrument,and Apphcable Law.There also might
      be one or more changes of the Loan Servicer unrelated to asale of the Note, if there is a change of
      the Loan Servicer, Borrower will be given vwltten notice ofthe change which will state the name and
      address of the new Loan Servicer, the address to which payments should be made and any other
      information RESPA r^uires In connection with a notice of transfer ofservicing. If the Note issold and
      thereafter the Loan is serviced by a Loan Servicer otherthan the purchaser of the Note,the mortgage
      loan servicfng obligations to Borrower wifl remain with the Loan Servicer or be transferred to a
      successor Loan Servicer and are not assumed by the Note purchaser unless otherwise provided by
      the Note purchaser.
          Neither Borrower nor Lender may commence,join, or be joined to any judicial action(as either an
      IndMdual litigant or the member ofa class) that arises from the other part/s actions pursuant to this
      Securify Instrumentorthatalleges thatthe other party has breached any provision of, or any duty owed
      by reason of,fols Securify instrument, until such Borrower or Lender has notified the other party(with
      such notice given in compliance with the requirements of Section 15) of such alleged breach and
      afforded the other party hereto a reasonable period after the ghmg ofsuch notice to take corrective
      action. If AppBcabte Law provides a time period which mustelapse before certain action can be taken,
      that time period will be deemed to be reasonable for purposes of this paragraph. The notice of
      acceleration and opportunity to cure given to Borrower pursuant to Section 22 and ^notice of
                                                                                   Xni.t;ial8f^
      PENNSYLVANIA-Sthgte Fanfly-Fannlo Mao/Froddl® Mao UNIFORM INSTRUMENT Form 30301/01
      OnBnoOocuftwnts,Inc.                      Rago 11 of 13                                     P/&EOL 1011
                                                                                         04-13-2011 14too




                                                                                                            Case ID: 1812010(
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 47 of 113 PageID# 1013




                                                                            VI WBCD LOAH # 503182676
      acceleration given to Borrower pursuant to Section 18 shall be deemed to satisfy the notice and
     opportunity to take corrective action provisions of this Section 20.
         21. Haz^ous Subotancea.As used In this Section 21:(a)"Hazardous Substances" are those
     substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law
     ^                 substances:
     pesticides and herbicides,     gasoline,
                                 voiallle     kerosene,
                                          solvents,      otherflammable
                                                     materials containing orto}dc petroleum
                                                                           asbestos         products,toxic
                                                                                     or formaldehyde, and
     radi^ctive materials;(b)"Environmental Law" meansfederallaws and laws of flie jurisdiction where
     the Property Is located that relate to health, safety or environmental protection;(c)"Environmental
     Cleanup Indudes any response action,remedial action,orremovalactlon,asdefined In Environmental
     Law; and (d) an "Environmental Condition" means a condition that can cause, contribute to or
     otherwise trigger an Environmental Cleanup.                                              '
         Borrower shall not cause or permit the presence, use. disposal, storage, or release of any
     Hazardous Substances, or threaten to release any Hazardous Substances, on or in the Property.
     ^n-owershaHnotdo, noraDcwanyoneelsetodo,anything affecting the Property(a)thatlsln violatiori
     of any Environmental Law,(b) which creates an Environmental CondHlon, or (c) which, due to the
     ^e^nce,use,orrelease ofa HazardousSubstance,createsa condition thatadveiselyaffects thevalue
     a
     Property ofsmall^®              two sentences
                      quantities of Hazardous      shafl notthat
                                              Substances     apply
                                                                 areto the presence,
                                                                    generally        use, to
                                                                              recognized  or be
                                                                                             storage on the
                                                                                                appropriate
     to normal residential uses and to maintenance ofthe Property(Including, but notlimited to, hazardous
     substances In consumer products).
          Borrower shall promptly give Lender written notice of(a)any Investigation, dalm,demand,lawsuit
     or omar action by any governmental or regulatory agency or private party Involving the Property and
     any Hazardous Substance or Environmental Law of which Borrower has actual knowledge,(b) any
     ^'ronmenta!Condition,including butnotilmiled to,any spOling,leaking,discharge,releaseorthreat
     ofrelease ofany Hazardous Substance,and (c)any ccndrtion caused by the presence,use orrelease
     of a Hazardous Substance which adversdy affects the value of ihe Property. If Borrower leams, or Is
     notified'by any governmental or regulatory authority, or any private party, that any removal or other
     remediation of any Hazardous Substance Meeting^Property is necessary, Borrowershall promptly
     take all necessaryremedial actions In accordance with Environmental Law.Nothing herein shall create
     any obligation on Lenderfor an Environmental Cleanup.
         NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as fbllcws:
         22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration
     following Borrowet^s broach of any covenant or agreement In this Security Instrument(but not
     prior to acceleration under Section 18 unless Applicable Law provides otherwise). Lender shall
     notify Borrowerof,among otherthings;(a)the default;(b)the action required to curethe default;
     (c)when the default must be cured;and(d)thatfailure tocure the defaultaa specified may result
     In acceleration ofthesumsseoured bythlsSecurltyInstrument,foreclosure byJudicial proceeding
     and safe of the Property. Lender shall further Inform Borrower of the righl to reinstate after
     accolerallon and the rightto assert In the foreclosure proceeding the non^xlstence ofa default
     or any other defense of Borrower to acceleration and foreclosure. If the default Is not cured as
     specified. UnderatIts option may require Immediate payment In full of all sumssecured by this
     Security Instrument without further demand and may foreclose this Security Instrument by
     Judicial proceeding. Lender shall bo entitled to collect all expenses Incurred In pursuing the
     remedies provided In thisSection22.Including,butnotlimited to,attomoys'feesand costsoftitle
     evidence to the extent permitted by Applicable Law.
         23. Release. Upon payment of ail sums secured by this Security Instrument, this Security
     Instrurnent and the estate conveyed shall terminate and become void,Afler such occurrence, Lender
     shall discharge and satisfy this Security Instrument Borrower shall pay any recordation costs. Lender
    maycharge Borrowerafeelor releasing thlsSecurltyInstrument,bulonlyffthefeelspaid toathird party
    for services rendered and the charging of the fee Is permitted under Applicable Law.
         24. Waivers. Borrower,to the extent permitted by Applicable Law. waives and releases any error
     or defects in proceedings to enforce this Security Instrument, and hereby waives the b^^rt q^y
                                                                               Inifcialst
     PENNSYLVANIA-SinglB Family-Fannio Mao/Fnxtdlo Mao UNIFORM INSTRUMENT Form 30391/01      y^V
     0nnno0ocunioni3.1nc                     Page    12 of 13                               PAS3EDL 1011
                                                                                    04-13-2011 14i00




                                                                                                      Case ID: 181201Of
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 48 of 113 PageID# 1014




                                                                                    VI WBCD LOAN # 503182676
       presentor future laws providing for stay of execution, extension of time, exemption from attachment,
      levy and sale, and homestead exemption.
          25. ReinstatementPeriod.Borrower'stimeto reinstate provided in Section 19shallextend to onehour
       priorto the commencement of bidding alasherfff's saleorolhersale pursuantto thisSecurity Instrument
           26. Purchase Money Mortgage. If any of the debt secured by this Security Instrument Is lent to
      Bomowerto acquire title to toeProperty,this Security Instrumentshall be a purchase money mortgage.
         27. InterestRate After Judgment Borroweragrees thatthe Interestrale payable afterajudgment
      is entered on toe Note orin an action of mortgageforeclosure shall bethe rate payablefrom dmeto tirae
      under the Note.

          BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
      Security instrument and In any Rider executed by Borrower and recoixled with It

                                                                                                      (Seal)
       1-- "OcrxeS                                          KAY E      \ HCC£Otn>
      Commonwealth of PBznrsYLVANiA
      County of PKXIADBLPKIA

            On this* the                      day of                                bofore me.
                                                      , the undersigned officer, personally ap2>eared


      known to me (or satisfactorily proven) to be the person whose name(s)
      is/are subscribed to the within Instrument and acknowledged that
      be/she/they executed the same for the purposes therein contained,
            in witness whereof I hereunto set my hand and official
            My   commission expiresi
                                |
                                                                                Title of Off

                         NOTARIAL SEAL
                         YELENASKiGUR
                      Notary Public
          LOWER UORaANO IWP.. UOKTGOMERY COUNTY
                 My Coraraissloa txptes Jan 20,2014



      Certificate
          I.^^                                             Ni*F   -f
      do hereby dertifylhat the correct address of the
            ^by dertih^at                              wIthin-named Mortoagee Is 5151 corporate
                                                   toeivl
      DR. TROY. HI 48098-2639

          Witness my hand this              |Z.|          day of .ftpg \ gjOt]
                                                                                          Agent of Mortgagee
      PEWrrsYLVANIA-Slnolo Fanuly-Fannio Mao/Frodtflo fktao UNIFORM INSTRUMENT Form 30381/01
      Onrin0Docym8nts.lna                        Page 13 of 13                                   PAHDEOL ion
                                                                                          04-13-2011 I4i00




                                                                                                          Case ID: i8i20ioe
  Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 49 of 113 PageID# 1015


         Commonwealth UNO TITLE INSVRANCE CONPANT


                                                         SCHEDULE A
                                                          (continued)
 File No. MBA-2758

                                                    LEGAL DESCRIPTION

      ALL "niAT                       ef" ptooa et                ^                                eierfloa
      wwM,

      miiixe m Ow RorMfisMy                          efjOfitti Btrefit el ttie dManee of 47e     4 InStod
  '8eattn(ttt«wr4iM»B»08aite8A4!4ee9Wies(flsi8(IAA»«ietotfee sm War^ Q;«edCtt7or

      OONrAnOHQ III donl «r imetftti on                      4(nh 8lie«t 14^4 Inebee           Mendteo ol
      th^wldih.lii 9(meiiior49pmil8d)iocafin^40fes9toee&tslReII^9fiP9twUe.
      BI^I(N04;^A8lS9ia«ifSi4M8&^                    •                        I
                           «



      TASA'«zp«^e8e4e.           •                                                     •           ^



  'and fw a pasHBtlMty
              wWmttAw     aaa ^bmw om,MbM,ttMMrty tni i^li«a ^ add «(]w ee
                       and ndaaatma ttqO tfawa hnnctari
  '.SdMB titis tAl£E\PNtali^ aAMi Jdin'Ai Msirli^ SnaMtw to Onafi tfated isiUBB And
                               te pBpiillt-C^ In Otod                             «18 iwgo^ umM SSd
  - aato«touiitei4a"-WQ!MAtid4tedBdtaBBalc,Med^

                            !
        dated March 18,1998,md  which Leon
                                recorded    A.Womach
                                         June 28,1996,and
                                                       In theJesefe
                                                               OfficeWoniaeh H/W,by Deed
                                                                      ofthe Recorder of Deeds
        In and ibrtheCoun^ of Philadelphia,Pennsylvania,in Book JTD 27,Pago 480,granted
        and conveyed unto May E. McCloud and Vera L Jones,In fee.




ALTA Commitment
Schedule A(oon^ued)

                                                                                                       Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 50 of 113 PageID# 1016
                                                                              1




                  EXHIBIT D




                                                                      Case ID: 181201oe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 51 of 113 PageID# 1017


        RECORDING REQUESTED
        AND PREP/JIED BY:                                                                                   52345364
        T.D.Service Compaoy                                                                                 Pa«e: 1 of 2
                                                                                                            cG/camii 09:3tPn
        1S20£.Firil St,Suite 300
        Sadte Ana,CA 9270E                                    5'm/sSS*"'
                                                              e3:aipii
                                                                                                         ?»  W. <aW5364
                                                                                                         Receipt •, teiMaea
        (714)543-8373                                         »«. CU., s      o«i..w ,f
        JULIE KIDDER

        And When Recorded Mail To:
        T.D.Service Company
        1820E.Fint St,Suite 300
        Santa Ana,i:::A 02705


        Property Aditrero:1361 SOUTH dtfTH STREET,PHILADELPHIA PA 19143-dOOO
                                                 .Space above for Recordei's ose
                                   sahsfactiow of mortgage

                         S«,ieeft3«M0(«U IBiiiliU
       LoanjSfe 0007105257
       Original Mortgagor. MAY EMCCLOUD,AN UNMARRIED WOMAN VERALJONES
       Original Mortgage Holder: KEY BANK USA,.NATIONAL ASSOCIATION

       Original Mortgage Amomu:45,000.00

       Asrignment from KEY BANK NATIONAL ASSOCIATION AS SUCCESSOR BY MERGER TO KEY BANK
       USA NA to U.S.nationalBANK ASSOCIATION,AS TRUSTEE,ON BEHALF OFTHE HOLDERS OF
       THE CSFB HOME EQUITY PASS-THROUGH CERUHCATES.SERIES 2005-AGEl was recorded
       simutaaeottily herowriL

       Mortgage doted SEPT1»®ER 17,1998 and recorded on SEPTEMBER 28,1998 in the office ofthe recorder
       ofdeeds orpHlLADELPBIA cotmty,PHILADELPHIA CirY.state ofPENNSYLVANIA,asInsCnmtone
       No.000274 In Book No. M1514,atPage No.556L
       The andeislgned hereby certifies that the debt secured by the above-retbrenced Mtetgage has been folly paid or
       otherwise discharged, and that upon the recording ofihls document,the said mortage        be hereby folly and
      forever satiified, disoiiarged and released. "We hereby empower the Recorder ofDeerb to mark the same of
      record."




                                              Page!




                                                                                                                        Case ID: I8i20i0f
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 52 of 113 PageID# 1018



       Lobh^ 0007105257         Sn^ 3549300KL1




       In witness wbereof^ the undersigned, by the oiBeer doty antbotized, bas dufy executed tbe fbiegoing instzument
       ...
       U^.BANK NATIONAL ASSOCIATION,AS TRUSTEE,ON BEHALF OF THE HOLDERS OFTHE
       CSFB HOMEEQUTTY PASS-THROUGH CERTEnCATES,SERIES 2005-AGEl BYSELECT
       PORTFOUO SERVICING,INC AS ATTORNEYIN FACT
        Power ofAMmey \nsrecorded saBuitaneondy heiewitb.


                   :orhs2, AssistantSecretary                         POWerofAltomey ReCOfded on
                                                                     As Inst#         .on l^nlr            Pano
       Stateof         CALIFORNIA                          )
       CounQTof        ORANGE                              }ss.

       On MAY 0 2 201t before me,Laurence P.Uia,a NotaryPublic,pecBonally appeared Brenda Cortffi^
       who admowRdged bciselBbimselfto be the AssistantSecretary ofU^BANKNATIONAL
       ASSOCIATION,AS TRUSIEE,ON BEHALF OFTHE HOLDERS OF THE CSFB HOME EQUITY
       PASS-THROUGH CERTIFICATES,SERIES 2005-AGEl BY SELECTPORTFOLIO SERVICING,INC
       AS ATTORNEY FACT,who proved to me on tbe basis ofsatisJactozy evidence to be the per3Qn(a)whose
       name(8)iaAre anbsecibed to the within instrument and admowiedgcd to me that be/she/lhey executed the ln
       his^ei/lheir authorized capacityOes)and that by his/hei/Uieir sigDatute(s)on the tn^tntrnftut the pei8on(s). or tbe
       entiQr upon bebalfofwbiob the personOs)acted,e;<ecnted the instrument. Icertify under PENALTY OF
       PERJURY under the Jaws ofthe Stale ofCALIFORNIA that the fotegung paragraph is true and conecL
       Witness my hand and official seal.
                                                                '*         ^     <1 *• m.

                                                                            lAURENCEF.UM          \y
                                                                            COMM.#1601588         S
                                                                         iNOTAHypUBUCCAUFOANlAg
      (Notary Name;i: Latironee F.Llm                       f                   0RAN6EC0UN1Y
      My eommissioa expires:07/06)2012                      .




                                               Page 2




                                                                                                                             Case ID: i8l20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 53 of 113 PageID# 1019




                 EXfflBIT E




                                                                     Case ID: I8l20l0e
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 54 of 113 PageID# 1020




                                                  NOnCE


             You b&vo boon suod in Court. Ifyou wi^ to                 aguutst the ch
    foUowii^ pages,you musttake action within twen^(20)days after this nnmpi
    ate served by entering a written appeatanoe personally or by attorney and filing in writing with
    the Court your defenses or objections to the claims setforth against yoa You ate warned that if
   you fell to do so.die case may proceed without you,and ajudgment m^ be entered agaiW you
   by the Court withoutfurther notice for any mon^ claimed in the Complaint or for any other
   claim orreliefrequested by the plaintiff. You may tese mon^ or property or other rights
   important to you.

            YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
   NOT HAVE A LAWYER,GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
   THIS OFFICE CAN PROVIDE YOU WITHINFORMATION ABOUT HIRING A LAWYER
           IF YOU CANNOT AFFORD TO HIRE A LAWYER THIS OFFICE MAY BE ABLE
   TO PROVIDE YOU WITHINFORMATION ABOUT AGENCIES THAT MAY OFFHR.
   LEGAL SERVICES TO ELIGIBLEPERSONS AT A REDUCED FEE OR NO FEE.


                                   Lawyer Refcira]and Infinmation Service
                                        Philadelphia Bar Association
                                            1101 Market Street
                                                lllfa Floor
                                          Philadelidiia,PA 19107
                                         Telephone(215)238-6333




                             (SEE ATTACHED ESPANOL AVISO)




  File#: 1004559
                                                                                        Case ID: 170503419

                                                                                             Case ID: I8i20i0t
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 55 of 113 PageID# 1021




                                                AVISO




            Le haa demandado a asted en la corte. Si usted desea defenderse de las demandas
  cxpuestas en las paginas siguientes, debe tomar accidn dentro de veinte(20)dias al partir de la
  fecha de la demanda y el aviso y debe ascntar una comparencia esciita,en persona o con un
  abogado y entregar a la coite en forma escrila sus defensas o sus objeciones a las demandas en su
  contra. Sea avisado <jue si usted no se defiende, el caso puede pioceder sin usted y se puede
  registrar una sentenda contra usted por la corte sin otro aviso para cualquier dinero reclamado en
  esta demanda u otros reclamos o compensacidn solicitado por el demandante. Usted puede
  perder dln^o o sus propiedades u otros derechos importante para ti.
           USTED DEBE LLEVAR BSTE PAPEL A SU ABOGADO CUANTO ANTES. SI
  USTED NO TIENE UN ABOGADO,VAYA O LLAME POR TELEFONO A LA OFIONA
  QUE ESTA SIGUIENTE. ESTA OFICINA PUEDEPROVEERLEINF0RMAa6N SOBRE
  COMO CONSEGUIR UN ABOGADO.

          SI USTED NO PUEDE PAGARPOR LOS SERViaOS DE UN ABOGADO,ESTA
  OFICINAPODRIA PROVEERLEINF0RMACI6n SOBRE AGENCIAS QUE OPRECEN
  SERViaoS LEGALES GRATIS O BAJO COSTO PARA PERSONAS ELEGIBLE.


                      ASSOCATION DB LICENODADOS DE FILADELRA
                     SERVICE DE REFERENCIA EINFORMACION LEGAL
                              1101 MARKET STREBT,11™ FLOOR
                                   PHILADELPHIA,PA 19107
                                        (215)238-6300




 FiiD»: 1004559                                                                       Cbsc ED: 170503419
                                                                                           Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 56 of 113 PageID# 1022




    PHELAN HALLINAN DIAMOND & JONES. LLP
    Abigail Bniimer,Esq.,Id. Na319034
    1617 JFK Boulevard,Suite I4C0
    Oae Penn Center Plaza
                                                                       ATTORNEY FOR EtAINTiFF
    Philadelphia,PA 19103
    AbigaiLBninner@jiielanhalliiian.coin
    215-563-7000

    MATRIX FINANCIAL SERVICBS CORPORATION
    5151 CORPORATE DRIVE                                        COURT OF COMMON PLEAS
    TROY,MI48098
                                                                CIVIL DIVISION
                    Plaintiff
    V.
                                                                TERM

    MAYEMCCLOUD                                                 NO.
    1361 SOUTH 46TH STRffiT
    PHILADELPHIA,PA 19143-3827                                  PHILADELPHIA COUNTY

    VERAL.JONES
    1361 SOUTH46TH STREET
   PHILADaPHlA.PA 19143-3827



                    Defendants


                         CIVIL ACTION -LAW <3.0 REALPROPERTVl
                         COMPLAINT m MORTGAGE FOBECLOSDRF.
                                           30IBFOI>Rra.«lllBB




  FiJcS; IC04559
                                                                                  Case ID: 170503419
                                                                                      Case ID: 181201Of
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 57 of 113 PageID# 1023




   1.       Plaintiffis

            MAIKDC FINANCIAL SERVICES CORPORATION
            5151 CORPORATE DRIVE
            TROY,M 48098

  2.        The iiame(s)and lastlaiown adclress(es)ofthe Defiaidaiit(s) ate:
            MAYRMCCLOUD
            1361 SOUTH 46TH STREET
            PHILADELPHIA,PA 19143-3827

            VERAL.JONES
           1361 SOUTH 46TH STREET
           PHILADELPHIA,PA 19143-3827

            who is/are fee inortgagor(s)and/or real owner(s)ofthe property heranafter described.
  3.        On 04/14/2011 MAY E. MC(XOUD and VERA L.JONES made,^ecuted anH
           delivered a mortgage upon the premises hereinaHer described to Mortgage Hedronic
           Registration Systems,Inc.as Nominee for ELAGSTAR BANK,FSB.,which mortgage
           is recorded in the Office ofthe Records ofDeeds ofPHILADELPHIA County,in
           Mortgage DocumentID 52340885.By AssignmentofMortgage recorded 03/17/2017 the
           mortgage was assigned to PLAINTIFF,which Assignment is recorded in Assignment of
           Mortgage DocumentID 53187986. The mortgage and assignment(s),ifany,are matters
           ofpublicrecord and are incorporated herein by reference in accordance with PaR,C.P.
           1019(g); which Rule relieves the Plaintifffrom its obligadons to attach documents to
           pleadings ifthose documents are ofpublic record.
 4.       The premises subject to said mortgage is described as attached.




                                                                                       Case ID: 170503419
 FileiH; 1004559
                                                                                            Case ID: 18120loe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 58 of 113 PageID# 1024




    5.      The mortgage is in defeult because monthly payments ofprincipal and interestig)on smd

            mortgage due 12/01/2016 and each month thereafter are due and unpaid, and by the terms

            ofsaid mortgage,upon failure of Mortgagor to make such payments after a date specified

            by written notice sent to Mortgagor,the entire principal balance and all interest due
            thereon are collectibie forthwith.

    6.      The following amounts are due on the mortgage as of04^9^017:

                    Principal Balance                                     S63,784.05
                    Interest                                               $1,652.18
                    11/01/2016 through 04/29/2017
                    Late Charges                                               S96.65
                    Property lDq>ections                                       S60.00
                    Subtotal                                              $65,592.88

                    Escrow Credit                                         /SL181.5n
                       TOTAL                                              $64,411,37

   7.       Plaintiffis not seeking ajudgment ofpersonal liability(or an isp^^onangjudgment)
            against the DefendBnt(s)in the Action;however.Plaintiffreserves its rightto bring a
            separate Action to establish that right,ifsuch right exists. IfDefendant(s)has/have
           received a discharge ofpersonal liability in a bankruptcy proceeding, this Action of
            Mortgage Foreclosure is in no way an attempt to reestabhsh such personal liability
           discharged in bankruptcy, but only to foreclose the mortgage and sell the mortgaged
           premises pursuant to Pennsylvania Law.




                                                                                         Case ED: 170503419
   POe^: 1004SS9
                                                                                              Case ID: 18120loe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 59 of 113 PageID# 1025




  8.      Notice ofIntention to Foreclose as set forth in Act6 of1974,Notice ofHoraeownefs
          Emergency Mortgage Assistance Program pursuant to Act 91 of 1983,as amended in
          2008,and/or Notice ofDefault as i^uired by the mortgage document,as applicable, have
          been sentto the Defendant(s)on the date(s)set forth thereon, and the tenq)OEary stay as
          provided by said notice has terminated because Defendant(s)has/have failed to meet with
          the Plaintififor an authorized consumer credit counseling agency,or has/have been denied
          assistance by the Pennsylvania Housing Finance Agency.A copy ofsaid notice(s),
          redacted to remove account information,is attached hereto as Exhibit"A".

          WHEREFORE,Plaintiffdemands an in rem judgmentagainst the Defendant(s)in the
  sum of$64,411.37,together with interest costs,fees, and charges collectible under the mortage
  including but not limited to attorney fees and costs, and for the foreclosure and sale ofthe
  mortgaged property.

                                          PHELAN HALLIN^DIAMOND & JONES,LLP


                                      By:
                                          Abigail Brunner,Esq.,Id. No319034
                                          Attorney for Plaintifif




                                                                                        Case ID: 170503419
 nieff: 10M559
                                                                                             Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 60 of 113 PageID# 1026




                                             VERIFICATION



            L      vnn*«QaM.Enfeon         .hereby State that I am ^"Arfm/ntefra»fp„                 of
    FLAGSTAR BANK F.S.B.> mortgage servicing agentforPlaintiffin this matter. The Plaintiff
    has delegated the mortgage servicing responsibility to FLAGSTAR BANK F.SB.for the
    mortage loan which is tiie subject ofthis action. Plaintiff Lacks sufhrnent infonnation to make

    this verification because Plaintiffis not the entity which maintains the buaness recordsforthe
    mortgage. FLAGSTAR BANK F.S.B.is in possession and control ofall documents and records

   supporting the statements in the foregoing complaint and therefore the servicer,rather than the
   Plaintiff, is the appropriate entity to make this verification.
            I have reviewed the bu^ess records relating to this account,and am authorized to make
   this verification. I hereby verify that the statements made in the foregoing Civil Action In
   Mortgage Foreclosure are true and correct to the best ofmy information and belief. I understand
   thatthis statement is made subjectto the penalties of18 Pa. C§„54204 relating to unsworn
   folsification to authorities.

   DATE: J) l^in
                                                          Na4e:
                   ¥
                                                          Title:                   Analyst

                                                          FLAGSTARBANK F.S.B.


   Hie#: 1004559

   Name: MCCLOUD




   Ffle#: 10W559
                                                                                         Case ID: 170503419
                                                                                              Case ID: I8i20i0e
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 61 of 113 PageID# 1027



                                       LEGAL DESCRIPTION


   ALL THAT CERTAIN lot or piece ofground with the buildings and improvements thereon
   erected.




   SITUATE on die Northeasterly side of46th Street at the distance of478 feet,4 inches
   Southeastward from the Southeast ade of Woodland Avenue in the 27th Ward ofthe City of
   Philadelphia.



   CONTAINING in front or breadfe on the said 46th Street 14 feet,4 inches and extending ofthat
   width in length or d^th Northeastward 80 feet to a certain alley 3 feet wide.


  BEING KNOWN AS 1361 South 46th Street.



  TAX ID #27-2-1658-00



  TOGETHER with the free and common use, right. liberty and privilege ofthe said alley as and
  for a passageway and watercourse at alltimes hereafter,forever.


  being THE SAME premises, which John A.Morris,Executor by Deed dated 12/1/82 and
  recorded 12/9/82 in Philadelphia County in Deed Book EFP 615 page 436 granted and conveyed
  unto Leon Womack and Jessie Womack,his wife,in fee.


 BEING the same premises which Leon A. Womach and Jessie Womach H/W,by Deed dated
 March 18,1996,and recorded June 28,1996,in the Ofiice ofthe Recorder ofDeeds in and for

                                                                                   Case ED: 170503419
                                                                                         Case ID: 1812010(
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 62 of 113 PageID# 1028



    County ofPhiladelphia,Pennsylvania,in Book JTD 27,Page 480,granted and conv^ed unto
    May E. McCloud and Veta L. Jones,in fee.



    PROPERTY ADDRESS:1361 SOOTH 46TH STREET,PHILADELPHIA,PA 19143-3827
    BRTW27-2-16S8-00




   pii«»: ioo455»                                                            CaselD: 170503419
                                                                                  Case ID: I8i20i0f
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 63 of 113 PageID# 1029




                 EXHIBIT F




                                                                     Case ID: I8l20l0e
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 64 of 113 PageID# 1030




                                                                               5 r     •r%    a     4

                                                                                              iJ


                                                                     '" A'T. !!
                                                                                                  rur-tng
                                                     IN THE                                  i^|i
        MATRIX FINANCIAL SERVICES                                                                        'A
                                                     OF PHILADELPHIA COUNTY
        CORPORATION,
       5151 CORPORATION DRIVE
                                                     CIVIL DIVISION-LAW
       TROY,MI48098
                                                     DOCKETNO. 170503419
                    PlaintiF^

       V.


                                                    -JURY TRIAL DEMANDED-
       :MAY"E.MCCLOUD:
       1361 SOUTH4^STREET
       PHILADELPHIA,PA 19143-3827

       -AND-

       iVERA-L.JONES:in propriapersona
       1361 SOUTH4^STREET
       PHILADELPHIA,PA 19143-3827

                    Respondqats«

                                       NOTICE TO DEFEIsm


                                           ***Notice***

      You have been sued in court If you wish to defend against the claims set jforth in the
      following pages, you musttake action within twenty(20)days after thijg complaint and
      notice are s^ed,by entering a written appearance personally or by attorney and filfng
      in writing with the court your defenses or objections to the claims setforth against you.
      You are warned diat if you feil to do so the case may proceed without you and a
     ju(%ment may be entered against you by the court withoutfurther notice for any money
      claimed in the complaint or for any other claim or reliefrequested by the plaintiff. You
      may lose money or property or other rights important to you.
     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.IF YOU DO
     NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH
     BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT
     HIRING A LAWYER.



                                                                  Matrix Fmanc Srva Vs Mcctoud EtaMNCOM




                                                                          17050341900051



                                                                                                        Case ID: I8l20l0e
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 65 of 113 PageID# 1031




     IF YOU CA>INOT AFFOEI)TO HIRE A LAWYER,THIS OFFICE MAY BE ABLE
     TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
     OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR
     NO FEB.

                     Lawyer Referral and Information Service

                           Philadelphia Bar Association

                          1101 Market Street,11®* Floor

                             Philadelphia,PA 19107

                            Telephone(215)238-^333




                                                                     Case ID: 181201 Of
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 66 of 113 PageID# 1032




                                                 IN THE COURT OF COMMON PLEAS
        MATRIX FINANCIAL SERVICES                OF PHILADELPHIA COUNTY
        CORPORATION,
        5151 CORPORATION DRTS^                   CIVIL DIVISION-LAW
        TROY,MI48098
                                                 DOCKET NO. 170503419
                   PlaintiJB?


        V.



       :MAY-E MCCLOUD:
       1361 SOUTH 46® STREET
       PHILADELPHIA,PA 19143-3827
       -AND-



       :VERA-L JONES:in propria persona
       1361 SOUTH 46™ STREET
       PHILADELPHIA,PA 19143-3827

                   Respondents.


                                            ORDER

             AND NOW,this         _day of              « 2018, upon review, comprehension
      and consideration ofthe RESPONSE TO ORDER TO FILE ANSWER TO DEFENDANTS'
      COMPLAINT of benefidaries ofthe LODIAL RBS1361 S.46*^ Street, Colonial territorial
      designation: Phfladelphia,Penn^lvania 19143,itis hereby ORDERED and DECREED that
      the RESPONDENTS' NEW-MATTER AND DEFENSES are SUSTAINED and that
      Plaintifrs Complaintis DISMISSED.

                                                       By THE COURT:




                                                                                     J.




                                                                                   Case ID: 18120i0f
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 67 of 113 PageID# 1033




      matrix hnancial services                         IN THE COURT OF COMMON PLEAS
      CORPORATION,                                    OF PHILADELPHIA COUNTY
      5151 CORPORATION DRIVE
      TROY,MI48098                                    CIVIL DIVISION-LAW
                   Plaintiff                          DOCKET NO. 170503419

     V.



     iMAY-E. MCCLOtJD:In Propria
     Persona
     1361 SOUTH 46™ STHEET
     PHILADELPHIA,PA 19143-3827
     -AND-


     iVERA-L.JONES:In Propria Persona^
     Sui Juris
     1361 SOUTH 46™ STREET
     PHILADELPHIA,PA 19143-3827

                  Respondents.


                                   TRUSTEE AND BRNEFjClARlES Off
                                         1361 SOUTH 46"» STREET
                               ANSWER TO COMPLAINT INITIATED BY
                   PLAINTIFF MATRIX FINANCIAL SERVICES CORPORATTQN

          Pursuant to Pa.R.C.P. 1019 and PaJELCF. 1147,the Re? 1361 South 46*^ Street, by and
   through its authorized Trustee(s)and living woman and Representative-Trustee beneficiary
   iVerarLynn Jones: in propriapersona defacto and dejure(Benefidaiy),files the herem
   RESPONSE,NEW-MATTER,COUNTERCLAIM against DEFENDANTS in PlaintifPs
   Mortgage Foreclosure action and presents the Mowing:

                               RESPONSE TO PLAlNTIFF^S COMPLAINT

      1. Admitted, to the extentthat Matrix Financial Services Corporation is listed in the Caption
          ofthe herein matter as Plaintiffs.
      2. Denied. Respondents last known address is: 1818 8. Alden Street Respondents are the
          beneficiaries of the Estate of the BE KIND and UNIFIED INDIGENOUS FOREIGN
          FAMILY TRUST,which holds 1361 S.46*^ Street, the subject RES ofthtg herein matter.




                                                                                              Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 68 of 113 PageID# 1034




             in Foreign Trast Respondenls have been intentionally targeted, chosen,labeled and titled
             in this herein matter as 'Defendants". Respondenls Reserve AU Rights and Waive None.
         3. Admitted in part Denied in part Admitted to the extent that the alleged documents
             PlamtijS(s) assert are of issue and eWdence are recorded. Denied to the extent that
             Respondent(s)''made, executed and delivered a mortgage". Further, Denied to die extent
             that Pa.R.C.P. 1019(g)"relieves the Plaintifffrom its obligation to attach documents to
             pleadings if those documents are of pubic record". Under PaJtCP. 1019(h), which
             specifically states;"When any claim or defense is based upon an agreement,the pleading
             shaU state specifically if the agreement is oral or written." Under Pa.R-C.P.. 1019(0,the
             rule ^ecifically states:"When any claim or defense is based upon a writing, the pleader
             shall attach a copy ofthe writing, or material part thereof butifihe writing or copy is not
             accessible to pleader, it is sufficient so to state, together with the reason, and to set forth
             the substance of the writing." Further, the Official Note within the PaJLCP. 1019
             Contents of Pleadings. General and Specific Averments states:'*]^the agreement is in
             writing,itBtttstbe attached to thepleading.Seesubdivision (i)ofthis rule".StrictProof
            is demanded.Respondents Reserve AllRights and Waive None.
         4. Admitted in part Denied in part Admitted,solely to the limited extent thatthe premises is
            •described". Dented to die extent that die premises "described" is "subject to said
            mortgage" as if Plaintiffs continued claim will render that which is false, truth by mere
            continued assertion or claim. To the extenithispleading isfactualand truthful,strictproof
            is demanded Respondents Reserve AllRights and Waive None.
        5. Denied, Plamtiiis have failed to comply with Pa.JtC.P. 1019 and the accompanying
            Pa.R.C.P. 1147,whichmustbe followed in tandem andnot standing alone.Plaintifffailed
            to:

                  a. AtttchtheOrighalWrittenMort8ageAgreem«ffltorCertffiedCoH'oftteOriginaI
                     Written Mortgage Agreement;
                  b. Attach the Original Mortgage Note or a Certified Copy ofthe Original Mortgage
                     Note;




              Y.      UHB oy an onicer. see, Biack'sLaw Dictionary, RevisedFourth Edition, Pg.1236(1968).




                                                                                                            Case ID: i8l20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 69 of 113 PageID# 1035




                C. Attach the Oiigioal Note Ettdoisement or a Certified Copy of the Note
                    Bndorsemen^ and
                d. Attach the Allonge.
           Plaintififs) has failed to provide evidence and therefore proof that a valid and lawfid
           Mortgage Agreement exist between.-May-E.McCloud;and.Vera-L.Jones;.Further,ataU
           times prior the filing of this henan suit and thereafter, Vera L. Jones has asserted and
           aveired that she mpropriapersona and that Respondent(s):
           a) Never had knowledge about Plaintifrs existence;
           b) Never offered or accqjted any agreement witfiPIamtifi(s);
           c) Never executed any documents agreeing to mortgage the subject Res Property; and
           d) Never executed and agreed to make any payments to Plaintifi(s).
    To the extent thispleading isfactualand truAJul,strictproofis demanded.Respondents Reserve
    All Rights and Waive None.
       6. Denied. Responden(t(s)is without sufiQcient knowledge or information to fomi a beliefto
          the truth or falsity ofthis pleading. To the extent thispleading isfactualand truthjul strict
          proofis demanded.Respondents ReserveAllRights and Waive None.
       7. Denied. Plaintiffs seek to establish a Fraudulent basis to a claim for real property without
          providing evidence that a valid mortgage contract exists by averting and circumventing
          applicable and valid rules of procedure required for Plaintiffe to follow. Furthermore,
          asserting empty accusations of fdvolous claims of defense asserted by Respondent are
          mere attempts by Plaintiffto divert and distract the Court fiom Plaintiffe unlawful and/or
          questionable actions concerning the issue ofthis herein Foreclosuresuit A valid mortage
         contract does not exist and drat is FACT and TRUTH.To Ae extent thispleading isfactucd
         and truthful, strictproofis demanded.Respondents Reserve AllRights and Waive None.
      8. Admitted in part.Denied in part. Admitted to the extent thatthe following documents were
          received:

              a. Act 6 of1974;
              b. Act 91 of 1983.

          Denied to the extent that a ^Temporary stay has tenninated". Plaintiffe* averments are
          unclear and confusing When there is confusion there is no Truth. Therefore, Respondent
          lacks sufScient knowledge or information to form a belief to the truth or felsity ofthis
          specilSc denial. Additionally, Plaintiffe blatantly dissembles,perhaps with the foreseeable




                                                                                                 Case ID: 1812010^
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 70 of 113 PageID# 1036




             expectation, due to the nature of past dealings and developmg a livelihood from stealing
             people's property, that Re^ondent will fail "to meet widi Plaintiff or an authorized
             consumer credit couirseling agency or[will]den[y]assistance bythe Pennsylvania Housing
             Finance Agency". Again, Respondent(s)reserves ALL RIGHTS and WAIVES NONE at
             no timeEVER in this matter and continues to assert in TRUTH that Plamti£& lack standing
             as well as any valid and lawful claim(s) against Respondent(s)because a valid mortgage
             contract does not exist in law, in fact or in truth and Plaintifrs Complaint fails for this
             very reason. But for the existence of such a valid Agreement, Respondent(s) is not
             lawfully required by anv law to meet with person(s) (alive or dead), merely because
             Plaintiff dictates Respondent comply, when Respondent(s) has not contracted, owes no
             legal duty or legal obligation or moral or ethical responsibility. To the extent thispleading
             isfactualand truth/id,strictproofis demanded.Respondents ReserveAllRights and Waive
             None.

      WHEREFORE, Respondents having ANSWERED Plaintiff's assertions. Respondent NOW
      COMES and RAISES AFFIRMATIVE DEFENSES AND NEW MATTER in the nature of
      DEMURRERS or other appropriate RESPONSES to Plaintiflfe Fraudulent and unlawful
      Foreclosure suit


                                      NEW MATTER & DEMURRER

         9. Plaintiffts) lack standing to assert a valid claim against Respondent(s). There is no valid
            lawful contract and therefore no relationship that exists bescweai Plaintiffs and
            Respondent(s).
                a. PlamtifTs never presented owner*s in fee wife an opportunity to enter into a valid
                     mortgage agreement Ownersin Fee never presented Plaintiffe wifean offerto enter
                     into a valid mortgage agreement
                b. Respondent never entered into a mutually agreed upon contractual relationship
                     wife Plaintifife to borrow funds of any kind and in return for such funds to then
                     rqpay a g)ecific amount. There was no bargain for exchange/consideration.
                0. At no time did Respondent ever execute any documents knowingly, willingly or
                     intentionally so as to create any duty or obligation upon Respondent to Plaintiff.
        10.Plainti£0[s)fail to state a cause ofaction for which rdiefcan be granted.
        11. Plaintif]6[s) felled to Join all necessary parties.




                                                                                                   Case ID: 1812010^
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 71 of 113 PageID# 1037




          12. Plamtiff(s) faUed to attach all written contracts, which they assert the basis ofthe claim
             rest upon,and for which the Pa.R.C.P unequivocally require that such attachments ^shair
             be included, despite Plaintiffs false assertions of material fact(s) that **there is no such
             requirement*'.
         13. Plamtiff(s) failed to produce evidence of valid consideration for the alleged mortgage
             agreement they claim the herein action is based. Sham consideration is no consideration.
         14. PIamtiflt(s)have failed to produce factual evidence that supports their false assertions that
             Reqiondents in Fee knowingly,intentionally and willingly executed the alleged mortgage
             contracts asserted. On numerous occasions,Respondent(s)requested copies of:
                 a. Documents evidencing the loan transaction;
                 b.   A copy ofthe cancelled check and/or the wire transfer;
                 c.   A valid mortgage agreement with the signature ofboth owner in fees;
                 d.   A valid mortgage note with the signature ofboth ownerin fees;
                 e.   Any documents other dian documents that could be falsely contrived to advance a
                      Scam and Fraud.


     At all times, Plaintiffs have failed to produce said:

            a) Valid executed agreements;
            b) Valid documents supporting the transaction/transfer offunds; and
            c) Valid allonge.

     Failure to ignore Respondents' request and failure to produce die requested documents is a direct
     violation ofRESPA.TTiis is Fact and this is Law.


        15. Respondent(s) aver that the mortgage contract is invalid and void ab initio for lack of a
            valid signature by Respondent and th^fore is a violation ofcommon law contract law and
            statutory contract law as well as a violation of the Statute of Frauds, which requires for
            contracts concerning real propertyto be in writing and executed bythe parties to be charged
            at the time ofthe agreement
        16. As per educated deducements of the attached documents enclosed with Plaintiffs' filed
            Complaint, several alleged foreclosure assistant agencies were contacted:




                                                                                                   Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 72 of 113 PageID# 1038




               a. On Fdsruary 22, 2018, NACA was contacted: Respondent infonned them of the
                   situation and the false signature and was advised to merely file a loan modification
                   or file for Chapter 7 or Chapter 13 bankruptcy and that Respondent(s)just have to
                   pay. The specific assistance was ^'make two payments then figure out what you
                   want to do with your home;•'most people just move out".
               b. On February 22,2018 HUD was contacted and Respondent was provided with a
                   number to caU. Respondoit contacted the Dickenson House and scheduled an
                   appointment Respondent has been working wifii the Dickenson House. On
                   Monday ^lil 10,2018 Re^ndent had an appointment and learned that her case
                   workw was no longer employed wth the Agency. In fact, everyone wifii whom
                   Respondent had dealt had been replaced.
               c. On April 5,2018, Respondent followed up with Legal Aide as per advisement by
                  the case worker at Dickenson House. At the appointment, Respondent was
                   informed Legal Aide could not assist her and diat cases ofher nature were not the
                   typeofcased they addressed.Respondent was provided with information regarding
                   recent filings and orders fiom the docket and informed that a Response was due
                   April 11, 2018. Additionally, Respondent was asked "why don't you just hire a
                   lawyer"to which Respondent replied:"I caimotafford one;that is why I am here".

           Respondent avers that the attached documents with lists of alleged agencies to assist are
           merely Racket agencies and providing such documents is a mere unlawful formality scam
           to entrap and cause undue stress and emotional distress under the already traumatic
           curcumstances, which is intentionally and deliberately directly being caused by Plaintiff
           and Plaintiffs lawyers. Such injurious and nefarious tactics are a violation of a duty of
           good faith and fiir dealing, whether a vaUd contract exists or not Further. Respondent(s)
           contends that such actions committed against both she and her mother:May-E. McCloud:
           are nefariously intentional and that due to theirindigenous status thq^arethe targets ofthe
           housing Frand prevalently occurring in the Cior ofPhUadelphia and displacing thousands
           ofindigenous people,just as the Homestead Acts and other united states policies and laws
           have in the past




                                                                                               Case ID: I8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 73 of 113 PageID# 1039




       17. Respondents have been unlawfully disciiminatcly targeted in a city that is determined to
           push out the indigenous population. Respondents raised several issues in Preliminary
           Objections that were constantly viewed by PlaintiflFas being attempts to waste the courts
          time and cause unnecessary delay. On numerous occasions in this herein matter,
          Re^ondents have faced discrimination in jSling their documents, denied access to
          electronically file documents and then seek nondiscriminatory relief concerning these
          matters.The scries offactual truthful acts committed byPlaintiffs,Plaintiffs lawyei<s)and
          thejudicial system gives factual baseful grounds forunclean hands and violations ofa duty
          that is owed by all court officers,clerks and lawyers to the public regardless ofrace,status
          and nationality. Discriminately targeting and creating through acts, directly or indirectly,
          constituting threat, duress and coercion that may dissuade one (Respondent(s)) from
          pursuing a lawful right is a direct violation ofthe United States Constitution,Pennsylvania
          Constitution and the United Nations Rights of Indigenous Peoples and American
          Declaration ofdie Ri^ts ofIndigenous Peoples, which have been adopted by the United
          Nations Treaty on Human Rights, whidi the United States is a signatory. When die clerics
          office denied all documents attenq>ted to be filed on line, access to the courts were denied.
          When Plaintiff dissembled about serving Respondents and then made reference to
          documents not attached as exhibit, finther acts of intentional dissembling and
          misrepresentations were committed; when Re^ondentfs) request for documents
          evidencing a valid contract and payment ofconsideration for an alleged mortgage contract
          Respondent did not execute are denied yet clearly required by the Courfs rules,Fraud and
          illegality is not only being committed but is ongoing and continuing until remedy is
          recdived. Plaintiffr continued avoidance to provide requested documents to support
          Plaintiffr position and allegations and claims against Respondent remain.
       18. Respondent(s)further asserts thatPlaintiffs contention and assertion ofcontinued payment
          owed without Plaintiffin good faith producing required documents not only required for a
          well pled complaint, but also evidencing a valid and lawful contract, is Fraud and
          hfisrepresentation, and illegality that is continuing and ongoing, and does not in law
          provide lawful grounds for Plaintiffto file a foreclosure action. Therefore, Plaintiffs' suit
          is not only Frivolous but also an intentional wrongful use ofcivil proceedings.
       19. Respondent(s) further asserts, that in the event Plaintiffs Complaint is not dismissed.
          Plaintiffis not tiie genuine party ofinterest in the matter and therefore barred fiom making




                                                                                                 Case ID: 181201 Of
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 74 of 113 PageID# 1040




            any claims against Respondents or the Foreign Tnist that holds the real property in trust as
            an asset

         20. Respondent(s)further assert the defense of"unclean hands".
         21. Respondent(s) reserves all rights and waives none regardless of any decisions that have
            made and regardless ofany objections that have been ovenuled. All objections herein in
            this Answer, New Matter and Counterclaim and raised in any previously responded
            documents are preserved. Additionally, Reqwndent reserves the right to raise any
            additional defenses including affirmative defenses as discovery progresses. Again,
            Req)ondent(s) as a non-willing or voluntary or intentional signatory to the alleged
            mortgage contract asserted and presented by PlaintiHs reserves ALL RIGHTS.
         22. Respondent further demands that in the ev^t this matter moves forward,          the mattftf
            receives a trial byjury.
         23. Respondent(s), NOW having raised NEW MATTER and DEMURRER .reqjectfuUy
            demand:

            1. Plaintiff*s Complaint be DISMISSED i^Ui Prejudice^ and
            2. Respondents be compensated compensatorily and punitively to the fullest extent ofthe
               law.




                                                                                                Case ID: 1812010(
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 75 of 113 PageID# 1041




                                         C0lWrER.C3LAIM

                                      UNJUST enrichment

        1. Respondents)newr entered into a vaBd mortgage contract with PlaintifS.PlaintifiS have
           provided and admit evidence ofpayments made by Respondent:May-E. McCloud: who
           has chronic progressive Dementia.
       2. Plaintiff received payment in return for not providing a loan to Respondent under
           fraudulentty contrived mortgage agreement documents. Therefore, Plaintiffe are thieves
           and pirates hiding behind a shidded coiporatioiL
       3. When Respondent(s):Vera-L. Jones; became the legal guardian of:May E McCloud: an
           inventory of the Estate was conducted and the fraudulent mortgage agreement was
           discovered.

       4. Respondent(s)contacted Plaintiffe, whose contact and good feith inquiry and request for
           more information was ignored.
       5. Respondeiit(s) ceased automatic withdrawal payments. Shortly thereafter, Plaintiffe
          assigned the mortgage to Matrix Financial Services Corporation.
       6. Respondent(s)averthatPlaintiffs and/or FlagStar were unjustly enriched atRespondent(s)
          expense because a valid mortgage contract did not/does not exist and never existed.
       7. Respondent(s) contend that all times Plaintiffe were fully aware of the mental state
          of;May-E McCloud: and fully aware that:Vera-L. Jones: had notin feet or truth executed
          any mortgage contmct documents.


                                  LACK OF CONSroERATIQN

       8. Plaintifffailed to provide Respondent on numerous occasions with evidence ofthe valid
          mortgage contract and transaction or transfer of any funds to Respondent :May-E.
          McCloud:

       9. Respondent,:Vera-L. Jones: at all times was unaware that a mortgage existed on premises
          1361 S. 46*^ Street until she became the legal guardian ofthe Estate and was required to
          perform an inventory ofthe Estate to be filed in Orphans' Court
       10. Respondent,:May-E McCloud: suffers from chronic progressive Dementia and suffered
          from Dementia at the alleged time Plaintiffe assert a mortgage was entered by
          Respondent(s).




                                                                                                Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 76 of 113 PageID# 1042




         11. plaintiff has not provided any evidence that consideration (the alleged loan) was ever
            provided to efiTectuate the final element ofa valid and bilateral mortgage contract

                                                 FRAUD

         IZ Plaintiffe presented Respondent(8) with a mortgage contract with a forged or copied and
             pasted signature on the document
         13.Plaintiffe presented Respondent with a copy ofthe note that lacked Respondent,:Vera -L.
            Jones: signature widi Plaintiff reasoning and stating to the housing counselor "the note
            does not require her signature because she was not the one making die payments".
         14.The note and mortgage lawfully must remain together. The note follows the mortgage
            agreement and under contract law all agreements that are to be charged against the party
            must be executed by the party.
         15.Plaintiff refused to provide Re^ondent with an original copy ofthe mortgage contract
         16. Plaintiffs refused to provide Respondent with a copy ofcancelled check, wire transfer of
            funds or any documents evidencing the vaUdity ofan existing vaUd mortgage contract.
         17. Respondent on numerous occasions,in writing and over the phone informed Plaintiffe that
            she had never executed any mortgage agreements with Plaintiff.
        18.Plaintiffdismissed Respondents request and continued to pursue andmoveforward,in bad
            faith, to foreclose on the property without providing evidence ofthe existence of a valid
            mortgage contract
        19.Plaintiff intentionally ignored a material feet and instead of addressing the issue that
            documentscould have been forged and falsified,Plaintiffe chose to intentionally ignore the
            probativeinformation as iftheir sole intention wasto foreclose and dispossess Respondents
            oftheir Family Tribal Hstate,whether a vahd mortgage existed or not.
        20. Respondent upon learning ofthe truth ofthe fraudulent mortgage on her properQr blocked
            access to the automatically withdrawn payments.
        21.At no time were Plaintiffe concerned about whetherthe mortgage wasfraudulent;Plaintiffe
           solely were concerned about receiving payment and who paid and under whatever
           circumstance was not their concern.
        22.Plaintiffe did not address or respond to Respondents inquiries until payments ceased.




                                                                                                Case ID: 1812010^
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 77 of 113 PageID# 1043




        23. Respondents have suffered injury of being defamed, denied access to defend the
           foreclosure lawsuit and dismissed as it they do not matter by Plaintiffs lawyer contending
           that their concerns are frivolous and attempts used to delay the foreclosure process.
        24.Plaintiffe actions exhibit a clear pattem ofviolations and detest for those who attempt to
           chaflenge an otherwise obvious and yet comfortable Hfestjde Plaintiffs have managed to
           achieve through committiiig such unlawful acts.

                          VIOLATION OF FAIR DEBT COTJ.ff.CTrON ACT

        25.Plaintiffs violated various provisions ofthe FDCPA by using unfeir and unconscionable
           means to collect the ddjt they would not provide evidentiary documents to substantiate
           their claim.

       26.Plaintiffcontacted Respondent:May-E.McCloud: at all times ofthe day and evening.The
          contacts continued incessantly, even after they were contacted and infonned by
           cone^ondcnce and phone not once, but three (3x's) that their acts were in violation.
           Plaintiff's ignored all notices and continued calling Respondent :May-E. McCloud:
           threatening to foreclose on the home even though it had/has no right to possession ofthe
           property. The phone calls caused Respondent :May-E. McCloud, a chronic dementia
           patient to become viribly i^set and emotionally distressed and confusion.

    WHEREFORE,Respondent DEMANDS compensation in actual damages,including for mental
    anguish; statutory damages and any other compensation the Court deems reasonable and fair.


                                       VIOLATION OF RESPA


       27.Plaintiffe have consistently refoscd to provide Respondent with documents and information
           requested in their alleged foreclosure actioiL
       28. Plaintiff have charged late fees for timely payments that were automatically deducted
          from Respondents' account, although they were not entitled to payment
       29. Plaintiff^ have ignored and refused to cease its harassing collection efforts and foreclosure
          proceedings after recehdng numerous consumer rq>orting warnings and complaints due to
          late phone calls and harassing personal visits to 1361 S. 46*^ Street




                                                                                                  Case ID: I8l20i0e
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 78 of 113 PageID# 1044




        30. PlaintifEs have provided informadon to consumer reporting agencies regarding overdue
            payments allegedly owed by Respondent(s), which remains a genuine issue of material
            &ct


     WHEREFORE, Respondent(s) request that tins Court DISMISS Plaintiffs' Complaint and
     provide equitable,just and compensatory reliefto Respondent(s)as Truth and Justice so require.

                                                               Honorably Submitted,

                                                               *A11 Rights Reserved'




     Date ofBxecution: 04.11.2018

                                                                             trusteeJGT the
                                                               Bd K^i^and Unified Indigenous
                                                               Foreign Private Family Trust
                                                               On behalfof^May E. McClowF^
                                                               and © Vera L Jones'^and
                                                               the Authorized Living "woman and
                                                              Kepreseniaiive iVera-Lynn:Jones:
                                                              -Al-ways in Fropria Persona, SuU
                                                              Juris-



                                                               Autograp)
                                                               The AuBtdri^f^^^'Ssentative^
                                                              Foreign Indigenous Ben^dary and
                                                              Living Woman as Created By the
                                                              Creator
                                                               'AllRights Reserved-




                                                                                              Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 79 of 113 PageID# 1045




                                          VERmCATlON



           By my autographed hand ens                                           ,verify that the
    factual statements herein are true, correct                       and &ee of any misleading
    infoimation,lies, deceit or    nths aod^ing to my knowh       i^orma^^ and comprehension.
    Re^ondent-beneficiary                         and                               ofthe Be Kind
    and Unified Indigenous Forej^^vatc Famify Trust^vei^thati^^ccord^e with thelaws
    of file Creator, Jos Cogens (Intemationa] Law), and Customary Laws, that the statements
    presented herdn are made with the utmost knowledge and intent to represent TRUTH and that it
    is comprehended that having intentionally being made of the comipt mind with the intent to
    commit nefarious, deceitful and pojuries and that such actions cause an understanding of the
    established 18 Pa. C.S. §4904 relating to unsworn falsifications, that have customarily been
    codified as per Jus Cogens.
                                                            Honorably Sidnnitted,
                                                            All Rights Reserved



    Date ofExecution: 04.11.2018

                                                               ftograpfi^0htsteefor the
                                                            Be KinSnS^ UnifiedIndigenous
                                                           Foreign Private Family Trust
                                                           On behalfof©May E,McCloud^
                                                            and © VeraL.Jones™ and
                                                              the Authorized Living woman and
                                                           Re^esentative:Vera-Lynn:Jones:
                                                                               ria Persona, Sui




                                                                                Vera-L. Jones:,
                                                                     Persona, Sui Juris
                                                            The Authorized Representative,
                                                           Forei^ Indigenous Beneficiary and
                                                           Living Woman as Created by the
                                                           Creator
                                                            -All Rights Reserved-




                                                                                           Case ID: 181201Of
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 80 of 113 PageID# 1046




                                   CERTIFICATE OF SERVTCR



      By my autogr^h and seal, and|BriI^^fo^^^icew^fthe Unifbim Postal Act and l3ws govemcd
      by the Unifonn                                               have certified that I have
      caused a true and coirect coj^y ot the/W^ONSE/ANSWER, NEW MATTER AND
     COUNTER-CLAIM in Support thereofto be filed on                   and mailed by the U.S.
     Postal Service (USES) First Class Mail on:                     to the following persons
     (entity)or living men or women:




                             MICHAEL A.PELLIGRINO.ESQUIRE

                               DBA ATTORNEY FOR PLAINTIFF
                                  .PHELAN HALUNAN LLC
                                 1617JOHN F.KENNEDY BLVD
                           SUITE 1400,ONE PENN CENTER PLAZA
                           PHIIaDELPHIA,PENNSYLVANIA 19103




     Date ofExecution:

                                                                   vmg man or woman.




                                                                                      Case ID: 181201Of
    Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 81 of 113 PageID# 1047
y




                    EXHIBIT G




                                                                         Case ID: 181201 Of
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 82 of 113 PageID# 1048
                                                                                                                  X'



                  IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                             FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                        ORPHANS* COURT DIVISION

                                             0.C.NO.       AIof20_

                                            Estate ofMay McCIoud,
                                         an alleged incapacitated person


        PETITION FOR ADJUDICATION OFINCAPACITY AND APPOINTMENT OF PT PMAP v
             GUARDIAN QFTHE ESTATE AND PERSON PURSUANT TO 20 PA.C.S. S5S11

   TO THE HONORABLE JUDGE OF SAID COURT;

   1.   Petitioner is tiie daughter ofMay McCIoud ('^the allied incapacitated person").
   2.   The alleged incapacitated person was bom on Sqjtcmber 6,1934,is 81 years old, widowed, and
        resides at 1361 South 46tii St,Philadelphia,Poinsylvania, 19143
   3.   The following persons,to the best ofPetitioner's knowledge;,information and beliei^ are the living
        next-of>kin ofthe alleged incapacitated person:
        Roslyn Evans,2Duncan Cour^ Sewell,NJ,08080,Daughter
        DonaldAndrew Jones,3844 North Franklin St,Philadelphia,PA,19140,Son
  4.    To the extent known by the petitioner tiic alleged incapacitated person owns property valued at
        $13363.20 in the jfonn of real property.
  5.    Petitioner estimates the alleged incapacitated person's annual income to be $17,614.80,including
        cuirent monthly Social Security beneEts of$1,665.60.
  6.    The alleged incapacitated person was not a member ofthe armed services ofthe United States and
        is not receiving benefits from the United States Veterans'Administration.
  7.    The alleged incapacitated person suffia-s from progressive dementia, currently at moderate severity.
  8.    Because ofher mental-condition, the alleged incapacitated person is totally unable to manage her
        financial affhirs, property and business rad to make and communicate responsible decisions
        relating thereto,including the ability to communicate her need for assistance In these areas. By
        way ofexample,the alleged incapacitated person hides her checkbook and then cannotremember
        where to find it When she has her check book she cannot remember how to fill outthe check. She
        forgets she has automatic ptymentset up and wants to pay the bill. Tax services Were provided, but
        the incapacitated person r^eatedly broughtthe accountant bags ofunrelated documents. Thus the
        provider could not help her. She thinks that the address labels sentfrom charities in the Tnaii are
        stamps. She uses them on her mail in place ofactual stamps. She svritched her health insurance
        when an alternate provider called her. She does not desire it, but the petitioner could not change
        her insurance back. She has multiple IDs which she hides. Although she has one in he- wallet,she
        still wants to go get another one.
  9.    Because ofher impaired mental and/or physical condition,the alleged incapacitated person lacks
        the capacity to make or communicate responsible decisions concerning her person and is unable to:
        consistently feed herselfand take care ofher health. The alleged inci^acitated person concentrates
        on one task thatneeds to be accomplished such as a bill or paperwork and cannot fi>cus on anything
        else,including eating. She went outsideto the back yard on a hot day and did not come back in




                                                                                                         Case ID: I8i20i0f
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 83 of 113 PageID# 1049




         wen though she was about to faint when discovered. She is on medication for dementia, but she
        hides the bottle. Ms.Jones was unaware ofthe need for refills until she had run out
             ^Jowing ^tematives to the appointment ofa guardian ofthe person have been considered:
        ^e Madelphia Corporation ofAging provided a worker to assist the alleged incapadtated person,
        but these alternatives are ineffective for the following reasons: The person attempted to assistthe
        al eged mcapacrtated person with bills and taxes. The alleged incapadtated person would initidly
        ^ow assistance and thm snatch back papers asking why the helper had them. The alleged
        inc^adtated person will only allow assistance from Ms,Jones and Ms.Jones'son, Yuhanna. who
        IS 33 years old
  11. The severity offte alleged incapadtated person's mental and/or physical condition-and the lack of
      viable,less restnctive alternatives necessitate that a plenary guardian ofher estate he appointed to-
      mana^ and Imdie all aspects ofthe alleged incapacitated persons' estate spedfically, but not
      limited to: all issues relating to cash, checks,hank savings,stocks, honds,personal property,real
      property,insurance polides,government entitlements,taxes, execution ofdocuments,entry in
      contracts and the payment ofreasonable compensation for services provided to the person.
       2^^?°^S.dtematives to the appointment ofa guardian ofthe person have been considered*
       ^Philadelphia Corporation ofAging provided a worker to assist the aUegcd incapacitated person,
       butthese alternatives are ineffectiveforthe following reasons: The alleged incapacitated person
       was metoto the worker and dmfed her need for help. Even when Yuhanna attempts to help,he has
       to negotiate her liimtatlons. The alleged incapacitated person will ask to go somewhere that'
       Yuhanna knows is incorrect, butshe insists. He takes her to the wrong place, and when they arrive
       she blames him fbr taking herto the wrong place.                                                        ''
  13. The severity ofthe alleged incapacitated person's mental and/or physical condition and tbe lackof
      ^able.less restrictive alternatives necessitate that a plenary guardian ofher person be appointed to
      handle all i^es relating to the person ofthe alleged incapacitated person,spedfically. but not
     limited to. living arrangements, medical and psychiatric care,administratioa ofmedication,
     employment and discharge ofphysidans,and other medical decisions as may be required,
 14. Petitioner is not aware that alleged incapacitated person signed any powers ofattorney or
     OTvance hedth directives or m any other way designated anyone to serve as her agent over any of
       her ^rsonal or financial affairs or as her surrogate over her medical care, or that she designated in
       writmg her wishes with regard to health care, including the use or refusal of life sustaining
       treatment                                                                                  ^
 15. The proposed plenary guardian ofthe person and the estate is Vera Jones,daughter, 1818 Soutii
       Alden St Philadelphia,PA,19143.
 16. Th^roposed plenary guardian, Vera Jones,is 57. She has nursing experience. She is employed as
       a certified nursi^ assistant at Sara Care. Ms.Jones already cares for her mother. She Is there every
       day and sleeps there almost every night Occasionally,she needs a break and takes a night off. The
       alleged incapacitated person previously Uved with Ms.Jones'sister in New Jeisev while she was
       recoverag        a fall. Her sisterfound the task impossible. Mr.Jones was in prison for violating a
       protection order taken out against him by the alleged incapacitated person and thus violatiu®- his
       parole from previous crimes.                                                                 ®
 17. The proposed plenary guardian has no interest adverse to the all^ incapacitated person.
 18. The consent ofthe proposed plenary guardian is attached as an exhibit
 19. No other court has ever assumed jurisdiction in any proceeding to determine the capacity ofthe
      alleged incapacitated person.
20. No other guardian has been appointed for the estate or person ofthe alleged incapacitated person.




                                                                                                        Case ID: I8l20i0f
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 84 of 113 PageID# 1050                                /




    WHER^OM,Petitioner respectfully requests that this Court issue a Citation, directed to the alleged
    mcapacitat^ person, with notice thereofto be given to hernext ofkin and to such other persons as this
    Court may toct,to show cause why May McCloud should not be adjudged fully incapacitated and Vera
    Jones should not be appointed plenary guardian ofher estate and her person.



                                                                              Respectfully submitted^




                                                                              Julie Hillman Rose,Esquire




                                                                                                   Case ID: i8i20ioe
    Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 85 of 113 PageID# 1051
r

/



                                                         Verification



             Petitioner verifies that the statements made in this Petition are true and correct Petitioner
      understands that false statements herein are made subject to the penalties of 18 Pa.C.S. Section 4904,
     relating to unsworn falsification to authorities.




                                                                          Hnr/


                                                                        VBRA JONES,Petitioner

                                                                        Date: /o/^sj/^T




                                                                                                     Case ID: I8i20i0f
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 86 of 113 PageID# 1052




                  EXHIBIT H




                                                                       Case ID: i8i20ioe
     Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 87 of 113 PageID# 1053
J
1/

             y 'PHA«^"-s                                                     TectPHAto554^

          (adult        medicine)
           \&6tlVEIlWC 131 CAS&VOO KE50^
                                                                             1740 Sootb Slree^ Suite 300,PhiUd^hia,PA 19146
                                                                             TEL;215«732-0S76
                                                                             FAX:215-732-1812
                                                                             www.phaadQltmcdtdne.com
                ^
                 SidneyHiUman
                          Cratrr


                                            MEDICAL NECESSITY LETTER




       TO;      Whom It May Concern

       RE:      MayMcCloud 09/06/1934
                1361S 46th Street
                Phdadeiphla PA 19143

       RE:


       DATE: 3/9/2015

       Hello,

      This letter is written In support of Ms Vera Jones to handle the financial affairs of Ms. McCloud. Ms.
      McOoud suffersfrom progressive dementia,she was last seen in early 2/2015 and examination shows
      she has moderate severity. It Is recommended thatsomeone takes charge of her financial affairs.She
      also has multiple medical Issuesand depends on femlly to assist her. Ms.Jones has been consistentIn
      being the careghrer of her mother. Interacting regularly with the medical team on her behalf.
      Within reasonable degree of medical certainty, Ms McCloud is unable to handle herfinanlal affairs and
      it is important to have a family member do this for her.
                                                                             Cominonwealth of Pennsylvanla^v
      Sincerely yours,                                                                       w        ^                 .




      Wilbert Warren, MD                                   (KotaiyPttbtfi
                                           (SEAl)My Cegnrhifaw £iplw»




                                                     OQMnfiONWEALTH OF PENNSYLVANIA
                                                                        NOTARIAL SEAL
                                                         Tlgsr D. Raven Melcblz-EI,.Motaiy Public
                                                          Choflsnhetn TV/p., UvrrgomQiy County
                                                          My Commission Expires May 13,2018
                                                     i|£it8E8, PEKNSVLVAUIA ASSOCIATION Of HOTARtES




                                                                                                                     "Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 88 of 113 PageID# 1054




                      IN TBB COURT OF COMMON PUBAS.OF PHtLADELPHEA COUNTY
                                FIRST JUDICIAL DISTOICT OFPBNNSYLVANIA
                                        ORPHANS'COURTDIVISION

                                           O.C.NO.         of          ^AI

             In-Ro:                                     ,,AN ALLEGED rNCAPAOTATHD PERSON


                            TOrnn£NDEPOSmONPURSUANTTO20PA.G.S.§5518
                            Written DepositioD ofD.r.

        Qr      PI^erstatD your name and your office address.


                                                                PhiffldoJphia Health Associates
                                                                      Adult Medicine^ PC
                                                                1740 South Street;Suit?SOO
                                                             Phfl&cMphIa,PA 19146-1614
                                                            P StO-TSa-OBrs F216-732-1383
                                                                 www.phaaduffmedIcIne.oom



        Q.      Please state your educatjonal background indoding the scboote you have attended,ihe
                academic'ahd.professional degrees yon-have received, and the.dates you xecdved these
                 degrees.

        A. \An\vv«i^>^r7 c/j                            Sol-oo\                             y            - /Vv,

                 Medv^V Co\\Jly ^                                                                 co-yhiiij
                 (_                         Ui^




                                                                                                         Case ID: I8l20l0f
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 89 of 113 PageID# 1055




      Q.   Whatis your curreot position?

      A.    Pk'y5)




      Q.   Hofw Icaig have you practiced your profession and how long have yon held your cuirent
           position?.

      A. ^2 2- Yc^as                                                  7»\4^?np\''^ V" I rv ^yyi/n*^
             Ca^'




           state die names of the Pennsylvania profcssionaj licensing agen^es that have issued
           licenses to,you7 feclnde the date ofissuance.ofsuch-licenses and whether they-aro still
           cuzrent.fhi'cozQuQction ^tiiihiS'iqii^on,.please attach a copy.ofyonrctirriciihiQi'vitae.)
                         ^ V>t>^5.1.cw\ -V Occ^Aha^




                                                                                                        Case ID: 1812010(
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 90 of 113 PageID# 1056




         Q- Have you.ever testified as a witness in.a conrtproceedmg,either in person or by deposition?




        Q.Whatisthenge and date ofbirtb ofthe allegedinc^^aatatedpeison? A.




        Q.HaveTDTi ever.8xaimnedi.intarvicwed or tested the alleged incapfadtated person? A.

                     yes




        Q.Was a mim-meirtalstamslestftafioraed^^d if.so,whatwastheicsult? A>

                  \h/'^0               OVv
                  ii.l'hO              crv,         iflzi/zflS



                                                                                                                     V.




                                                                                                          Case ID: 1812010^
    Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 91 of 113 PageID# 1057




I


I               If so, on what dates did you have sxl opportonity to examine,intemow or test die alleged
                incapacitated person?




                Please explain the nature of the cKaminatiojis referrod to in thb-preyious three questions.
                Yon m^-attach any -written reports ifnecessary.

                   KV^^r>\ ia-e-vAi\                                           yy^




           Q.   Ha-ve.you legolarLy treated die alleged incapacitated person,and Ifso,for how long?
           A.




                                        ■. .             ——••     ■ » ■—r-<—         ■   ■ ——■—                      -    >




                                                                                                              Case ID: I8i20i0f
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 92 of 113 PageID# 1058




              Ple^e state your diagnosis ofthe patient,including die nature andextent of die
              si%*eci'6 incq)acitic8.and disabilities and WSdjenlieataUemob'onal andpbysicalcojaditioD.




                                                        ^ k\\.^ (i/wit,)
                                                                                                           COV^iVtJicA
                I                0*>>^               -I i^\\^
             „                                             ^ manifest Qiemselves
             Please ©q)lam iow these inc^cMes and/or disabilities            <4-ink»Jt.
                                                                                   the
             subject's^d^jtive behavior and sodal^IIg?
                pD-or ^ l\ov44cy^                  yw>v^
                /^\r UaI\^ OAe^yfhiJ
                                 ^lUlO                       1/>3lvva-4\-£OjD


        Q.   In your c^on, is the alleged incapacitated person's ability to jreceive and evaluate
             infennation effectivelyand oonmmnicate decisionsin any viaiy dgnificanfiyiuaqpaired?
        A.




                                                                                                          "CaseTD: 181201oe
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 93 of 113 PageID# 1059




      Q.   Which methods/tcchtuqucs, if any, are being utilized to help develop and/or regain the
           allegedinc{g)acitatedpeison*a ahilitics?

           Ky\ Ji.




      Q.   WhatIdnd ofassistance-dbes the^ubject require?




               5i^                     lli^ t^/v*lX 3cyyK«<>'^-C

      Q.   Arc ihere any ^ppriate less restrictive alternatives? If so, please elaborate. If not,               1
           pleasceKplaiu'wlLy.                                                                               |
                                                                                                                f
              (\D




                                                                                                               ;f;




                                                                                                    Case ID: 181201Of
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 94 of 113 PageID# 1060




         COjMMONWEALTH ofPFNNSYLVAjNIA
                                                                      ss
         COUNIYOF



                                              beiijg
         the answBiB sot forth, in this fbigoing     ^uly swoni
                                                  dq)DsitiDn are according 10 law,to
                                                                 tree and conecr  deposes  andofsays
                                                                                     the best        thai
                                                                                                  bis/her
         knowledge,infomiaiion or beliijf.




        SWOKN TO AND.SUBSC3EUBED

        bcfJuDeanc-lhis 'tLf        day of Qc^                   2dO^



        NDfiaiyFi||^c
                          ..«M..nMVII6ALT" "■= pCfMBYLVAWIA
                                          NOTARIAUSEAL
                               Tlgar D. Raven Melcblz«Eli Notaiy Public
                                Cheltenham Twp.,




                                                                                                            Case ID: I8i20l0e
    Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 95 of 113 PageID# 1061


                                                                                                  VI HBCO LOKB • 5031B2676
                                                                                                   Miai 10005255031826760$

                                                                     NOTE

           APRIL 14, 2011                                   PhllAdolphia,                                          PEBBSXLVA»IA
           (Doto]                                               [Cifeyl                                                 {State I

                                        1361 8 46TH 8T, PHXLADBLPBIA, PA 19143-3827
                                                         [Proporty Addross)



           1. BORROWER'S PROMISE TO PAY

               tnretumforaloanthatlhaverocolvQd.lpromisotopayU.S.                $70,000.00 {ihis amount b c&Sed'Rindpal*),
           plus intonrat. to the order of Iho luinder. The Lender I9 plaostar baiir, psb, a pbobrallt C8ART8R8D
           8AVIBO8 BABX.




           I will make aO payments under this Note in the form of cash,check or money order.

               I understand that the Lender may transfer this Note.The Lender or anyone who lakesthb Note by transfer and who
           Is onfilled to receive payments under this Note is called the "Note Kcider."

           2. INTEREST

               interest wQI be charged on unpaid prindpai until the full amount of Principal has been paid. 1 wtD pay interest at a
           yearly rate of   5.250%.

I              Ihe Interest rate required by this Section 2is the rate I wSi pay both bofbroand afterany defaultdescnt)ed in Section
           6(B)of this Note.

           3. PAYMENTS

               (A)Time and Piaco of Payments
               I wQ pay principal end interest by making a payment eve^ month.

               I wta make my monthly payment on the          isx     day of each month beginning on jubb l, 2011.
           i wm makethesepaymentsevery month unt!)i havepald aOofthe principalend Interestand any othercharges described
           below that I may owe under this Note. Each monthly payment will be applied as of its scheduled due date and wfli be
           applied to Interest before Principal if, on  max 1, 2041,                    I still owe amounts under this Note, I win
           pay those amounts in full on that date, which is catiod the "Maturity Date."

               i wQi make my monthly payments at
           5151 C0RP0RAX8 OR
           TROX, MX     48098-2639

           or at a different place if required by the Note Holder.

              (B)Amount of Idonthly Poymenta
              My monthly payment wiQ be in the runount of U.S.           $386.54.

           4. BORROWER'S RIGHT TO PREPAY

               I have the right to make payments o!Principal at any lime before they are due.Apaymentof Principal only Is known
           03a"PrepoymonL"When i mskoa Prepayment,i will teOthe Note Holder In writing thatIam doing so.I may notdosignato
           a payment as a Prepayment If i have not mode oil tho monthly payments due under the Note.

               I may make o fuD Prepayment or partial ^epaymonts wtthout paying a Fiepayment charge.The Note Kotder will
           use my Prepayments to reduce the amountof Rrindpol that I owe under this Note.However,the Note Holder may apply
           my Prepaymonl to the accrued and unpaid Interest on the Prepayment amounl before oppiylng my Prepayment to
           reduce tho Principal amountof the Note. If I make a partial Prepaymonl, there will be no changes In the due dote or in
           the amount of my monthly payment unless the Note Koidor agrees In writing to those changes.


           6. LOAN CHARGES

               It a law, which applies to this toan and which sots maximum loan chorgos,is finally Intorpretod so that Ihe(ntorest
           or other loan chergos coOected or to be collected in connection with this loan exceed the permitted Omits,then:(a)any
           such loan charge shall bo reduced by Ihe amount necessary to reduco tho charge to the permitted timfc ag^ ^any
                                                                                                       Xaitlalsi
           UULTISTATE RXEO RATE NOTE^tnsto FMidy4=annIa Mai/FraMIe Mae UNUVRU INSTRUMENT              3300l/Ot
           Cisee-aOOrOnOnaOoGumafttiLtnc.                    Pogo 1      of 3                                        F9300NOT 0701
                                                                                                             04-13-2011 14I00


                                                                                 82676
                                   ORIGINRL NOTE-1
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 96 of 113 PageID# 1062


                                                                                                 VI KBCO LOAS I S03182676
       sums already collected from me which exceeded permitied limits will be retunded to me.The Note Holder maychoose
        to make this refund by reducing the Principal I owe under this Note or by making a direct payment to ma. tf a refund
        reduces Principal, the reduction wiQ be treated as a partial Prepayment.

        e. BORROWER'S FAILURE TO PAY AS REQUIRED

           (A)Late Charge(or Overdue Payments
           If the Note Holder has not rec^ved the fuD amount ol any monthly payment by the end of             IS   calendar
        days after the date It is due.I will pay a late ^arge tothe Note Holder.The amount d the charge win bo   5.ooot
        ofmyoverdue paymentof prindpaland interesL I pay this(atecharge promptly butonly onceon each late payment


           (B)Default
            III do not pay the rUD amount of each monthly payment on the date it Is duo. I will bo in dolauiL
           (C)Notice of Default
            tt I am In default the Note Holder may send mea wiitlon notice telling me that if I do not pay tho overdue amount
        by a certain date,the Note Holder may require me to pay Immediately the ful amountof Princlpd which has not been
        paid and aO tho interest that 1 owe on that amount Thaidato must beatleast30days after the dateon which the notice
        Is mailed to mo or deHvered by other means.

           (O)No Watver By Note Holder
           Even H. at a time when I em In default the Note Holder does not require mo to pay Immediately In full as described
        above, tho Note Holder wiO otlll have the right to do so if I am In default at a later time.

           (E) Poymont of Note Holder'a Coota and Expenses
            If the Note Holder hasrequired me to pay immedlateiy In fuD as described above,the Note Holder wQIhave the right
        to be paid back by me(or aO ofIts costs and expenses In enforcing this Note to the extent not prohibited byapplicable
        law. Those expenses include,for example, reasonable attorneys'fees.

        7. GlVfNQ OF NOTICES

            Unless applicable law requires a different method,any notice that must be given to mo under this Note wQl be ghren
        by delivering it or by mailing n by flrst doss moil to me at tho Property Address atxive or at a different address If I give
        the Note Holder a notice of my different address.

            Any noticethat must be given to the Note Holder under this Note wiQ be given by delivering tt or by mailing ft byfirst
        class mall to the Note Holder attho addraes statad In Section d(A)above or at a differentaddress tf Iem given a notice
        of that dlfforont address.

        8. OBUQATTONS OF PERSONS UNDER THIS NOTE

             tt more then one person signs this Note,each person is fully and personally obligated to keep all of the promises
        made In this Note,Including tha promiseto paythafuti amountowed.Any person who b aguarantor,suretyorendorser
        olthis Note is aboobligated to do those things. Any person who takes over these obligations,fnduding the obligations
        ol a guarantor,surety or endorser ofthis Note,Is also obligated to keep ell of tho prombes made In this Note.Tho Note
        Holder may enforcelb rtghb under this Note against each person IndMdualty or against allot us together.This means
        that any one of us may be required to pay aU of the amounts owed under(hb Note.

        8. WAIVERS

            I and anyother person whohas obligalhms under thb Note waive the righb of Presentmentand Nolfcoof Obhonor.
       'Presentment* means the right to require the Note Hotdor to demand payment of amounts duo.'Notice of Obhonor"
        means the right to require tha Note Holder to give notice to other persons that amounts due have not been paid.

        10. UNIFORM SECURED NOTE

           Thb Note b a unlfonn Insliument with fimited variations in somejurisdictions. In addition to the protections given
       to the Note Holder under thb Note,e Mortgage.Deed olTrusL orSecurity Deed (the'Security Instrument"),dated tho
       samedate as thb Note,protects the Note Holderfrom possible losses which might resuR If 1 do notkeep tho prombes
       which t make In thb Note. That Security Instrument describes how and under what conditions I may bo required to
       make immediate payment in full ol aO amounts 1 owe under thb Note. Some of those conditions are described as
       foDows:

               If on or any port of the Property or any Interest In tho Property b sold or banslorred (or If Borrower b not a
           natural person and a beneficial bitorestIn Bcrrower b soktor transferred)withcutLsnderie prior written consent.
           Lender may require Immedble payment in(UQ of ail sums secured by thb Security InstrumonL However,thb
           option shall not be exercbed by lander if ouch oxorcbo b prohibitod by Applicabie Law.

                If Lender exercises thb option. Lender shall give Borrower notice of acceleration. The notice shall provide
           a period of not less than 30days fiom the date the notice b given In accordance vrith Section 15 withlp^li^
                                                                                                       xnltlola.
       WULTtSTATEFIXeO RATE NOTE.S!nfll*FiriiV4:*iuil*Ha*'Fra(fdb Mm UNIFORM tfOTRUUENT         Fotin 32001/01
       C 1089.2007 OR2iitDoeuffl«nta.btt:                  Pago 2      of 3                                         FSSOONOT oroi
                                                                                                            00-13-2011 IdiOO


                                                  11503182676
                               ORIGINHL NOTE-1
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 97 of 113 PageID# 1063



                                                                                               VI KBCO LOAB f 503182676
              Borrower must pay atlsums secured by this Security Instrument tf Borrowerfalls to pay these sums prior to the
              explratictr of this period,Lender may invoke any remedies permitted by this Security Instrument withoutfurther
              notice or demand on Borrower.




           WITNESS THE HAND(S)AND SEAL(S) OF THE UNDERSIGNED.


                                                                        KAY B. H(




    PAY TO THE ORDER OF
     WITHOUT RECOURSE
        FLA6STAR BANK.FSB

  BY;
         BELINDA McNEAL
         VICE PRESIDENT




                                                                                                          (Sign Original Only)

           MULTISTATE FIXEO RATE NOTE>Sifts1« FamSy4=>nRl« Mst/FrMfdts Mae UMFOnU tNSmUMENr        saoo 1/Ot
           01099-2007 OnfiRaDecvm«ms.tne.                   Page 3 of 3                                           FS200NOT G70I
                                                                                                          04-13-2011 14too


                                                          ■1503182676
                                     ORIGINRL NOTE-1
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 98 of 113 PageID# 1064


                                                                                               VI ffBCO voxa t 503102676
                                                                                                MXBi 100052S5031B267605

                                                                 NOTE

       APRIL 14, 2011                                   Philadolphia,                                           PBHB8TLVMIXA
       fDoto|                                               (Cityl                                                   [Stato)

                                     1361 8 46TH 8T, PaXLROBLPHXA, PA 19143-3827
                                                      fProporty Addross]



       1. SORROWER'S PROMISE TO PAY

           In retum for a loon that I have roeeivod. I promlso to pay U.S. $70,oco.00 (this amount is caBed 'nirtdpaOi
       plus Interest, to the order of the Lender. The Lender Is flaostar bank, psb, A fbdbrallt cnartbrsb
       8AVXB08 BANK.




       I will make aO payments under this Note In the form of cash,check or money order.
            I understand that the Lender may transfer this Note.Iho Lender or anyonewho takes this Note by transfer and who
       Is entlited to receive payments under this Note is called the'Note Holder."

       2. INTEREST

            Interest will be charged cn unpaid principal untH the full amount of Principal has boon paid, I will pay interest at a   '
       yearly rate of   5.250%.

           The Interestrate required by this Section2i8 theratolvirillpayboth befbreand after any dofaultdescribed in Section
       6(B)of this Note.

       3. PAYMENTS

           (A)Time and Place of Payments
           I will pay prfnctpal end Interest by making o payment every month.

           I win make my monthly payment on the           16T     day of each month begtnntng on Jiras 1, 2011.
       I win makethese paymentsevery month until I have paid aO ofthe principal and Interestend anyotherchargesdescribed
       below that I may owe under this Note. Each monthly paymentwill be applied as of to scheduled due date and w3)be               '
       applied to Interest before PrfncIpaL If. on     mat 1, 2041,                    I still owe amounts under this Note, I will   |
       pay those amounts In fUil on that date, which Is caned the 'Maturity Date.'                                                   j
                                                                                                                                     I
           I will make my monthly payments at                                                                                        !
       5151 C0RP0RAX8 OR
       TROT, MX      46098-2639

       or at a different ptace if required by the Note Holder.                                                                       j
           (B)Amount of Monthly Poymsnta
           My monthly payment   be In the amount of U.S.              $306.54.

       4. BORROWER'S RIGHT TO PREPAY

          I have the right to make payments of Principal at any time before they are due.A paymentofPrincipalonlyIs known
       asa'PrepoymonL*VVhonlmakoaPropaymont.lwia tea the Note Hotderin writing thatlamdobigso.lmaynotdesignato
       a payment as a Prepayment NI have not mode all the monthly payments due under the Note.
           I may ntake a foQ Prepayment or partial Prepayments without paying a Prepayment cttarga. The Note Holder wttl
       use Prepaymentsto reduce the amountof Principal that I owe under this Note. However,the Note Holder may apply
       my Prepayment to the accrued and unpaid Inleresl on tho Prepayment amounU before applying my Prepayment to
       reduce tho Principal amountof the Note. If I make a partial Prepayment,there w3l be no changes In Iho due date or in
       the amount of my monthly payment unless tho Note Hotdor agrees in ^dng to those changes.

       6. LOAN CHARGES

           If a law,which eppllos to this loan and which sets maximum loan charges,is finally tntorproted so that the Inlerost
       or oUier loan charges collected or to bo collected in connection vnth this loan exceed tho permitted Omits,then:(a)any
       such loan charge shall bo reduced by the amount necessary to reduce the charge to tho permitted limit; ag^(^any
                                                                                                     XnitlolaI
       UULIISTATC BXEO RATE KOTE-StASle Paftdv4=Snat* MaarFraCdl* Uao UNIFORU INSTRUIirENT    Form 32001An
       C10003007 OnCnol}OCuinantB.bK.                     PagO 1      Of 3                                        F3200irOT 0701
                                                                                                          04-13-2011 14too

                                                        1503182676
                               ORIBINRL NOTE-1
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 99 of 113 PageID# 1065



                                                                                                 VI HBCD tOA& ft 503182676
        sums already cotlocted from me which exceeded permitted limits wfU be refunded to me.The Note Holder may choose
        to meke this refund by redudng the PdncIpaJ t owe under this Note or by making a direct payment to me. If a refund
        reduces Principal, the reduction will be treated as a parfral Prepayment

        6. BORROWER'S FAILURE TO PAY AS REQUIRED

           (A) Late Charge for Overdue Paymenta
           If Ote Note Holder has not received the full amount of any irtonthiy payment by the end of            15  calendar
        days after the date it is due.I wilt pay a late charge to the Note Holder.The amount of the charge wHl bo   5.OOOt
        of my overdue paymentofprincipaland Interest I wSi pay thislate charge promptly butonly onceon each late payment


           (B) Default
            If I do not pay tho fUll amount of each monthly payment on the date it Is duo, I will bo in dolault

           (0)Notice of Default
            If I am In default tho Note Holder may send mo a written notice lolling me that If I do not pay tho overdue amount
        by a certain date,the Note Kotdor may require mo to pay Immediately the fUQ amount of Principal which has not boon
        paid and aO tho Interest that 1owe on that amount.That date mustbe at least30days after the date on which the notica
        Is mailed to mo or delivered 1^ other means.

           (D)No Waiver By Note Holder
            Even if. ata time when I am In default,tho Note Holder does not require me to pay immediately In(uH as described
        obova.tho Note Holder win still have the right to do so If I am bi default at a later time.

           (E) Payment of Note Hotdor'a Coeto and Expenaea
            If the Note Holder has required me to pay Immedtatoty In fUQ asdescribed above,the Note Hokfor wSI have tho right
        to be paid back by mefor aO ofIts costs and expenses In enforcing this Note to the extent not prohibited by applicable
        law. Those expenses include,for example,reasonable attorneys'fees.

        7. QIVING OF NOTICES

            Unlessapplicable law requires a different method,any noticethatmustbe givan to me under this Note wSl be given
        by deSvering It or by matlhtg II by Gislclass mall to mo atthe Property Address above or at a different address If I give
       the Note Holder a notice of my dttferent address.

           Any notico lhatmust begiven to the Note Holder under this Note wta be given by delivering Itor by mailing It by first
       class man to the Note Holder at the addressstated In Section 9(A)above or ata different address if I em given a notice
       of that different address.

       8. 0BUGAT10N8 OF PERSONS UNDER THIS NOTE

           If mere than one paison signs this Note,each parson Is tully and parsonally otrligated to keep ell of Ihe promises
       made In this Note,Including Ihe promise to paythefuU amountowed.Any person who b aguarantor,suretyoromforser
       ofthis NoteIs abo obligated to do these things.Any person who takes over theso obligations,including the obligations
       ofa guarantor,surety or endorser ofIhb Note,b aboobOgetod to keep all oftho prombos made In Ihb Note.The Note
       Holder may enforce fts righto under thb Note againsteach person Individually or against alt of us together.Ihb moana
       that eny one of uo may be required to pay all of tho amounts owed under ihb Note.

       9. WAIVERS

            I and any other person who has cbligalions under Ihb Note waive the rights of Presentmentand Noticeof Dishonor.
       'Presentmonr means the right to require tho Note Holder to demand payment of amounts due.'Notice of Dishonor*
       means the right to require tho Note Holder to give notice to other persons that amounts due have not been paid.

       ia UNIFORM SECURED NOTE

           Thb ftote b a uniform tnstrvmont with timitod variations in some jurbdbtbns.In addition to tho protections given
       to Ihe Note Holder underthb Note,a Mortgage,Deed of Trust,or Security Deed(the'Security Instrumont*).dated tho
       samodate as this Note,protects the Note Holder from posslbb losses which might resultIf I do notkeep the promises
       whbh I make in this Note. That Security Instrument describes how end under what conditions I may be required to
       meke Immediate payment m fuU of all amounts I owe under thb Note. Some of those conditions are described as
       follows:

               If an or any part of tho Property or any interest In the Property b sold or transfonod (or If Borrower b not a
           natural person and a beneficialinterestIn Borrower Issold ortransferred)withoutLender's prior written consent.
           Lender may require Immediate payment In frriJ of all sums secured by thb Security Instrument Howovor,thb
           option shaO not be exercised by Lender if such excrcbo b prohibited by Applicable Law.

                If Lender exercises thb opUcn, Lender shaO give Bonower notice of acceteration. The notice shall provide
           a period of not less than 30daysfrom tho date the notice b given in aecordonco with Soctian 15 withlp^ld^
                                                                                                      Znitlalei
       KULT18TATE FKEO RATE NDTE-Slneb Fam9y4'<niii« M«WFrod<tl» IMe UNIFORM INSnTRUMENT       Form SaOOirM
       ete8»eoorcnln«0ocuinenta.bi6                        Pogo 2      of 3                                       FS200NOT 0701
                                                                                                          04-13-2011 14100


                                                         1503182676
                              ORIGINflL NOTE-1
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 100 of 113 PageID# 1066


                                                                                                 VI HBCO LOAB • 503182<76
                Borrower muelpay all sumssecured by this Security Instrument It Borrowerfails to pay these sums prior to the
                expiration of this period,Lender may Invoke any remedies permitted by this Security Instrument withoutfurther
                notice or demand on Borrower.




            WITNESS THE HANO(S)AND SEAMS)OF THE UNDERSIGNED.



                                                                         HKS S. M<




     PAY TO THE ORDER OF
      WITHOUT RECOURSE
         FLAGSTAR BANK,FSB

   BY;
          BELINDA McNEAL
          VICE PRESIDENT




                                                                                                             [Sign Ortglnal Only)

            MULTISTATE FOCEO RATE NOTE.S!n(^ FaniSy^^Mitla U«t/Ft*tfdla U«e UNIFOHU INSTRUMENT   Fenn Saoo liOl
            OieS»-30e70n£fi«Docvmtntt,lnc:                   P«S« 3 Of 3                                           FSSOONOT 070t
                                                                                                             04-13>2011 14i00


                                                           11503182676
                                      0RI6INRL I^TE-1
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 101 of 113 PageID# 1067




     After Recording Return Toi
     FLAQSTAR BAHR
     5151 CORPORATE DRIVE
     TROV, MI 48098
     FIEAL DOCUHEBTS, HAIL STOP H-531-1




      APN #t 272163800
      APN St




                                   •(Space Above This Une For Recording Data]•
      VI HBCD LOAS fi 503182676
                                              MORTGAGE
                                                                  MIN: 100052550318267605


      DEFINITIONS
     Words used In multiple sections of this document ere defined below and other words are defined In
     Sections 8,11,13.18,20 and 21. Certain rules regarding the usage of words used In this document
     are also provided in Section 16.
     (A)"Security Inetrument" means this document, which Is dated april 14, 2011,
     together with all Riders to this document
     (B)"Borrower" is Hay E. MoCloud and Vera L. Jonea.




      Borrower is the mortgagor under this Security (nstmrnent.
     (C)"MERS"Is Mortgage Electronic Registration Systems. Inc. MERS is a separate corporation thatIs
     acting solely as a nominee for Lender end Lender's successors and assigns. MERS lathe mortgagee
     under thta Security Inetrument. MERS is organized and existing under the lawsof Delaware,and has
     a mailing address of P.O. Box 2026, Flint. Ml 48501-2026, and a street address of 1601 E. Voorhees
     Street, Suite C, Danville, IL 61834. The MERS telephone number Is (888)679«MERS.
     (D)"Lender" is flagstar bark, psb.




                                                                                 Initiolst
     PENNSVLVANIA-Slrglo Fomfly-Fcniilc MaWFrcddlo Mao UNIFORM INSTRUMENT Fcnn 30391/01
     OnCno Documents. Inc.                   Page     1   of 13                  PAEDBED     PAEOEDL 1011
                                                                                     04-13-2011 14I00
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 102 of 113 PageID# 1068




                                                                               VI HBCD LOAN 6 503182676
     Lender is a pbdbrally chartered savihos bask                            organized and existing under the
     laws of UNITED STATES OP AMERICA.                                                      Lender's address is
     5151 CORPORATE DR, TROY, MI              48098>-2639.

     (E) "Note*' means the promissory note signed by Borrower and dated April 14, 2011.
     The Note stales that Borrower owes Lender                                      thousand and ho/ioo
                                                                                 jug      $70,000.00 )
     plus interest. Borrower has promised to pay this debtin regular Periodic Payments and to pay the debt
     in full not later than hay 1, 2041.
     (F) "Property"means the property that is described below underthe heading'Transfer of Rights In the
     Property."
     (Q)"Loan" means the debt evidenced by the Note, plus Interest, any prepayment charges and late
     charges due under the Note, and all sums due under this Security Instrument, plus Interest
     (H)"Rfdera"means all Riders to this Security Instrumentthat are executed by Borrower.Thefoilowing
     Riders are to be executed by Borrower [check box as applicable]:
          I   i Adjustable Rate Rider         Condominium Rider                           Second Home Rider
          I   J Balloon Rider            (ZDPlanned Unit Development Rider □□Other(s) (specify]
          I   i 1 *4 Family Rider        '    ' Biweekly Payment Rider
          (Z]V.A.RideJ


     (I) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
     ordinances and administrative rules and orders (that have the effect of law) as well as ail appilcabte final,
     non*appeaIabIe ludicial opinions.
     (J) "Community Asaoolatlon Duee, Fees, and Assessments" means ail dues, fees, assessments
     and other charges that are Imposed on Borrower or the Property by a condominium association,
     homeowners asscetation or similar organization.
     (K) "Beetronio Fimds Transfer" means any transfer of funds, other than a transaction originated by
     check, draft, or similar paper Instrument, which Is Initiated through an electronio terminal, telephonic
     instrument, computer, or magnetic tape so as to order. Instruct, or authorize a financial institution to
     debit or credit an account Such term includes, but Is not fimited to. point-of-sa!e transfers, automated
     teiiermachinetransactions, transfers initiated by telephone, wire transfers, andautomated clearinghouse
     transfers.
      (L) "Escrow Items" means those Hems that are described in Section 3.
     (M) "Mlaoellsnooua Proceeds" means any compensation, settlement, avrard of damages, or proceeds
     paid by any third party (other than Insurance proceeds paid under the coverages described in Section
     5) lor: (i) damage to, or destruction of, the Property; (II) condemnation or other taking of all or any part
     of the Property; (iii) conveyance In lieu of condemnation; or (Iv) misrepresentations of, or omissions as
      to, the value and/or condition of the Property.
      (N) "Mortgage Insurance" means insurance protecting Lendaragainstthe nonpayment of, or default
     on. the Loan.
      (O) "Periodic Payment" means the regulariy scheduled amountdue for (i) principal and Interest under
      the Note, plus fil) any amounts under Section 3 of this Security Instrument
      (P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its
      implementing regulation. Regulation X (24 C.F.R. Part 3500), as they might be emended from time to
      time, or any additional or successor legislation or regulation that governs the same subject matter. As
      used in this Security Instrument, "RESPA" refers to ail requirements and restrictions that are imposed
      In regard to a "federally related mortgage loan" even if the Loan does not qualify as a federally related
      mortgage loan" under RESPA.
      (Q) "Successor In Interest of Borrower" means any party that has taken title to the Property, whether
      or not that party has assu med Borrower's9 obligations under the Note and/or this Security instmment
                                                                                     Inltialai
      PENNSYUVANtA-Stnolo Fam!ly>F6nnlo Mao/Fr«ddto Mao UNIFORM INSTRUMENT Form 30301/01
      OnEInoOooumenta,lttc.                      Page    2    of 13                                 PAEOEOL lOli
                                                                                           04-13*2011 14t00
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 103 of 113 PageID# 1069




                                                                                VI WBCD LOAN & 503182676
     TRANSFER OF RIGHTS IN THE PROPERTY
     This Security Instrumentsecures to Lender:(I) the repayment ofthe Loan,and all renewals,extensions and
     n^lRcatlons of the Note; and dQ the perfonnence of Borrower's covenants and agreements under this
     Security Instniment and the Note.For this purpose,Borrowerdoes hereby mortgage,grant and convey to
     MERS (solely as nominee for Lender and Lender's successors and assigns) and to the successors and
     assigns of MERS the following described property located in the couhty
     (Typdofrtaeording Jurisdiction] of PHXLADBLPHZA                                  jNuno cf Rocording Jurisdiction}:
     866 TZTLB
     APH 8t 272165800




     Which currently has the address Of 1361 s 46th st, phzlaoblphia,
                                                                                                         ISlreat)|(Xly]
     Pennsylvania          19143-3827         ("Property AddressT:
                            IZlpCode)
         TOGETHER WITH all theimprovements now or hereafter erected on the property,and all easements,
     appurtenances,and fixtures now or hereafter a part of the property. All replacements and additions shall
     also be covered by this Security Instrument. All of the foregoing Is referred to In this Security Instrument as
     the "Property." Borrower understands and agrees that MERS holds only legal titleto the Interests granted
     by Borrower In this SecurityInstrument,but, Ifnecessary to comply with lawor custom,MERS(as nominee
     for Lender and Lender's successors and assigns) has the right: to exercise any or aQ of those interests,
     Including, but not limited to,the right toforeclose and sefl the Property;and to t^e any action required of
     Lender including, but not limited to. releasing and canceling this Security InstrumenL
         BORROWER COVENAIMTS that Borrower Is lawfolly seised of the estate hereby conveyed and has
     the rightto mortgage,grant and convey the Property and that the FToperty Is unencumbered, except
     forencumbrancesofrecord.Borrower warrantsand willdefend generally the title to the Property against
     all claims and demands,sub{ect to any encumbrances of record.
         THIS SECURITY INSTRUMENT combines uniform covenants for national use and non*uniform
     covenants with limited variations by Jurisdiction to constitute a uniform securityinstrumentcovering real
     property.
          UNIFORM COVEf^NTS. Borrower and Lender covenant and agree as follows:
         1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges.
     Borrower shall pay when due the principal of,and interest on,the debt evidenced by the Note and any
     prepayment charges and late charges due under the Note. Borrower shall also pay funds for Escrow
     Items pursuant to Section 3. Payments due under the Note and this Security Instrument shall be made
     In U.S.currency. However. If any oheok or other Instmment received by Lender as payment under the
     Note or this Security Instrument Is returned to Lender unpaid, Lender may require that any or all
     subsequent payments due under the Note and this Security Instrument be made In one or more of the
     following forms, as selected by Lender:(a) cash:(b) money order;(c) certified check, bank check,
     treasurer's check or cashier's check, provided any such check Is drawn upon an Institution whose
     deposits are insured by a federal agency, instrumentality, or entity; or (d) Bectronlc Fun^ Tr^sfer.
                                                                                      Initials 1
     PENNSYLVANIA-SIngta Fftmily-Fannlo Msd/Frotfdlo Mae UNIFORM INSTRUMENT Fofm 30391/01
     OnlhoDocuments,rne.                         Poge     3   of 13                                   PAEDEOL lOit
                                                                                            04-13-2011 14t00
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 104 of 113 PageID# 1070




                                                                           VI UBCD LOAN 9 503162676
          Payments are deemed received by Lender when received at the location designated In the Note or
     at such other location as may be designated by Lender In accordance with the notice provisions In
     Section 15. Lender may return any payment or partial payment If the payment or partial payments are
     Insufficient to bring the Loan current. Lender may accept any payment or partial payment Insufficient
     to bring the Loan current,without waiver ofany rights hereunder or prejudice to Its rights to refusesuch
     payment or partial payments in the future, but Lender Is not obligated to apply such payments at the
     time such payments are accepted. If each Periodic Payment is applied as of its scheduled due date,
     then Lender need not pay Interest on unapplied funds, londer may hold such unapplied funds until
     Borrower makes payment to bring the Loan current If Borrower does not do so within a reasonable
     period of time, Lender shall either apply such tUnds or return them to Borrower. If not applied earlier,
     such funds will be applied to the outstanding principal balance under the Note Immediately prior to
     foreclosure. No offset or claim which Borrower might have now or In the future against tjender shall
     relieve Borrowerfrom making payments due under the Note and this Security Instrumentor performing
     the covenants and agreements secured by this Security Instrument.
         2. Application of Paymenta or Proceeds. Except as otherwise described in this Section 2, all
     payments accepted and applied by Lender shall be applied in thefoliowlng order of priority:(a)interest
     due under the Note;(b)principal due underthe Note;(c)amounts due under Section 3.Such payments
     shall be applied to each Periodic PaymentIn the order In which It becamedue.Any remaining amounts
     shall be applied first to late charges,second to any other amounts due under this Securi^ Instrument,
     and then to reduce the principal balance of the Note.
          If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
     sufficient amount to pay any late charge due, the payment may be applied to the delinquent
     paymentand the late charge. If more than one Periodic PaymentIs outstanding.Lender may apply any
     payment received from B^^ower to the repayment of the Periodic Payments If, and to the extent that,
     each payment can be paid In full. To the extent that any excess exists after the payment is applied to
     the full payment of one or more Periodic Payments,such excess may be applied to any late charges
     due.Voluntary prepayments ehaQ be applied first to any prepayment charges and then as described
     In the Note.
         Any application of payments,Insurance proceeds,or Miscellaneous Proceeds to principal due under
     the Note shall not eKtend or pos^one the due date,or change the amount,of the Periodic Payments.
         3. Fundsfor Escrow Items.Bonower shall pay to Lender on the day Periodic Payments are due
     underthe Note,untilthe Note is paid tn full, asum (the"Funds")to provldefor paymentofamounts due
     ton (a)taxes and assessments and other items which can attdn priority over this Security Instrument
     as a lien or encumbrance on the Property;(b)leasehold payments or ground rents on the Property, if
     any;(c) premiums for any and all Insurance required by Lender under Section 5;and (d) Mortgage
     Insurance premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of
     Mortgage Insurance premiums In accordance with the provisions of Section 10.These Items are called
     "Escrow Items." At origination or at any time during the term of the Loan, Lender may require that
     Community Association Dues, Fees,and Assessments, if any, be escrow^ by Borrower, and such
     dues,fees and assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all
     notices ofamountsto be paid under this Section. Borrowershall pay Ljenderthe Fundsfor Escrow Items
     unless Lander waives Borrower's obligation to pay the Funds tor any or all Escrow Items. Lander may
     waive Borrower's obligation to pay to Lander Funds for any or all Escrow Items at any time. Any such
     waiver may only be In writing.In the event of such waiver, Borrower shell pay directly, when and where
     payable,theamounts dueforany Escrow itemsforwhich paymentofFunds has been waived by Lander
     and,IfLender requires,shelifumishto Lender receiptsevidencing such paymentwithin such time period
     as lisnder may require. Borrower's obligation to make such payments and to provide rece^ts shallfor all
     puqioses be deemed to be a covenantand agreementcontatnad In this Security Instrument,asthe phrase
     "covenant and agreement" is used in Section 9. If Bonower Is obligated to pay Escrow Items <£rectly,
     pursuant to a waiwr, end Borrower foils to pay the amount duefor an Escrow Item, Lender may exercise
     Its rights under Section 8 and pay such amountand Borrower shall then be obligated under Section 9to
     repay to Lender any such amount Lender may revoke the waiver as to any or all Escrow Item^ariv time
                                                                                 inltialsi
     PENNSYLVANIA-Stnole Fwnfly-Fannlo Mao/Froddlo Mao UNIFORM INSTRUMENT Form 303S1/01
      OnHns Documents.Inc.                    Page 4 of 13                                     PA&EDL 1011
                                                                                      04-13-2011 14t00
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 105 of 113 PageID# 1071




                                                                           VI WBCD LOAN & 503182676
     by a notico givon In accordance with Section 15 and,upon such revocation,Borrower shall pay to Lender
     all Funds,and In such amounts,that are then required under this Section 3.
          Lender may,atanytime,collectand hold Funds In an amount(a)sufficientto permit Lenderto apply
     the Funds atthe time specified under RESPA,and (b)notto exceed the maximum amounta lendercan
     require under RESPA.Lender shell estimate the amount of Funds due on the basis of current data and
     reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
     Applicable Law.
         The Funds shall be held in an Institution whose deposits are insured by a federal agency,
     Instmmentatlty,or entity(including Lender,If Lender is an institution whose deposits are so insured)or
     In any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than
     the time specified under RESPA.Lender shall notcharge Borrowerfor holding and applying the Funds,
     annualty analyzing the escrow account,or verifying the Escrow Items, unless Lender pays Borrower
     Intereston the Fundsand Applicable Law permits Lender to makesuch a charge. Unless an agreement
     Is made in writing or Appticable Law requires Interest to be paid on the Funds, Lender shall not be
     required to pay Borrower any Interest or eamings on the Funds. Borrower and Lender can agree In
     writing,however,thatlnterestshait be paid on the Funds.Lendershall giveto Borrower,withoutcharge,
     an annual accounting of the Funds as required by RESPA.
          Ifthere isa surplus ofFunds hetdin escrow,as defined underRESPA,Lender shallaccountto Bonower
     for the excessfunds In accorcfancewith RESPA.If there b a shortage of Funds held In escrow,as defined
     under RESPA, Lender shati notify Borrower as required by RESPA,and Borrower shall pay to Lender the
     amount necessary to make up the shortage in accordance with RESPA, but In no more than 12 monthly
     payments, if there is a deficiency of Funds held In escrow, as deffined under RESPA, Lender shall noti^
     Bonower as required by RESPA,and Borrower shall pay to Lender the amount necessary to make up the
     defidmcy In accordance with FESPA,but In rvo more than 12 monthly payments.
         Upon paymentIn full of allsums secured by this Security instrument, Lender shall promptly refund
     to Borrower any Funds held by Lender.
         4. Chargea; Uena. Borrower shall pay all taxes, assessments, charges,fines, and Impositions
     attributableto the Property which can attain priority over this Security Instrument,leasehold payments
     or ground rents on the Property,if any,and Community Association Dues,Fees, and Assessments, if
     any.Tothe extentthat these herns are Escrow Items. Borrower shall pay them In the manner provided
     in Section 3.
         Borrower shall promptly discharge any Hen which has priority over this Security Instrument unless
     Borrower: (a) agrees in writing to the payment of the obligation secured by the lien In a manner
     acceptable to Lender,butonly so long as Borrower Is performing such agreement;(b)conteststhe Ren
     In good faith by, or defends against enforcement of the lien in, legal proceedings which in Lender's
     opinion operate to prevent the enforcement of the Hen while those proceedings are pending, but only
     until such proceedings are concluded; or (c) secures fi'om the holder of the lien an agreement
     satisfactory to Ijender subordinating the Ren to this Security Instrument.It Lender determines that any
     part ofthe PropertyIssubjecttoatien which can attain priority overthls Security Instrument. Lendermay
     give Borrower a notice Identifying the lien. Within 10 days of the date on v\^lch that notice Is given,
     Borrower shall satisfy the Hen or take one or more of the actions set forth above In this Section 4.
         Lender may require Borrower to pay a one-thne charge for a real estate tax verification and/or
     reporting sen/ice used by Lender in connection with this Loan.
         5. PropertyInaurance.Borrower shall keep theimprovements now existing or hereafter erected on
     the Property insured againstloss by fire, hazards Included within the term "extended coverage,"and any
     other hazards Including, but not Dmited to, earthquakes and floods,for vyhlch Lender requires Insurance.
     This Insurance shall be maintained in the amounts (Induding deductible levels) and fbr the periods ttiat
     Lender requires.What Lender requires pursuant to the preceding sentences can change during the term
     ofthe Loan.The insurance carrierprovldlng the InsuranceshaH be chosen by Borrowersubjectto Lender's
     rightto disapprove Borrower'schoice,which rightshallnotbeexercised unreasonably.Lsndermayrequlre
     Borrower to pay.in connection with this Loan,either:(a)a one-time charge for flood zone determination,
     certification and tracking services; or(b)a one-time charge for flood zone determination an(^rttatlon
                                                                                 znltlalBt
     PENNSYLVANIA-Slnsro FamPy-Fonnlo Mao/Freddto Mao UNIFORM INSTRUMENT Form 50391/01               r "-l
     OnllnoDocumBnta.lne.                     Page 5 of 13                                    PAEDEDL 1011
                                                                                      04-13-2011 14too
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 106 of 113 PageID# 1072




                                                                             VI HBCD LOAH # 503182676
     services and subsequentcharges each time remappings orsimllarchanges occur which reasonably might
     affect such determination or certification. Borrower shafi also be responsible(or the payment of any fees
     Imposed by the Federal Emergency Management Agency In connection with the review ofanyflood zone
     determination resulting from an objection by Borrower.
         If Borrower fails to maintain any of the coverages described above,Ijender may obtain Insurance
      coverage,at Lender's option and ^rrower's expense. Lender is under no obligation to purchase any
      particular type or amountofcoverage.Therefore,such coverage shall cover Ijender,but might or might
      not protectl^rrower.Borrower's equityIn the Property,orthe contents ofthe Property,againstany risl<,
      hazard or liability and might provide greater or lesser coverage^an was previously In effect Borrower
     acknowtedges that the cost of the insurance coverage so obtained mightsignificantly exceed the cost
     ofinsurance that Borrower could have obtained.Any amounts disbursed by Lender under this Section
     6 shall become additional debt of Borrower secured by this Security Instrument These amounts shall
      bear Interest at the Note rate from the date of disbursement and shall be payable, with such interest,
      Upon notice from Lender to Borrower requesting payment.
           All Insurance policies required by Lender and renewals ofsuch policies shall besubject to Lender's
      right to disapprove such policies, shall Include a standard mortgage clause, and shall name Lender as
      mortgagee and/or as an additional loss payee. Lender shall have the right to hold the policies and
      renewal certificates. If Lender requires, Bonower shall promptly give to Lender all receipts of paid
      premiums and renewal notices. If Borrower obtains any form of Insurance coverage, not othenivise
      required by Lender,for damage to,or destruction of,the Property,such policy shallIncludea standard
      mortgage clause and shall name Lender as mortgagee and/or as an additional toss payee.
           In the event ofloss. Borrowershall give prompt notice to the Insurance carrier and Lender. Lender
      may make proofofloss if not made promptly by Borrower. Unless Lenderand Borrower otherwise agree
      In writing, any insurance proceeds, whether or not the underlying insurance wae required by Lender,
      shallbe applied to restoration or repair ofthe Properly,Ifthe restoration or repairls economicallyfeasible
      and Lender's security is notlessened.During such repair and restoration period, Lender shall have the
      rightto hold such Insurance proceeds until Lender has had an opportunlfy toInspectsuch Property to
      ensure the work has been completed to Lender's satisfaction, provided that such Inspection shall be
      undertaken promptly.Lendermay disburse proceedsforthe repairsand restoration In asingle payment
      or in a series of progress payments as the work Is completed. Unless an agreement is made In writing
      or Applicable Law requiresInterestto be paid on such insurance proceeds,Lendershall notbe required
      to pay Borrower any interest or earnings on such proceeds. Fees for public adjusters,or other third
      parties, retained by Borrower shall not be paid out of the insurance proceeds and shad be the sole
      obligation ofBorrower.If the restoration or repair Is noteconomicallyfeaslbleor Lender'ssecuritywould
      be lessened,the Insurance proceeds shall be applied to the sums secured by this Security Instrument,
      whether or not then due,with the excess, if any, paid to Borrower. Such insurance proceeds shall be
      applied In the order prodded for In Section 2.
          if Borrower abandons the Property, Lender may file, negotiate and settle any available Insurance
      claim and related matters. If Borrower does not respond within 30 days to a noticefrom Lender thatthe
      Insurance carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The
      30-day period will begin when the noticeis given.In eitherevenL or IfLenderacquires the Property under
      Section 22 or otherwise. Borrower hereby assigns to Lender(a) Borrower's rights to any Insurance
      proceeds in an amount not to exceed the amounts unpaid under the Note or this Security Instrument,
      and (b)any other of Borrower's rights (other than the right to any refund of unearned premiums paid
      by Borrower)under all insurance policies covering the ^operty.Insofar as such rights are applicable
      to the coverage of the Property. Lender may use the Insurance proceeds either to repair or restore the
      property or to pay amounts unpaid under the Note or this Security Instrument,whether or notthen duo.
         6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal
      residence within 60 days after the execution of this Security Instrument and shall continue to occupy
      the Property as Borrower's principal residence for at least one year after the date of Mcupancy,unless
      Lender othenMse agrees In writing, which consent shall not be unreasonably withheld, or unless
      extenuating circumstances exist which are beyond Borrower's control.
                                                                                   initiols)
      PENNSYLVANU-Shglo Fomtlz-Fannio Mtto/Fnddlo Mao UNIFORM INSTRUMENT Form 30301/01
      OnHrtaDoeumoota.In&                       Pago 6 of 13                                      PAEOEDL lOll
                                                                                         04-13-2011 14t00
    Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 107 of 113 PageID# 1073




                                                                                 Vl WBCD LOAM B 503182676
             7. Presorvatlon, Maintenance and Protection of the Property; Inspections. Borrower shall not
         destroy,damage or impair the Property,allow the Property to deteriorate orcommitwaste on the Property.
         Whetherornot Borrower Is residing In ttio Property,Borrower shall nrwdntaln the Property In orderto prevent
         the Propertyfrom deterloratingor decreasing in value due to Its condition. Unless it is determined pursuant
         toSectionSthatrepairorrestorationisnoteconomlcallyfeasible,Borrowershallpromptiyrepalrthe Property
         if damaged to avoid further deten'oratlon or damage. If Insurance or condemnation proceeds are paid in
         connection with damage to. or the taking of, the Property, Bonower shall be responsible for repairing or
         restoring the Property only if Under has released proceeds for such purposes. Under may disburse
         proceedsfor the repdm and restoration In asingle paymentorin a seriesof progress paymentsasthework
I        Is completed.H the Insurance orcondemnation proofsare notsufTiclent to repairor restore the Property,
         Borrower is not relieved of Borrower's obligation for the completion of such repair or restoration.
             Under or Its agent may make reasonable entries upon and Inspections of the Property, if It has
         reasonable cause, Under may Inspect the interior ofthe Improvements on the Property.Under eha!)give
         Borrower notice at the tbne of or prior to such an interior Inspection specifying such reasonable cause.
             8. Borrewer'a Loan Application. Borrower shall be In default If, during the Loan application
!        process, Borrower or any persons or entities actkig at the direction of Borrower or with ^rrower's
         knowledge or consent gave materially false, mislaading, or inaccurate information or statements to
         Lender (or failed to provide Under       material Information) in connection with the tjoan. Material
I        representationsinclude,butare notlimited to,representationsconcerning Borrower'soccupancy ofthe
         Property as Borrower's principal residence.
             9. Protection of Lenderta Interest In the Property and Rights Under this Security Instrument
         If(a) Borrowerfalls to perform the covenants and agreements contained in this Security Instrument,(b)
i        there Is a legal proceeding that might significantly affect Lender's interest In the Property and/or rights
I        under this Security Instrument (such as a proceeding in bankruptcy, probate, for condemrtation or
         forfeiture, for enforcement ofa lien which may attain priority over this Security Instrument or to enforce
<        laws or regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for
I        whatever Is reasonable or appropriate to protect Under's interest in the Property and rights under this
'        Security Instrument, including protecting and/or assessing the value of the Property, and securing
         and/or repairing the Property. Under's actions can Include, but are not limited to:(a)paying anysums
         secured bya lien which has priority over this Security Instmrnent;(b)appearing In court;and(c)paying
         reasonable attorneys' fees to protect its Interest in the Property and/or rights under this Security
         Instrument,Including Its secured position in abankruptcy proceeding.Securing the Property includes,
         butis notlimited to,entering the Property to makerepairs,changelocks,replace or board up doors and
         windows,drain water from pipes, eliminate building or other c^e violations or dangerous conditions,
         end have utilities turned on or off. Although Lender may take action under this Section 9, Lender does        i
         not have to do so and Is not under any duty or obligation to do so. It Is agreed that Under Incurs no
         llabllity for not taking any or all aotlons authorized under this Section 9.
              Any amounts disbursed by Under under this Section 9shall become additional debt of Borrower
         secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date
         of disbursement and shall be payable, with such interesL upon notice from Under to Borrower
         requesting payment.
             If this Security Instrument is on a leasehold. Borrower ehall comply with all the provisions of the
         lease, Borrower ehall not surrender the leasehold estate and Interests herein conveyed orterminale or
         cancel the ground lease. Borrower shall not, without the express written consent of Lender, alter or
         amend the ground loaso. If Borrov/er acquires fee title to the Property, the leasehold and the fee title
         shall not merge unless Under agrees to the merger In writing.
             10. Mortgage Induronoe. If Lender required Mortgage Insurance as a condition of making the
         Loan,Borrower shall paythe premiums required to maintain the Mortgage Insurance In effect. If,forany
         reason,the MortgageInsurancecoverage required by Under ceases to be availablefrom the mortgage
         Insurer that pre\riously provided such insurance end Borrower was required to make separately                 :
         designated payments toward the premiumsfor Mortgage insurance, Borrower shall pay the premiums                I
:        required to obtain coverage substantially equivalentto the Mortgage Insurance previouslyJn ^ct,at             i
                                                                                       Initials t
         PENNSYLVANIAxSlAQla FamOy-Fannto Mfio/Froddio Mae UNIFORM INSTRUMENT Foim90391/01
         OnHno Doeumoflb,ln&                       Pogo     7   Of 13                                PAEDEOL 1011
                                                                                             04-13-2011 14i00
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 108 of 113 PageID# 1074




                                                                             VI HBCD LOAN S 503182676
     a cost substantially equivalent to the cost to Borrower of the Mortgage Insurance previously In effect,
     from an alternate mortgage insurer selected by Lender. If substantially equivalent Mortgage Insurance
     coverage Is not available, Borrower shall continue to pay to Lender the amount of the separately
     designated payments that were due when the insurance coverage ceased to be in effect Lender will
      accept, use and retain these payments as a non-refundable loss reserve In lieu of Mortgage Insurance.
      Such loss reserve shall be non-refundable,notwithstanding the fact that the l^an b uttimately paid In
      ftjil, and Lender shall not be required to pay Borrower any interest or earnings on such loss reserve.
      Lendercan nolongerrequireloss reserve payments if Mortgage Insurance coverage(in the amountand
      for theperiodthat Lenderrequires) provided by an Insurerselected by Lenderagain becomes available,
      Is obtained,and Lender requires separately designated payments toward the premiums for Mortgage
      Insurance.If Lenderrequired Mortgage Insurance asa condition of making(he Loan and Borrower was
      required to make separately designated payments toward the premiums for Mortgage Insurance.
      Borrower shall pay the premiums required to maintain Mortgage Insurance In effecC or to provide a
      non-refundable loss reserve, until Lender's requirementlor Mortgage Insurance ends In accordance
      with any written agreement between Borrower and Lender providing for such termination or until
      termination is required by Applicable Law. Nothing In this Section 10 affects Borrower's obligation to
      pay Interest at the rate provided in the Note.
          Mortgage Insurance reimburses Lender(orany entity that purchases the Note)forcertain tosses Itmay
      incur if Borrower does not repay the Loan as agreed. Borrower la not a party to the Mortgage Insurance.
          Mortgage insurers evaluate their total risk on ad such Insurance In forcefrom time to time,hnd may
      enter Into agreements with other parties that share or modify their risk, or reduce losses. These
      agreements areon terms and conditionsthataresatisfactorytothe mortgageinsurerand the other party
      (or parties) to these agreements. These agreements may require the mortgage Insurer to make
      payments using any source offunds that the mortgage Insurer may have available(which may include
      funds obtained from Mortgage Insurance premiums).
          As a resultof these agreements. Lender,any purchaser of the Note,another Insurer,any reinsurer,
      any other entify, or any affiliate ofany oftheforegoing, may receive (directly or indirectly)amounts that
      derive from (or might be characterized as)a portion of Borrower's payments for Mortgage Insurance,
      In exchangeforsharing or modifying the mortgage insurer's risk,orreducing losses.Ifsuch agreement
      provides that an affiliate of Lender takes a share of the insurer's risk in exchange tor a share of the
      premiums paid to the Insurer, the arrangement is often termed"captive reinsurance." Further:
          (a) Any eueh agreements will not affect the amounte that Borrower hae agreed to pay for
      Mo^gage Insurance,or any other termsof the Loan.Such agrooments will not Increase the emount
      Borrower will owe for Mortgage Insurance,and they will not entttje Borrower to any refund.
          (b) Any euch agreements will not affect the rights Borrower has - If any - with respect to the
      Mortgage Insurance underthe HomeownersProtection Actof1998 oranyotherlaw.These rights
      may Inoludo the right to reoelvo certain disclosures, to request and obtain cancellation of the
      MortgageInsurance,to have the Mortgage Insuranceterminated automatically,and/orto roeolve
      a refundefany MortgageInsurance premiumsthat were unearned atthetlme ofsuch cancatiatlon
      ortermlnatioa
          11. Assignmentof Miscellaneous Proceeds;Forfeiture.All Mlsceflaneous Proceeds are hereby
      assigned to and shall be paid to Lander.
          If the Property Is damaged,such Miscellaneous Proceeds shall be apptied to restoration or repair
      ofthe Property.Iftherestoration or repair is economicallyfeasible and Lender'a securityis notlessened.
      During such repair and restoration period, Lender shall have the right to hold such Miscellaneous
      Proceeds until Lender has had an opportunity to inspect such Property to ensure the work has been
      completed toLender'ssatisfaction,provided thatsuch Inspection shall beundertaken promptly. Lender
      may pay for the repairs and restoration In a single disbursement or In a series of progress payments
      as the work Is completed. Unless an agreement Is made in writing or Applicable Law requires interest
      to be paid on such Mbcellaneous Proceeds, LendershaD not be required to pay Borrower any Interest
      or earnings on such Miscellaneous Proceeds.Ifthe restoration or repair is not economicallyfeasible or
      Lender'ssecurity would be lessened,the Miscellaneous Proceedssfiati be applied to thesyia^ssggured
                                                                                  Initialsj
      PEHNSVLVANlA-SIngtft FanOly-FannlQ Mae/Frod<ll» Mae UNIFORM INSTRUMEKT Foim 303d 1/«
      Onfbie Ocoimoets,Inc.                     Page 8      of 13                                PAEOEOL lOii
                                                                                        04-13-2011 14t00
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 109 of 113 PageID# 1075




                                                                              VI vmCD I^OAN S soa 182676
     by this Security instrument, whether or not then due, with the excess. If any, paid to Borrower. Such
     Miscellaneous Proceeds shall be applied In the order provided tor in Section 2.
         in theeventofatotaltaklng,destruction,or loss In valueofthe Property,the Miscellaneous Proceeds
     shall be applied to the sums secured by this Security instrument, whether or not then due, with the
     excess, if any, paid to Borrower.
          In the event of a partial taking,destruction,or loss In value of the Property in which the fair market
     value of the Property immediately before the partial taking, destruction,or loss In value is equal to or
     greater ttian the amountof thesumssecured by this Security Instrumentimmediately before the partial
     taking, destruction,or loss in value,unless Borrower and Lender otherwise agree In writing,the sums
     secured by this Security Instrument shall be reduced by the amount of the Miscellaneous Proceeds
     multiplied by the following fraction:(a)the total amount of the sums secured immediately before the
     partial taking, destruction, or loss In value divided by (b) the fair, market value of the Property
     immediately before the partial taking, destmction, or loss in value. Any balance shall be paid to
      Borrower.
          In the event of a partial taking,destruction, or toss In value of the Property In which the fair market
      value ofthe Property immediately before the partial taking, destruction, or loss In value is less than the
      amountofthe sums secured Immediately before the partial taking, destruction, or toss In value, unless
      Borrower and Lender othenvise agree in writing, the Miscellaneous Proceeds shall be applied to the
      sums secured by this Security Instrument whether or not the sums are then due.
           If the Property is abandoned by Borrower,or If, after notice by Lenderto Borrower thatthe Opposing
      Party(as defined in the nextsentence)offers to make an award to settle a claim for damages,^rrower
     fails to respond to Lender within 30daysafter the date the noticeIs given,Lender Is authorized to collect
     and apply the Miscellaneous Proceeds either to restoration or repair of the Property or to the sums
     secured by this Security Instrument, whether or not then due."Opposing Party" means the third party
      that owes Borrower Miscellaneous f^oceeds or the party against whom Borrower has a right of action
      in regard to Miscellaneous Proceeds.
           Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
      Lender's Judgment,could result in forfeiture of the Propei^ or other material Impairment of Lender's
     interest in the Property or rights under this Security instrument Borrowercan cure such a default and,
     if acceleration has occurred, reinstate as provided In Section 19, by causing the action or proceeding
     to be dismtesed with a ruling that in Lender's Judgment precludes forfeiture of the Property or other
     material impairment of Lender's interest In the Property or rights under this Security Instrument The
     proceeds ofany award or claim for damages that are attributable to the impairmentof Lender's interest
     in the Property are hereby assigned and shall be paid to Lender.
          All Miscellaneous Proceeds that are not appfled to restoration or repair of the Property shall be
     applied in the order provided for In Section 2.
          12. Borrowor Not Reloaaed; Forbeoranoe By Lender Not a Waiver. Extension ot the time for
     payment or modificatton of amortization of the sums secured by this Security Instrument granted by
     Lender to Borrower or any Successor In Interest of Borrower sh^l not operate to release the liability of
     Borrower or any Successors tn Interest of Borrower. Lender shall not be required to commence
     proceedings against any Successor in Interest of Borrower or to refuse to extend timefor payment or
     otherwise modify amortization ofthesumssecured by this Security Instrumentby reason ofany demand
     made by the original Borrower or any Successors in Interest of Borrower. Anyforbearance by Lender
     In exercising any right or remedy including, without limitation. Lender's acceptance of paymentsfrom
     third persons, entitles or Successors in Interest of Borrower or in amounts less than the amount then
     due, shall not be a waiver of or preclude the exercise of any right or remedy.
          13. JointondSoveral Uablllty;Co-8ignar8:SuccoseoroQi^AssignsBound.Boirowercovenants
     and agrees that Borrower's obligations and liability shall be Joint and several. However,any Borrower
     vriio co-signs this Security Instrument but does not execute the Note(a "co-signer'^:(a)is co-signing
     this Security Instrument only to mortgage, grant and convey the co-signer's interest In the Properly
     under the terms of this Security instrument;(b)is not personally obligated to pay the sums secured by
     this Security Instrument; and (c) agrees that Lender and any other Borrower can 8gre^.^^|nd,,
                                                                                    inifcialet
     PENNSYLVANIA-Slngls Faruily-fflnnlo Mae/Froddlo Mao UNIFORM INSTRUMENT Form 30301/01          !•&-
      Onllno Oocutnonto. Inc.                    Page 9 of 13                                     PAETCDL 1011
                                                                                          04-13-2011 14I00
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 110 of 113 PageID# 1076




                                                                              VI HBCD LOAH 8 503182676
     modify,forbear or make any accommodationa with regard to the terms of this Security Instrument or
     the Note without the consigner's consent.
         Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes
     Borrower's obligations under this Security instrumentin writing,and is approved by Lender,shall obtain
     all of Borrower's rights and benefits underthis Security instrument Borrower shall not be rdeasedfrom
     Borrower's obligations and liability underthis Security instrument unless Lenderagrees tosuch release
     in writing.Ihe covenants and agreements o1 this Security Instrument shall bind (except as provided in
     Section 20) and benefit the successors and assigns of Lender.
          14. Loan Chorgea. Lender may charga Borrower fees for services performed in connection with
     Borrower's default,for the purpose of protecting Lender's interest in the Property and rights under this
     Security Instrument,including,butnotlimited to,attorneys'fees,propertyInspection and valuation fees.
     In regard to any other fees, the absence of express authority in this Security instrumant to charge a
     specificfee to Borrower shall not be construed as a prohibition on the charging ofsuch fee. Lender may
     not charge fees that are expressly prohibited by this Security Instrument or by AppUcabte Ijsw.
          If the Loan Is subject toa law which sets maximum loan charges,and that law is finaliy Interpreted so
     that the Interest or other loan charges collected or to be collected in connection with the Loan exceed the
     permitted Hmits,then:(a)any such loan ^arge shall ba reduced by the amount necessary to reduce the
     charge to the permitted limit;and(b)anysums alreadycollected from Borrower which exceeded permitted
     limits wlQ be refunded to Borrower.Lender may chooseto make thb refund by reducing the principalowed
     under the Note or by making a direct payment to Borrower.Ifa refund reduces principal,the reduction wlH
     be treated as a partial prepayment without any prepaymentcharge(whether or not a prepaymentcharge
     is provided for under the Note). Borrower's acceptance of any such refund made by direct payment to
     Borrower will constltutea waiver ofany right ofact'on Borrowermighthaveaiislng out ofsuch overcharge.
          15. Notfcea.All notices given by Bonower or Lender in connection wth this Security Instrument must
     be in writing. Any notice to Borrower in connection with this Security Instrumentshall be deemed to have
     been given to Boirower when mailed by first class malt or when actual^ delivered to Borrower's notice
     address If sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers unless
     Applicabie Law expressly requires otherwise. The notice address shall be the Property Address unless
     Borrower has designated a substitute notice address by notice to Lender.Borrower shali promptiy notify
     Lender of Boiroweris change ofaddress.If Lender specifies a procedure for reporting Borrower's change
     of address,then Borrower shall only report a change of address through that specified procedure.There
     may be onlyone designated notice address under this Security instrument at any one time. Any notice to
     lender shaB be given by delivering it or by mailing it by first class mail to Lender's address stated hereui
     unless Lender has designated another address by notice to Borrower. Any notice In connection with this
     Security Instrument shall not be deemed to have been given to Lender until actually received by Lender.
     If any notice required by this Security InstalmentIs also required underAppiicable Law,the Applicable Low
     requirement will satisfy the corresponding requti'emant under this Security Instrument.
          16. Governing Law; Severabillty; Rules of Conetruotlon. This Security Instalment shall be
     governed by federal law and the law of the jurisdiction In which the Property Is located. All rights end
     obligations contained In this Security Instrument are subject to any requirements and limitations of
     Applicable Law.Applicable Law might explicitly or Impticitiy allow the parties to agree by contract or it
     might be silent, butsuch silence shall not be construed as a prr^lbition against agreement by contract
     In the eventthat any provision or clause of this Security Instrumentor the Note conflicts with Applicable
     Law,such conflict shell nol affectother provisions of this Security Instrument or the Note which can be
     given effect without the conflicting provision.
        As used (n this Security instrument:(a) words of the mascuKne gender shall mean and Include
     corresponding neuter words or words ofthe fbmlnlne gender;(b)words In the singularshall mean and
     Include the plural and vico versa;and (c)the word "may"gives sole discretion without any obligation
     to take any action.
         17. BorrowePeCopy.Borrowershall beglven onecopy ofthe Note and ofthis Security Instrument
         18. Tranaler of the Property or a Beneficial Interest In Borrower. As used In this Section 16,
     "interest In the Property" means anylegal or beneficial Interestin the Property,Including,bptpoU^t^
                                                                                   Initials I
     PENNSYLVANIA-Singto Pamily-Ponnte Mfla/Fwddls Mao UNIFORM INSTRUMENT Form 90391/01
     OnEno Oocumofrto,Inc.                     Page • 10 of 13                                    PAEOEOL 1011
                                                                                         04-13-2011 14t00
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 111 of 113 PageID# 1077




                                                                                 VI WBCO LOAN I 503182676
     to, those beneficialinterests transferred in a bond fordeed,contractfordeed,installment sates contract
     orescrow agreement,the Intentofwhich is the transferof title by Borroweratafuturedate toa purchaser.
         if aii or any partofthe Property or any Interestin the Property is sold ortransferred (or If Borrower Is not
     a natural person and a beneficial interest in Borrower Is sold or transfened) without Lender's prior written
     consent, Lender may require immediate payment in full of all sums secured by this Security Instrument
     However, this option shall not be exercised by Lender If such exercise Is prohibited by Applicable law.
         if Lender exercises this option, Lender shall give Borrower notice of acceleration,^e notice shall
     proN^de a period of not less than 30 daysfrom the date the notice is given in accordance with Section
     15within which Borrower must pay ellsumssecured by this Security instrument If Borrowerfalla to pay
     these sums prior to the expiration of this period. Lender may Invoke any remedies permitted by this
     Security Instrument without further notice or demand on Borrower.
         19. Borrower'a Right to Rolnetato After Acceleration. If Borrower meets certain conditions,
     Borrower shall have the right to have enforcement of this Security Instrument discontinued at any time
     prior to the earliest of:(a)five days before sale ofthe Property pursuant to any power ofsale contidned
     in this Security instrument;(b)such other period as Applicable Law might specify for the teimination
     of Borrower's right to reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those
     conditions are that Borrower:(a) pa^ Lender all sums which then would be due under this Security
     Instrumentend the Note asif noacceleration had occurred;(b)cures any defaultofany othercovenants
     or agreements;(c)pays all expenses incurred in enforcing this Security Instrument,including, but not
     iimlted to,reasonable attorneys'fees, property Inspection and valuation fees,and other fees incurred
     for the purpose of protecting lander's interestIn the Property and rights under this Security Instrument:
     and (d) takes such action as Lender may reasonably require to assure thai Lender's Interest In the
     Property and rights under this Security instrument,and Borrower's obiigatlon to pay the sums secured
     by this Security Instrument, shall continue unchanged. Lender may require that Borrower pay such
     reinstatementsumsand expensesin oneor moreofthefollowingforms,asselected bylander:(a)cash;
     (b) money order;(c) certified check, bank check, treasurer's check or cashier's check, provided any
     such check Isdrawn upon an institution whose deposits are Insured by afederal agency.Instrumentality
     or entity; or(d) Sectronic Funds Transfer. Upon reinstatement by Borrower,this Security Instrument
     and obligationssecured hereby shall remain fully effective as if no acceleration had occurred.However,
     this right to rehstate shall not apply in the case of acceleration under Section 16.
          20. Sale of Note;Change of Loan Servlcer; Notice of Grlovence.The Note or a partial interest
     in the ftote(together with this Security Instrument)can be sold one or more times without prior notice
     to Borrower.A sale might resultin a change In the entity(known as the'Loan Servlcer")that collects
     PeriodicPaymentsdue underthe Note and this Security Instrumentand performs other mortgage loan
     ser^clng obligations under the Note, this Security Instrument,and Applicable Law.There also might
      be one or more changes of the Loan Servlcer unrelated to a sale of the Note. If there is a change of
     the Loan Servlcer, Borrower will be given written notice of the change which will state the name and
     address of the new Loan Servlcer, the address to which payments should be made arid any other
     Information RESPA requires In connection with a notice of transfer of servicing. If the Note Is sold and
      thereafter the Loan is serviced by a Loan Servlcer other than the purchaser of the Note,the mortgage
     loan servicing obligations to Borrower will remain with the Loan Servlcer or be transferred to a
     successor Loan Servicer and are not assumed by the Note purch^er unless othanMlse provided by
      the Note purchaser.
          Neither Borrower nor Lender may commence,Join, or be joined to any judicial action(as either an
      individual litigant or the member of a class) that arises from the othor party's actions pursuant to this
      Security Instrumentor thatalleges thatthe other party has breached any provision of, orany duty owed
      by reason of,this Security Instrument, until such Borrowercr Lender has notified the other party (with
      such notice given In compliance with the requirements of Section t5) of such alleged broach and
      afforded the other party hereto a reasonable period after the giving of such notice to take corrective
      action. If Applicable Law provides a time period which mustelapse before certain action can be taken,
      that time period will be deemed to be reasonable for purposes of this paragraph. The notice of
      acceleration and opportunity to euro given to Borrower pursuant to Section 22 and                    nojlcp of
                                                                                       Initials I
      PENNSYLVANIA-Slnglo FatwlV-F®rinlo M®o/Frwtdlo Moo UNIFORM INSTRUMENT Form 80391/01
      Onlino Documents,ln&                        Page 11 of 13                                       PAEOEDL tOH
                                                                                             04-13-2011 14i00
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 112 of 113 PageID# 1078




                                                                           VI HBCD LOAN # 503182676
     acceleration given to Borrower pursuant to Section 18 shall be deemed to satisfy the notice and
     opportunity to take corrective action provisions of this Section 20.
         21. Hazardous Substances. As used in this Section 21:(a)"Hazardous Substances"are those
     substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law
     and the following substances:gasoline,kerosene,otherflammable or toxic petroleum products,toxic
     pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
     radioactive materials;(b)"Environmental Law" moans federal laws and laws of the(urisdictlon where
     the Property is located that relate to health, safety or environmental protection; (c) "Environmental
     Cleanup"Includes any response action,remedialaction,orremovalaction,asdefined In Environmental
     Law; and (d) an "Environmental Condition" means a condilion that can cause, contribute to. or
     otherwise trigger an Environmental Cleanup.
         Borrower shall not cause or permit the presence, use, disposal, storage, or release of any
      Hazardous Substances, or threaten to release any Hazardous Substances, on or in the Property.
     Borrowershall notdo.norallow anyone else to do,anything affecting the Property(a)that Is in violation
     of any Environmental Law. (b) which creates an Environmental Condition, or (c) which, due to the
     presence,use,orreleaseofa HazardousSubstance,createsa condition thatadverselya^tsthe value
     of the Property. The preceding two sentences shall not apply to the presence, use, or storage on the
     Property of small quantities of Hazardous Substances that are generally recognized to be appropriate
     to normal residential uses and to maintenance ofthe Property (including, but notlimited to, hazardous
     substances in consumer products).
         Bon-ower shall promptly give Lender written notice of(a)any Investigation, claim,demand,lawsuit
     or other action by any governmental or regulatory agency or private party involving the Property and
     any Hazardous Substance or Environmental Law of which Borrower has actual knowledge,(b) any
     Envh-onmental Condition,including but not limited to,any spilling,leaking,discharge, release or threat
     of release ofany Hazardous Substance,and (c)any condlflon caused by the presence, use or release
     of a Hazardous Substance which adversely affects the value of the Property. If Borrower learns, or is
     notified by any governmental or regulatory authority, or any private party, that any removal or other
     remediation of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly
     take all necessary remedial actions in accordance with Environmental l.aw. Nothing herein shall create
     any obligation on Lender for an Environmental Cleanup.
         NOI^UNIPORM COVENANTS. Borrower and Lender further covenant and agree as follows:
         22. Acceleration; Remedies. Ijender shall give notice to Borrower prfor to acceleration
     following Borrower's breach of any covenant or agreement In this Security Instrument(but not
     prior to acceleration under Section 18 unless Applicable Law provides oflierwlso). Lender shall
     notify Borrower of,among other things;(a)the default;(b)the action required to cure the default;
     (c)when lha default must be cured;and(d)thatfailure to euro the default aa specified may result
     In acceleration ofthesumsaocured bythis SecurityInetrument,foreclosure byjudicial proceeding
     and aale of the Property. Lender ehail further Inform Borrower of the right to reinstate after
     acceleration and the right to assert In the foreclosure proceeding the non-exlatence of a default
     or any other defense of Borrower to acceleration and foreclosure. If the default le not cured as
     specified, Lender atIta option may require Immediate paymentIn full of all eume secured by this
     Security Instrument without further demand and may forooloso this Security Instrument by
     Judicial proceeding. Lender shall be entitled to collect all expenses incurred In pursuing the
     remedlea provided In this Section 22,Including,but notllmltod to,attomeye'feesand coeteoftitle
     evidence to the extent permitted by Applicable Low.
         23. Release. Upon payment of all sums secured by this Security Instrument, this Security
     Instrument and the estate conveyed shall terminate and become void. After euch occurrence. Lender
     shall discharge and satisfy this Security Instniment. Borrower shall pay any recordatlon costs. Lender
     may charge Borrowerafeefor releasing this Security Instrument,butonly ifthefee Is paid to a third party
     for sendees rendered and the charging of the fee Is permitted under Applicable Law.
         24. Walvere. Borrower, to the extent permitted by Applicable Lew,waives and releases any error
     or defects in proceedings to enforce this Security Instniment, and hereby waives the b^Mfit^^y
                                                                                Inltlalst
     PENMSYLVANIA-SIftflte Fam!ly~FannI® Mao/Fraddl® Mao UNIFORM INSTRUMENT Form 30891/01
     Ontho Ooeumfnts,Inc.                     Page    12 of 13                                PAEDEDL lOti
                                                                                      04-13-2011 14t00
Case 3:21-cv-00006-MHL Document 3-15 Filed 01/06/21 Page 113 of 113 PageID# 1079




                                                                           VI HBCD LOAN # 503182676
     present or future laws provlcling for stay of execution, extension of time, exemption from attachment,
     levy and sale, and homestead exemption.
         25. ReinstatementPeriod.Borrower'stime to reinstate provided In Section 19shallextend toone hour
     prior to the commencement of bidding at a sheriffs sate or othersale pursuantto this Security Instrument
          26. Purchase Money Mortgage. If any of the debt secured by this Security Instrument Is lent to
     Borrower to acquire title to the Property,this Security Instrumentshall be a purchase money mortgage.
          27. Interest Rate After Judgment Borrower agrees that the Interestrate payable alteraJudgment
     Is entered on the Note or In an action of mortgageforeclosure shall be the rate payablefrom time to time
     under the Note.

         BY SIGNING BELOW.Borrower accepts and agrees to the ternns and covenants contained In this
     Security Instrument and in any Rider executed by Borrower and recorded with it.


                                                           77^                                      (Seal)
                                                    HAY B. MCC^Ub

     Gonaonwoalth of PBRBSYLVAIIXA
     County of PBZLADBLPHIA

           On   this, the m day ,ofthe undersigned
                                         I I officer,
                                                   bafora mo.
                                                      personally appeared

                               f-:    Lj^_rT?rsr\
      known to fflo (or satisfactorily proven) to be the person whose nama(8>
     is/are aubaoribed to tho within Instrument and aoknowledged that
      he/ske/tboy oxocutod the same for the purpoeos thoraln oontali^d.
            In witness whereof 2 horeunto set my hand and official

           My oommlssion oxplresi
                             |)V                                              yl .
                                                                                      vyv                 \
                                                                          Le
                                                                       Title   of offlchr ^
                       notarial SEAL
                       YELENASNIQUR
                         Notary Puliile
          LOWER MORELANO TWR.MONTGOMERY COUNTY
              My Comtnlnlan btplrw Jan 20.2014



     CeiHlicate

            iby dertlfvlhat
      do hereby dertifythat the correct address of the wthln'named
                                                       wi          Mortgagee Is SlSl corporate
     PR, TROY. HI 46098-2639 .
          Witness mv hand this                     davof


                                                                                      Agent of MortBagee

      PENN3YLVANIA-8lngIo Fnmily-Fannio Mse/Fr«ddle Moo UNIFORM INSTRUMENT Form S0301/01
      Online OocumontB. Inc.                     PagO 13 of 13                                 PAEDEDL lOll
                                                                                      04-13-2011 14t00
